Case 2:16-cv-03335-KSH-CLW Document 37-3 Filed 07/02/19 Page 1 of 128 PageID: 1493




                          Exhibit 1
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 2 of 128 PageID: 1494
  10-Q 1 immu-20170930x10q.htm 10-Q
        Table of Contents



                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                          Washington, D.C. 20549
                                                           FORM 10-Q
                 (Mark One)
                         (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)
                                OF THE SECURITIES EXCHANGE ACT OF 1934
                                         For the quarterly period ended September 30, 2017
                                                                 or
                         ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)
                                OF THE SECURITIES EXCHANGE ACT OF 1934
                                           For the transition period from _____ to _____
                                                 Commission File Number: 0-12104

                                             Immunomedics, Inc.
                                             (Exact name of Registrant as specified in its charter)

                            Delaware                                         XX-XXXXXXX
                   (State or other jurisdiction of                (I.R.S. Employer Identification No.)
                  incorporation or organization)

                                 300 The American Road, Morris Plains, New Jersey 07950
                                              (Address of principal executive offices) (Zip Code)

                                                              (973) 605-8200
                                           (Registrant’s Telephone Number, Including Area Code)

                                           Former Name, Former Address and Former Fiscal Year,
                                               If Changed Since Last Report: Not Applicable

                 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d)
        of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was
        required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐

                 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if
        any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of
        this chapter) during the preceding 12 months (or for such shorter period the registrant was required to submit and post such
        files). ☑ Yes ☐ No

                   Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated
        filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting
        company” in Rule 12b-2 of the Exchange Act. (Check one):

                                             Large Accelerated Filer ☐ Accelerated Filer ☑
                          Non-Accelerated Filer ☐ Smaller Reporting Company ☐ Emerging Growth Company
        If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition
        period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of
        the Securities Act. ☐



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                                    1/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 3 of 128 PageID: 1495
                Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange
        Act). Yes ☐ No ☑
               The number of shares of the registrant’s common stock outstanding as of November 6, 2017 was 152,020,576.




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                      2/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 4 of 128 PageID: 1496
                Table of Contents



                                                      IMMUNOMEDICS, INC.

                                                       TABLE OF CONTENTS

                PART I:             FINANCIAL INFORMATION

                ITEM 1.             FINANCIAL STATEMENTS:

                                    Unaudited Condensed Consolidated Balance Sheets as of September
                                    30, 2017 and June 30, 2017                                        1

                                    Unaudited Condensed Consolidated Statements of Comprehensive
                                    Loss for the Three Months Ended September 30, 2017 and 2016       2

                                    Unaudited Condensed Consolidated Statements of Cash Flows for
                                    the Three Months Ended September 30, 2017 and 2016                3

                                    Notes to Unaudited Condensed Consolidated Financial Statements    4

                ITEM 2.             MANAGEMENT’S DISCUSSION AND ANALYSIS OF
                                    FINANCIAL CONDITION AND RESULTS OF OPERATIONS                     29

                ITEM 3.             QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT
                                    MARKET RISK                                                       45

                ITEM 4.             CONTROLS AND PROCEDURES                                           45

                PART II:            OTHER INFORMATION

                ITEM 1.             LEGAL PROCEEDINGS                                                 46

                ITEM 1A.            RISK FACTORS                                                      49

                ITEM 6.             EXHIBITS                                                          67

                EXHIBIT INDEX                                                                         68

                SIGNATURES                                                                            69




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                    3/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 5 of 128 PageID: 1497
                Table of Contents



                                       IMMUNOMEDICS, INC. AND SUBSIDIARIES
                                     CONDENSED CONSOLIDATED BALANCE SHEETS
                                                  (UNAUDITED)

                                                                                              September 30,        June 30,
                                                                                                   2017              2017
                                               ASSETS
                Current Assets:
                   Cash and cash equivalents                                              $     42,959,290    $    43,393,570
                   Marketable securities                                                        96,675,151        111,508,225
                   Accounts receivable, net of allowance for doubtful accounts of
                   $12,589 at September 30, 2017 and $9,371 at June 30, 2017                       427,177            488,723
                   Inventory                                                                       527,685            580,016
                   Other receivables                                                                27,371             13,428
                   Prepaid expenses                                                              5,109,855            891,284
                   Other current assets                                                          1,637,356            422,916
                Total current assets                                                           147,363,885        157,298,162
                Property and equipment, net of accumulated depreciation of
                $29,877,759 and $29,560,955 at September 30, 2017 and June 30,
                2017, respectively                                                            5,965,459           5,245,230
                Other long-term assets                                                           30,000              30,000
                Total Assets                                                              $ 153,359,344       $ 162,573,392

                        LIABILITIES AND STOCKHOLDERS’ DEFICIT
                Current Liabilities:
                   Accounts payable and accrued expenses                                  $     33,397,939    $    31,366,976
                   Warrant liabilities                                                         165,842,874         90,706,206
                   Deferred revenues                                                               154,173            170,967
                        Total current liabilities                                              199,394,986        122,244,149
                Convertible senior notes – net of unamortized debt issuance costs of
                $346,665 at September 30, 2017 and $1,915,781 at June 30, 2017                  19,653,335         98,084,219
                Other liabilities                                                                1,699,206          1,708,272
                Commitments and Contingencies (Note 13)                                                 —                  —
                Stockholders’ Deficit:
                Convertible preferred stock, $.01 par value; authorized 10,000,000
                shares; no shares issued and outstanding at September 30, 2017 and
                1,000,000 shares issued and outstanding at June 30, 2017                                 —             10,000
                Common stock, $.01 par value; authorized 250,000,000 shares; issued
                152,055,301 shares and outstanding 152,020,576 shares at September
                30, 2017; issued 110,344,643 shares and outstanding 110,309,918
                shares at June 30, 2017                                                          1,520,552          1,103,446
                Capital contributed in excess of par                                           573,137,509        462,666,366
                Treasury stock, at cost: 34,725 shares at September 30, 2017 and at
                June 30, 2017                                                                  (458,370)     (458,370)
                Accumulated deficit                                                        (640,455,447) (521,710,899)
                Accumulated other comprehensive loss                                           (343,710)     (302,710)
                        Total Immunomedics, Inc. stockholders’ deficit                      (66,599,466)  (58,692,167)
                Noncontrolling interest in subsidiary                                          (788,717)     (771,081)
                        Total stockholders’ deficit                                         (67,388,183)  (59,463,248)
                Total Liabilities and Stockholders' Deficit                               $ 153,359,344 $ 162,573,392

                        See accompanying notes to unaudited condensed consolidated financial statements


                                                                     1

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                         4/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 6 of 128 PageID: 1498




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm       5/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 7 of 128 PageID: 1499
                Table of Contents



                                        IMMUNOMEDICS, INC. AND SUBSIDIARIES
                                      CONDENSED CONSOLIDATED STATEMENTS OF
                                              COMPREHENSIVE LOSS
                                                  (UNAUDITED)

                                                                                                   Three months ended
                                                                                                      September 30,
                                                                                                 2017               2016
                Revenues:
                   Product sales                                                          $      526,388      $     597,514
                   License fee and other revenues                                                  1,095             15,107
                   Research and development                                                      163,007            129,185
                       Total revenues                                                            690,490            741,806

                Costs and Expenses:
                    Costs of goods sold                                                           70,180            255,105
                    Research and development                                                  17,341,528         14,525,864
                    Sales and marketing                                                          226,100            215,856
                    General and administrative                                                 4,650,303            691,584
                         Total costs and expenses                                             22,288,111         15,688,409
                Operating loss                                                               (21,597,621)       (14,946,603)
                    Changes in fair market value of warrant liabilities                      (86,378,330)                —
                    Interest expense                                                          (2,646,901)        (1,369,955)
                    Interest and other income, net                                               416,239             85,206
                    Loss on induced exchanges of debt                                        (13,005,329)                —
                    Insurance reimbursement                                                    4,366,137                 —
                    Foreign currency transaction gain, net                                        83,621              2,459
                Loss before income tax benefit                                              (118,762,184)       (16,228,893)
                Income tax expense                                                                    —                  —
                Net loss                                                                    (118,762,184)       (16,228,893)
                Less: Net loss attributable to noncontrolling interest                           (17,636)           (31,045)
                Net loss attributable to Immunomedics, Inc. stockholders                  $ (118,744,548)     $ (16,197,848)
                Loss per common share attributable to Immunomedics, Inc.
                stockholders (basic and diluted):                                         $         (0.97)    $        (0.17)
                Weighted average shares used to calculate loss per common share
                (basic and diluted)                                                           122,550,144         95,883,729
                Other comprehensive (loss) income, net of tax:
                    Foreign currency translation adjustments                                     (73,133)            37,108
                    Unrealized gain (loss) on securities available for sale                       32,133            (32,609)
                    Other comprehensive (loss) income, net of tax:                               (41,000)             4,499
                Comprehensive loss                                                          (118,803,184)       (16,224,394)
                Less comprehensive loss attributable to noncontrolling interest                  (17,636)           (31,045)
                Comprehensive loss attributable to Immunomedics, Inc. stockholders        $ (118,785,548)     $ (16,193,349)

                        See accompanying notes to unaudited condensed consolidated financial statements


                                                                     2




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                         6/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 8 of 128 PageID: 1500
                Table of Contents



                                   IMMUNOMEDICS, INC. AND SUBSIDIARIES
                            CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
                                              (UNAUDITED)

                                                                                                  Three Months Ended
                                                                                                     September 30,
                                                                                                2017               2016
                Cash flows from operating activities:
                     Net loss                                                             $ (118,762,184)    $(16,228,893)
                     Adjustments to reconcile net loss to net cash used in operating
                     activities:
                        Changes in fair value of warrant liabilities                           86,378,330                 —
                        Loss on induced exchanges of debt                                      13,005,329                 —
                        Depreciation and amortization                                             212,535            225,862
                        Amortization of deferred revenue                                          (16,794)           (15,107)
                        Amortization of bond premiums                                             (14,007)            94,380
                        Amortization of debt issuance costs                                     1,569,116            182,454
                        Amortization of deferred rent                                              (9,066)            24,879
                        (Gain) loss on sale of marketable securities                                 (286)            15,040
                        Increase (decrease) in allowance for doubtful accounts                      3,218            (10,590)
                        Non-cash expense related to stock compensation                            583,525            774,042
                     Changes in operating assets and liabilities                               (3,520,451)        (1,870,432)
                              Net cash used in operating activities                           (20,570,735)       (16,808,365)
                Cash flows from investing activities:
                     Purchases of marketable securities                                         (244,890)                —
                     Proceeds from sales/maturities of marketable securities                  15,124,483         12,712,000
                     Purchases of property and equipment                                        (788,518)          (647,572)
                              Net cash provided by investing activities                       14,091,075         12,064,428
                Cash flows from financing activities:
                     Sale of common stock and warrants, net of related expenses              5,906,251                 —
                     Exercise of stock options                                                 611,670            105,133
                     Direct cost of raising equity                                            (419,054)                —
                     Tax withholding payments for stock compensation                           (51,134)          (105,229)
                              Net cash provided by (used in) financing activities            6,047,733                (96)
                Effect of changes in exchange rates on cash and cash equivalents                (2,353)             5,015
                Net decrease in cash and cash equivalents                                     (434,280)        (4,739,018)
                Cash and cash equivalents beginning of period                               43,393,570        13,203,625
                Cash and cash equivalents end of period                                   $ 42,959,290       $ 8,464,607
                Supplemental disclosure of cash flow information:
                Interest paid                                                             $     2,375,000    $ 2,375,000
                Schedule of non-cash financing activities:
                Convertible Senior Notes converted to common stock                        $ 80,000,000       $            —
                Reclass of warrant liability to capital contributed in excess of par      $ 11,241,662       $            —

                        See accompanying notes to unaudited condensed consolidated financial statements.


                                                                      3




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                         7/127
       Case
1/24/2018     2:16-cv-03335-KSH-CLW Documentimmu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 9 of 128 PageID: 1501
                Table of Contents



                                        IMMUNOMEDICS, INC. AND SUBSIDIARIES
                                    NOTES TO UNAUDITED CONDENSED CONSOLIDATED
                                               FINANCIAL STATEMENTS

                         Reference is made to the Annual Report on Form 10-K, as amended on Form 10-K/A of
                Immunomedics, Inc., a Delaware corporation (“Immunomedics,” the “Company,” “we,” “our” or
                “us”), for the fiscal year ended June 30, 2017, which contains our audited consolidated financial
                statements and the notes thereto.

                1.       Business Overview and Basis of Presentation

                         Immunomedics is a clinical-stage biopharmaceutical company that develops monoclonal
                antibody-based products for the targeted treatment of cancer, autoimmune disorders and other
                serious diseases. Our most advanced product candidate is IMMU-132 (sacituzumab govitecan),
                an antibody-drug conjugate (“ADC”) that has received Breakthrough Therapy Designation
                (“BTD”) from the United States Food and Drug Administration (“FDA”) for the treatment of
                patients with metastatic triple-negative breast cancer (“mTNBC”) who have failed at least two
                prior therapies for metastatic disease. BTD has provided us with ready access to the FDA to
                discuss its Expedited Programs for Serious Conditions for IMMU-132, including the Accelerated
                Approval Program.

                         The Company has two foreign subsidiaries, Immunomedics B.V. in the Netherlands and
                Immunomedics GmbH in Rodermark, Germany, that assist the Company in managing sales
                efforts and coordinating clinical trials in Europe. In addition, included in the accompanying
                condensed financial statements is the majority-owned U.S. subsidiary, IBC Pharmaceuticals, Inc.
                (“IBC”), which works on the development of novel cancer radiotherapeutics using patented pre-
                targeting technologies with proprietary, bispecific antibodies.

                         The accompanying unaudited condensed consolidated financial statements of
                Immunomedics, which incorporate our subsidiaries, have been prepared in accordance with U.S.
                generally accepted accounting principles (“GAAP”), for interim financial information and the
                instructions to the Quarterly Report on Form 10‑Q and Regulation S‑X. Accordingly, the
                statements do not include all of the information and footnotes required by GAAP for complete
                annual financial statements. With respect to the financial information for the interim periods
                included in this Quarterly Report on Form 10-Q, which is unaudited, management believes that
                all adjustments (consisting of normal recurring accruals), considered necessary for a fair
                presentation of the results for such interim periods have been included. Operating results for the
                three-month period ended September 30, 2017 are not necessarily indicative of the results that
                may be expected for the full fiscal year ending June 30, 2018, or any other period.

                         Immunomedics is subject to significant risks and uncertainties, including, without
                limitation, the Company’s inability to further identify, develop and achieve commercial success
                for new products and technologies; the possibility of delays in the research and development
                necessary to select drug development candidates and delays in clinical trials; the risk that clinical
                trials may not result in marketable products; the risk that the Company may be unable to secure
                regulatory approval of and market its drug candidates; the development or regulatory approval of
                competing products; the Company’s ability to protect its proprietary technologies; patent-
                infringement claims; and risks of new, changing and competitive technologies and regulations in
                the United States and internationally.

                         Since its inception in 1982, Immunomedics’ principal sources of funds have been the
                private and public sale of equity and debt securities, and revenues from licensing agreements,
                including up-front and milestone payments, funding of development programs, and other forms
                of funding from collaborations.
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 8/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 10 of 128 PageID: 1502
                                                                     4




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm        9/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 11 of 128 PageID: 1503
                Table of Contents



                         As of September 30, 2017 the Company had $139.6 million in cash, cash equivalents and
                marketable securities, which we believe is sufficient to sustain the Company’s operations and
                research and development programs for at least the next twelve months at a level of activity
                sufficient to support the filing of a Biologics License Application (“BLA”) with the FDA for
                accelerated approval of IMMU-132 for patients with mTNBC in the U.S.; to continue
                manufacturing IMMU-132 at a large scale to prepare for commercial operations in the U.S.; to
                continue the Phase 3 ASCENT trial of IMMU-132 for mTNBC patients to support the filing of
                the BLA, and to initiate preparations to market IMMU-132 to mTNBC patients in the U.S. The
                Company believes it has sufficient funds to continue its operations and research and development
                programs for at least the next twelve months.

                         The Company will require additional funding after November 2018 to secure regulatory
                approval from the FDA, complete commercial preparations to market IMMU-132 to mTNBC
                patients in the United States, complete its clinical trials currently underway or planned, continue
                research and new development programs, and continue operations. Potential sources of funding
                include the exercise of outstanding warrants, the entrance into various potential strategic
                partnership transactions towards advancing and maximizing the Company’s full pipeline for
                mTNBC and beyond, and potential equity and debt financing.

                         Until the Company can generate significant cash through the exercise of outstanding
                warrants, the entrance into various potential strategic partnership transactions towards advancing
                and maximizing the Company’s full pipeline for mTNBC and beyond, or commercial operations,
                it expects to continue to fund its operations with its current financial resources. After November
                2018, if the Company cannot obtain sufficient funding through the exercise of outstanding
                warrants, or through the entrance into various potential strategic partnership transactions towards
                advancing and maximizing the Company’s full pipeline for mTNBC and beyond, it could be
                required to finance future cash needs through the sale of additional equity and/or debt securities
                in capital markets. However, there can be no assurance that the Company will be able to raise the
                additional capital needed to complete its pipeline of research and development programs on
                commercially acceptable terms, if at all. The capital markets have experienced volatility in recent
                years, which has resulted in uncertainty with respect to availability of capital and hence the
                timing to meet an entity’s liquidity needs. The Company’s existing debt may also negatively
                impact the Company’s ability to raise additional capital. If the Company is unable to raise capital
                on acceptable terms, its ability to continue its business would be materially and adversely
                affected.

                2.       Summary of Significant Accounting Policies

                        These unaudited condensed consolidated interim financial statements should be read in
                conjunction with the consolidated financial statements and notes thereto included in the
                Company's Annual Report on Form 10-K, as amended on Form 10-K/A for the year ended June
                30, 2017. The Company adheres to the same accounting policies in preparation of its interim
                financial statements.

                Principles of Consolidation and Presentation

                        The condensed consolidated financial statements include the accounts of Immunomedics
                and its subsidiaries. Noncontrolling interests in consolidated subsidiaries in the condensed
                consolidated balance sheets represent minority stockholders’ proportionate share of the deficit in
                such subsidiaries. All intercompany balances and transactions have been eliminated in
                consolidation.


                                                                     5

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               10/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 12 of 128 PageID: 1504




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    11/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 13 of 128 PageID: 1505
                Table of Contents



                Financial Instruments

                         The carrying amounts of cash and cash equivalents, other current assets and current
                liabilities approximate fair value due to the short-term maturity of these instruments. The
                Company considers all highly liquid investments with an original maturity of three months or less
                when purchased to be cash equivalents.

                Marketable Securities

                        Marketable securities, all of which are available-for-sale, consist of corporate debt
                securities, U.S. bonds, U.S. sponsored agencies and municipal bonds. Corporate debt securities
                include Eurodollar issues of U.S. corporations, and U.S. dollar denominated issues of foreign
                corporations. Marketable securities are carried at fair value, with unrealized gains and losses, net
                of related income taxes, reported as accumulated other comprehensive loss, except for losses
                from impairments which are determined to be other-than-temporary. Realized gains and losses,
                and declines in value judged to be other-than-temporary on available-for-sale securities are
                included in the determination of net loss and are included in interest and other income (net), at
                which time the average cost basis of these securities are adjusted to fair value. Fair values are
                based on quoted market prices at the reporting date. Interest and dividends on available-for-sale
                securities are included in interest and other income (net).

                Inventory

                        Inventory, which consists of the raw materials, work-in-process and finished product of
                LeukoScan®, is stated at the lower of cost and net realizable value. Net realizable value is the
                estimated selling prices in the ordinary course of business, less reasonably predictable costs of
                completion, disposal, and transportation. The Company will capitalize inventory costs associated
                with the Company’s product, IMMU-132, after regulatory approval when, based on
                management’s judgment, future commercialization is considered probable and the future
                economic benefit is expected to the realized; otherwise, such costs are expensed as research and
                development. In addition, the Company’s product is subject to strict quality control and
                monitoring which the Company performs throughout the manufacturing process. If certain
                batches or units of product no longer meet quality specification or become obsolete due to
                expiration, the Company records a charge to cost of sales sold to write down such unmarketable
                inventory to zero.

                Revenue Recognition

                         The Company has accounted for revenue arrangements that include multiple deliverables
                as a separate unit of accounting if both of the following criteria are met: a) the delivered item has
                value to the customer on a standalone basis, and b) if the right of return exists, delivery of the
                undelivered items is considered probable and substantially in the control of the vendor. If these
                criteria are not met, the revenue elements must be considered a single unit of accounting for
                purposes of revenue recognition. The Company allocates revenue consideration, excluding
                contingent consideration, based on the relative selling prices of the separate units of accounting
                contained within an arrangement containing multiple deliverables. Relative selling prices are
                determined using vendor specific objective evidence, if it exists; otherwise third-party evidence
                or the Company’s best estimate of selling price is used for each deliverable.

                       Payments received under contracts to fund certain research activities are recognized as
                revenue in the period in which the research activities are performed. Payments received in
                advance that are related to future performance are deferred and recognized as revenue when the
                research projects are performed. Upfront nonrefundable fees associated with license and
                development agreements where the Company has continuing involvement in the agreement are

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 12/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 14 of 128 PageID: 1506
                recorded as deferred revenue and recognized over the estimated service period. The Company
                estimates the period of continuing involvement based on the best evidential matter


                                                                     6




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                      13/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 15 of 128 PageID: 1507
                Table of Contents



                available at each reporting period. If the estimated service period is subsequently modified, the
                period over which the upfront fee is recognized is modified accordingly on a prospective basis.

                        In order to determine the revenue recognition for contingent milestones, the Company
                evaluates the contingent milestones using the criteria as provided by the Financial Accounting
                Standards Boards (“FASB”) guidance on the milestone method of revenue recognition, as
                explained in ASU 2010-17, “Milestone Method of Revenue Recognition,” at the inception of a
                collaboration agreement. The criteria requires that (i) the Company determines if the milestone is
                commensurate with either its performance to achieve the milestone or the enhancement of value
                resulting from the Company’s activities to achieve the milestone, (ii) the milestone be related to
                past performance, and (iii) the milestone be reasonable relative to all deliverable and payment
                terms of the collaboration arrangement. If these criteria are met then the contingent milestones
                can be considered as substantive milestones and will be recognized as revenue in the period that
                the milestone is achieved. Royalties are recognized as earned in accordance with the terms of
                various research and collaboration agreements.

                        Revenue from the sale of diagnostic products is recorded when there is persuasive
                evidence that an arrangement exists, delivery has occurred, the price is fixed and determinable or
                collectability is reasonably assured. Allowances, if any, are established for uncollectible amounts,
                estimated product returns and discounts. Since allowances are recorded based on management’s
                estimates, actual amounts may be different in the future.

                Research and Development Costs

                         Research and development costs are expensed as incurred. Costs incurred for clinical
                trials for patients and investigators are expensed as services are performed in accordance with the
                agreements in place with the institutions.

                Reimbursement of Research & Development Costs

                        Research and development costs that are reimbursable under collaboration agreements are
                included as a reduction of research and development expenses. The Company records these
                reimbursements as a reduction of research and development expenses as the Company’s partner
                in the collaboration agreement has the financial risks and responsibility for conducting these
                research and development activities.

                Stock-Based Compensation

                        The Company utilizes stock-based compensation in the form of stock options, stock
                appreciation rights, stock awards, stock unit awards, performance shares, cash-based performance
                units and other stock-based awards, each of which may be granted separately or in tandem with
                other awards.

                         The grant-date fair value of stock awards is based upon the underlying price of the stock
                on the date of grant. The grant-date fair value of stock option awards must be determined using
                an option pricing model. Option pricing models require the use of estimates and assumptions as
                to (a) the expected term of the option, (b) the expected volatility of the price of the underlying
                stock and (c) the risk-free interest rate for the expected term of the option. The Company uses the
                Black-Scholes option pricing formula for determining the grant-date fair value of such awards.

                         The expected term of the option is based upon the contractual term and expected
                employee exercise and expected post-vesting employment termination behavior. The expected
                volatility of the price of the underlying stock is based upon the historical volatility of the
                Company’s stock computed over a period of

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                14/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 16 of 128 PageID: 1508
                                                                     7




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    15/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 17 of 128 PageID: 1509
                Table of Contents



                time equal to the expected term of the option. The risk free interest rate is based upon the implied
                yields currently available from the U.S. Treasury yield curve in effect at the time of the grant.
                Pre-vesting forfeiture rates are estimated based upon past voluntary termination behavior and past
                option forfeitures.

                       The following table sets forth the weighted-average assumptions used to calculate the fair
                value of options granted for the three-month periods ended September 30, 2017 and 2016:

                                                                                            Three Months Ended
                                                                                               September 30,
                                                                                          2017                 2016
                Expected dividend yield                                                    0%                 0%
                Expected option term (years)                                              4.84               5.05
                Expected stock price volatility                                           68%                62%
                Risk-free interest rate                                               1.72% - 1.90%      1.16% - 1.21%

                        The Company uses historical data to estimate forfeitures. The expected term of options
                granted represents the period of time that options granted are expected to be outstanding.
                Expected stock price volatility was calculated based on the Company’s daily stock trading
                history. The risk-free rate for periods within the expected term of the option is based on the U.S.
                Treasury yield curve in effect at the time of grant.

                       Changes in any of these assumptions could impact, potentially materially, the amount of
                expense recorded in future periods related to stock-based awards.

                Common Stock Warrants

                         In connection with certain financing transactions in October 2016 and February 2017, the
                Company issued warrants and recorded them as liabilities due to certain net cash settlement
                provisions. The warrants were recorded at fair value using the Black-Scholes valuation model.
                The Black-Scholes valuation model takes into account, as of the valuation date, factors including
                the current exercise price, the term of the warrant, the current price of the underlying stock and its
                expected volatility, expected dividends on the stock, and the risk-free interest rate for the term of
                the warrant. These warrants are subject to re-measurement at each balance sheet date until the
                warrants are exercised or expired, and any change in fair value is recognized as “change in the
                fair value of warrant liability” in the consolidated statements of operations.

                Income Taxes

                        The Company uses the asset and liability method to account for income taxes, including
                the recognition of deferred tax assets and deferred tax liabilities for the anticipated future tax
                consequences attributable to differences between financial statement amounts and their respective
                tax bases. The Company reviews its deferred tax assets for recovery. A valuation allowance is
                established when the Company believes that it is more likely than not that its deferred tax assets
                will not be realized. Changes in valuation allowances from period to period are included in the
                Company’s tax provision in the period of change. The Company has recorded a full valuation
                allowance against its net deferred tax assets as of September 30, 2017.

                         At June 30, 2017, the Company has available net operating loss carry forwards for federal
                income tax reporting purposes of approximately $371.1 million and for state income tax reporting
                purposes of approximately $186.0 million, which expire at various dates between fiscal 2018 and
                2037. Pursuant to Section 382 of the Internal Revenue Code of 1986, as amended, the annual
                utilization of a company’s net operating loss and research credit carry forwards may be limited if
                the Company experiences a change in ownership as defined in Section 382 of the Internal


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                  16/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 18 of 128 PageID: 1510
                Revenue Code. The Company’s net operating loss carry forwards available to offset future federal
                taxable income arising before such ownership changes may be


                                                                     8




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                            17/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 19 of 128 PageID: 1511
                Table of Contents



                limited. Similarly, the Company may be restricted in using its research credit carry forwards
                arising before such ownership changes to offset future federal income tax expense.

                       The Company’s U.S. operations and foreign jurisdictions reported a net loss for the three-
                month periods ended September 30, 2017 and 2016, resulting in a tax benefit that was fully offset
                by a valuation allowance.

                        The Company has no liability for uncertain tax positions as of September 30, 2017.

                Net Loss Per Share Allocable to Common Stockholders

                        Net loss per basic and diluted common share allocable to common stockholders is based
                on the net loss for the relevant period, divided by the weighted-average number of common
                shares outstanding during the period. For purposes of the diluted net loss per common share
                calculations, the exercise or exchange of all potential common shares is not included because
                their effect would have been anti-dilutive, due to the net loss recorded for the three-month periods
                ended September 30, 2017 and 2016. The common stock equivalents excluded from the diluted
                per share calculation are 25,685,221 and 26,762,930 shares at September 30, 2017 and 2016,
                respectively.

                Net Comprehensive Loss

                       Net comprehensive loss consists of net loss, unrealized loss on available for sale securities
                and foreign exchange translation adjustments and is presented in the condensed consolidated
                statements of comprehensive loss.

                Recently Issued Accounting Pronouncements

                         In May 2017, the FASB issued ASU 2017-09, "Stock Compensation - Scope of
                Modification Accounting", guidance that clarifies that all changes to share-based payment awards
                are not necessarily accounted for as a modification. Under the new guidance, modification
                accounting is required only if the fair value, the vesting conditions, or the classification of the
                award changes as a result of the change in terms or conditions. The amendments in this guidance
                should be applied prospectively in annual periods beginning after December 15, 2017, including
                interim periods within those periods, with early adoption permitted. This guidance will apply to
                any future modifications. The Company is assessing ASU 2017-09’s impact and if applicable,
                will adopt it when effective.

                         In August 2016, the FASB issued ASU 2016-15, “Statement of Cash Flows: Clarification
                of Certain Cash Receipts and Cash Payments”, which eliminates the diversity in practice related
                to the classification of certain cash receipts and payments in the statement of cash flows, by
                adding or clarifying guidance on eight specific cash flow issues. ASU 2016-15 is effective for
                annual and interim reporting periods beginning after December 15, 2017 and early adoption is
                permitted. ASU 2016-15 provides for retrospective application for all periods presented. The
                Company is assessing the impact of ASU 2016-15 and will adopt it when effective.

                         In March 2016, the FASB issued ASU 2016-09, “Improvements to Employee Share-
                Based Payment Accounting” which simplified several aspects of the accounting for share-based
                payment transactions, including the income tax consequences, classification of awards as either
                equity or liabilities, and classification on the statement of cash flows. Public companies are
                required to adopt this standard in annual reporting periods beginning after December 15, 2016,
                and interim periods within those annual periods. The Company implemented ASU 2016-09
                effective July 1, 2017, which did not have a material impact on the consolidated financial
                statement presentation.

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                18/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 20 of 128 PageID: 1512
                                                                     9




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    19/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 21 of 128 PageID: 1513
                Table of Contents



                         In February 2016, the FASB issued ASU 2016-02, “Leases” and issued subsequent
                amendments to the initial guidance contained within ASU 2017-13. This standard requires a
                lessee to record on the balance sheet the assets and liabilities for the rights and obligations created
                by lease terms of more than 12 months. The amendments in this update are effective for fiscal
                years beginning after December 15, 2018, including interim periods within those fiscal years, and
                early application is permitted. The Company is assessing ASU 2016-02’s impact and will adopt it
                when effective.

                         On May 28, 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with
                Customers,” and issued subsequent amendments to the initial guidance contained within ASU
                2017-13, ASU 2016-20, ASU 2016-12, ASU 2016-10 and ASU 2016-08. Previous revenue
                recognition guidance in U.S. GAAP comprised broad revenue recognition concepts together with
                numerous revenue requirements for particular industries or transactions, which sometimes
                resulted in different accounting for economically similar transactions. The core principle of the
                guidance is that an entity should recognize revenue to depict the transfer of promised goods or
                services to customers in an amount that reflects the consideration to which the entity expects to
                been titled in exchange for those goods or services. In addition, ASU 2014-09 expands and
                enhances disclosure requirements which require disclosing sufficient information to enable users
                of financial statements to understand the nature, amount, timing, and uncertainty of revenue and
                cash flows arising from contracts with customers. This includes both qualitative and quantitative
                information. The amendments in ASU 2014-09 are effective for annual reporting periods
                beginning after December 15, 2017, including interim periods within that reporting period. Early
                application is permitted. The guidance permits two methods of adoption: full retrospective in
                which the standard is applied to all of the periods presented or modified retrospective where an
                entity will have to recognize the cumulative effect of initially applying the standard as an
                adjustment to the opening balance of retained earnings. The Company is currently evaluating
                which transition approach it will utilize and the impact of adopting ASU 2014-09 and subsequent
                updates will have on its consolidated financial statements and related disclosures. The Company
                will adopt these standards with an effective date of July 1, 2018.

                3.       Marketable Securities

                       Immunomedics considers all of its current investments to be available-for-sale.
                Marketable securities at September 30, 2017 consisted of the following (in thousands):

                                                                                              Gross      Gross
                                                                                Amortized   Unrealized Unrealized
                                                                                  Cost        Gain      (Loss)       Fair Value
                 U.S. Treasury Bonds                                            $ 32,108    $     —    $      (17) $ 32,091
                 Certificate of Deposits                                          13,026          —            —     13,026
                 U.S. Government Sponsored Agencies                               12,876          —            (6) 12,870
                 Corporate Debt Securities                                        28,520          —           (17) 28,503
                 Commercial Paper                                                 10,181           4           —     10,185
                                                                                $ 96,711    $      4   $      (40) $ 96,675

                Maturities of debt securities classified as available-for-sale were as follows at September 30,
                2017 (in thousands):

                                                                                                                 Net Carrying
                                                                                                   Fair Value      Amount
                Due within one year                                                                $ 96,675      $   96,935
                Due after one year through five years                                                    —               —
                                                                                                   $ 96,675      $   96,935




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                           20/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 22 of 128 PageID: 1514
                                                                    10




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    21/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 23 of 128 PageID: 1515
                Table of Contents



                Marketable securities at June 30, 2017 consisted of the following (in thousands):

                                                                                            Gross      Gross
                                                                              Amortized   Unrealized Unrealized
                                                                                Cost        Gain      (Loss)          Fair Value
                 U.S. Treasury Bonds                                         $ 35,086     $     —    $     (24) $ 35,062
                 Certificate of Deposits                                        15,298          —           —      15,298
                 U.S. Government Sponsored Agencies                             18,357          —          (13)    18,344
                 Corporate Debt Securities                                      32,692          —          (33)    32,659
                 Commercial Paper                                               10,144           1          —      10,145
                                                                             $ 111,577    $      1   $     (70) $ 111,508

                Maturities of debt securities classified as available-for-sale were as follows at June 30, 2017 (in
                thousands):

                                                                                                                  Net Carrying
                                                                                                  Fair Value        Amount
                Due within one year                                                              $ 89,477         $  89,728
                Due after one year through five years                                               22,031           22,149
                                                                                                 $ 111,508        $ 111,877

                4.       Convertible Senior Notes

                         In February 2015, the Company issued $100.0 million of Convertible Senior Notes (the
                “Convertible Senior Notes”) (net proceeds of approximately $96.3 million after deducting the
                initial purchasers’ fees and offering expenses) in a private offering exempt from registration
                under the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon Rule 144A
                under the Securities Act (the “Convertible Senior Notes”). The Convertible Senior Notes will
                mature on February 15, 2020, unless earlier purchased or converted. The debt issuance costs of
                approximately $3.7 million, primarily consisting of underwriting, legal and other professional
                fees, are amortized over the term of the Convertible Senior Notes. The Convertible Senior Notes
                are senior unsecured obligations of the Company. Interest at 4.75% is payable semiannually on
                February 15 and August 15 of each year. The effective interest rate on the Convertible Senior
                Note was 5.48% for the period from the date of issuance through September 30, 2017.

                        The Convertible Senior Notes are convertible at the option of holders into approximately
                19.6 million shares of common stock at any time prior to the close of business on the day
                immediately preceding the maturity date. The exchange rate will initially be 195.8336 shares of
                common stock per $1,000 principal amount of Convertible Senior Notes (equivalent to an initial
                exchange price of approximately $5.11 per share of common stock).

                         If the Company undergoes a fundamental change (as defined in the indenture governing
                the Convertible Senior Notes), holders may require Immunomedics to purchase for cash all or
                part of the Convertible Senior Notes at a purchase price equal to 100% of the principal amount of
                the Convertible Senior Notes to be purchased, plus accrued and unpaid interest, if any, to, but
                excluding, the fundamental change purchase date, subject to certain exceptions. In addition, if
                certain make-whole fundamental changes (as defined in the indenture governing the Convertible
                Senior Notes) occur, Immunomedics will, in certain circumstances, increase the exchange rate for
                any Convertible Note converted in connection with such make-whole fundamental change.

                        The indenture does not limit the amount of debt which may be issued by the Company
                under the indenture or otherwise, does not contain any financial covenants or restrict the
                Company from paying dividends, selling or disposing of assets, or issuing or repurchasing its
                other securities, provided that such



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                            22/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 24 of 128 PageID: 1516
                                                                    11




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    23/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 25 of 128 PageID: 1517
                Table of Contents



                event is not deemed to be a fundamental change (as defined in the indenture governing the
                Convertible Senior Notes). The indenture contains customary terms and covenants and events of
                default.

                        If an event of default with respect to the Convertible Senior Notes occurs, holders may,
                upon satisfaction of certain conditions, accelerate the principal amount of the Convertible Senior
                Notes plus premium, if any, and accrued and unpaid interest, if any. In addition, the principal
                amount of the Convertible Senior Notes plus premium, if any, and accrued and unpaid interest, if
                any, will automatically become due and payable in the case of certain types of bankruptcy or
                insolvency events of default involving the Company.

                         On September 21, 2017, the Company entered into separate, privately negotiated
                exchange agreements, (the “Exchange Agreements”) with certain holders of the Convertible
                Senior Notes. Under the Exchange Agreements, such holders agreed to convert an aggregate
                $80.0 million of Convertible Senior Notes held by them. The Company initially settled each
                $1,000 principal amount of Convertible Senior Notes surrendered for exchange by delivering
                176.2502 shares of common stock in three tranches occurring on September 19, 2017 through
                September 21, 2017. In total, the Company issued an aggregate 16,799,861 in the Exchange
                Agreements. The shares represent an aggregate of 1,133,173 shares more than the number of
                shares into which the exchanged Convertible Senior Notes were convertible under their original
                terms. As a result of the Exchange Agreements, the Company recognized a loss on induced
                exchanges of debt of $13.0 million representing the fair value of the incremental consideration
                paid to induce the holders to exchange their Convertible Senior Notes for equity (i.e., 1,133,173
                Common Shares), based on the closing market price of the Company’s Common Stock on the
                date of the Exchange Agreements.

                       As a result of the Exchange Agreements, the outstanding aggregate principal amount of
                the Convertible Senior Notes was reduced to $20.0 million.

                         Total interest expense for the Convertible Senior Notes for the three-month periods ended
                September 30, 2017 and 2016 was $2.6 million and $1.4 million, respectively. Included in
                interest expense is the amortization of debt issuance costs of $1.6 million ($1.4 million of which
                related to the accelerated amortization of debt issuance costs associated with the $80.0 million
                exchange of Convertible Senior Notes in September 2017) and $0.2 million for three-month
                periods ended September 30, 2017 and 2016, respectively.

                5.       Warrant Liabilities

                         In connection with a public offering conducted during October 2016, the Company issued
                warrants that contain net cash settlement provisions. Additionally, in connection with a stock
                purchase agreement entered into with Seattle Genetics, Inc. during February 2017 (the “SGEN
                Warrant”), the Company issued warrants that also have similar net cash settlement
                provisions. Accordingly, as of September 30, 2017, both warrants do not meet the criteria for
                classifications as equity and are recorded as liabilities on the Company’s balance sheet. The
                Company recorded these warrants as liabilities at their fair values as calculated at their respective
                dates of inception. The change in the fair value of each warrant is measured, and booked as an
                income or expense to adjust the warrant liability on a periodic basis at the end of each fiscal
                quarter or upon exercise of the warrants.

                        On July 18, 2017, and September 1, 2017, 900,000 and 675,000 warrants, both related to
                the October 2016 offering were exercised, respectively. The fair value of the aggregate 1,575,000
                exercised warrants increased $2.6 million from June 30, 2017 to the dates of exercise which has
                been recognized in the accompanying condensed consolidated statements of comprehensive loss.


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 24/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 26 of 128 PageID: 1518
                The fair value of the warrants at the exercise dates of $11.2 million was reclassified to Capital
                Contributed in Excess of Par.


                                                                    12




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             25/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 27 of 128 PageID: 1519
                Table of Contents



                          The Company uses Level 2 inputs for its valuation methodology for the warrant
                liabilities. The estimated fair value was determined using a Black-Scholes valuation model based
                on various assumptions. The warrant liabilities are adjusted to reflect estimated fair value at each
                period end, with any changes in the fair value being recorded in changes in fair value of warrant
                liabilities.

                        The estimated fair value of the warrant liabilities was approximately $165.8 million and
                $90.7 million, as of September 30, 2017 and June 30, 2017, respectively. The change in fair value
                of the warrant liabilities for the three month period ended September 30, 2017 was approximately
                $86.4 million.

                6.       Estimated Fair Value of Financial Instruments

                         The Company’s financial instruments consist of cash and cash equivalents, marketable
                securities, accounts receivable, accounts payable and accrued expenses, warrant liability and
                Convertible Senior Notes. The carrying amount of accounts receivable, accounts payable and
                accrued expenses are generally considered to be representative of their respective fair values
                because of the short-term nature of those instruments as of September 30, 2017 and June 30,
                2017.

                         The Company has categorized its other financial instruments, based on the priority of the
                inputs to the valuation technique, into a three-level fair value hierarchy as set forth below. If the
                inputs used to measure the financial instruments fall within different levels of the hierarchy, the
                categorization is based on the lowest level input that is significant to the fair value measurement
                of the instrument.

                        Financial instruments recorded on the condensed consolidated balance sheets as of
                September 30, 2017 and June 30, 2017 are categorized based on the inputs to the valuation
                techniques as follows (in thousands):

                         ·   Level 1 – Financial instruments whose values are based on unadjusted quoted prices
                             for identical assets or liabilities in an active market which the company has the
                             ability to access at the measurement date (examples include active exchange-traded
                             equity securities and most U.S. Government and agency securities).

                         ·   Level 2 – Financial instruments whose value are based on quoted market prices in
                             markets where trading occurs infrequently or whose values are based on quoted
                             prices of instruments with similar attributes in active markets.

                         ·   Level 3 – Financial instruments whose values are based on prices or valuation
                             techniques that require inputs that are both unobservable and significant to the
                             overall fair value measurement. These inputs reflect management’s own assumptions
                             about the assumptions a market participant would use in pricing the asset.



                                                                    13




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 26/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 28 of 128 PageID: 1520
                Table of Contents



                Cash equivalents and marketable securities:

                                                                                                ($ in thousands)
                September 30, 2017                                             Level 1       Level 2        Level 3         Total
                Money Market Funds Note (a)                                  $ 39,166       $        —      $       —     $ 39,166
                Marketable Securities:
                 U.S. Treasury Bonds                                            32,091               —              —        32,091
                 Certificate of Deposits                                        13,026               —              —        13,026
                 U.S. Government Sponsored Agencies                             12,870               —              —        12,870
                 Corporate Debt Securities                                      28,503               —              —        28,503
                 Commercial Paper                                               10,185               —              —        10,185
                  Total                                                      $ 135,841      $        —      $       —     $ 135,841

                                                                                                    ($ in thousands)
                June 30, 2017                                                    Level 1        Level 2         Level 3       Total
                Money Market Funds Note (a)                                   $ 36,776          $     —         $   —      $ 36,776
                Marketable Securities:
                 U.S. Treasury Bonds                                             35,062               —             —         35,062
                 Certificate of Deposits                                         15,298               —             —         15,298
                 U.S. Government Sponsored Agencies                              18,344               —             —         18,344
                 Corporate Debt Securities                                       32,659               —             —         32,659
                 Commercial Paper                                                10,145               —             —         10,145
                  Total                                                       $ 148,284         $     —         $   —      $ 148,284

                (a) The money market funds noted above are included in cash and cash equivalents.

                Convertible Senior Notes

                        The carrying amounts and estimated fair values (Level 2) of debt instruments are as
                follows (in thousands):

                                                                          As of September 30, 2017           As of June 30, 2017
                                                                          Carrying      Estimated          Carrying      Estimated
                                                                          Amount        Fair Value         Amount        Fair Value


                Convertible Senior Notes                                 $ 19,653        $ 54,374         $ 98,084         $180,950

                         The fair value of the Convertible Senior Notes, which differs from their carrying values,
                is influenced by interest rates, the Company’s stock price and stock price volatility and is
                determined by prices for the Convertible Senior Notes observed in market trading which are
                Level 2 inputs.

                Warrant Liabilities

                       The Company has determined its warrant liabilities to be a Level 2 fair value
                measurement and used the Black Scholes valuation model to calculate the fair value as of
                September 30, 2017 and June 30, 2017:


                                                                    14




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                                27/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 29 of 128 PageID: 1521
                Table of Contents



                       At the measurement dates, the Company estimated the fair value for the warrants based
                on Black-Scholes valuation model and using the following assumptions:

                                                         September    September
                                                            30,          30,          June 30,    June 30,
                                                           2017 (1)     2017 (2)       2017 (1)    2017 (2)
                Risk-free interest rate                   1.06%        1.31%         1.14%        1.38%
                                                                                      0.51         1.28
                Expected remaining term                 0.26 years 1.03 years         years        years
                Expected volatility                      63.73%     70.69%           69.34%       73.85%
                Dividend yield                             0%         0%               0%           0%

                     (1) Represents the fair value assumptions for the warrants issued in connection with
                         February 10, 2017 stock purchase agreement.
                     (2) Represents the fair value assumptions for the warrants issued in connection with October
                         11, 2016 on public offering.

                         The following table sets forth the changes in the fair value for the warrant liability during
                the three-month period ended September 30, 2017 ($ in thousands):

                                                                                   Warrants       Level 2
                Fair value – June 30, 2017                                       18,655,804 $ 90,706
                Reclass of warrant liability to capital contributed in excess of
                par due to exercise                                              (1,575,000) (11,241)
                Change in fair value                                                     —    86,378
                Fair value – September 30, 2017                                  17,080,804 $165,843

                7.         Stockholders’ Deficit

                        At the June 29, 2017 Special Meeting, the Company’s stockholders approved the
                amendment and restatement of the Company’s Certificate of Incorporation to increase the
                maximum number of shares of the Company’s stock authorized up to 260,000,000 shares of stock
                consisting of 250,000,000 shares of common stock and 10,000,000 shares of preferred stock, (the
                “Charter Amendment”). Previously the Company’s Certificate of Incorporation authorized up to
                165,000,000 shares of capital stock, consisting of 155,000,000 shares of common stock and
                10,000,000 shares of preferred stock.

                Preferred Stock

                        The Certificate of Incorporation of the Company authorizes 10,000,000 shares of
                preferred stock, $.01 par value per share. The preferred stock may be issued from time to time in
                one or more series, with such distinctive serial designations, rights and preferences as shall be
                determined by the Board of Directors.

                        On May 10, 2017, the Company issued in a private placement 1,000,000 shares (the
                “Preferred Shares”) of the Company’s Series A-1 Convertible Preferred Stock at a price of $125
                per share for gross proceeds to the Company of $125 million, before deducting fees and
                expenses. Each Preferred Share was exchanged into 23.10536 shares of common stock (or an
                aggregate of 23,105,348 shares of common stock). The exchange price per share of common
                stock was $5.41.

                         Following the June 29, 2017 Special Meeting and filing the Charter Amendment with the
                State of Delaware, the Company had authorized a sufficient number of unreserved shares of
                common stock to permit the exchange of the Preferred Shares. On July 31, 2017, the Company


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                  28/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 30 of 128 PageID: 1522
                filed a registration statement on Form S-3 to register for resale the 23,105,360 shares of the
                Company’s common stock issuable upon the exchange


                                                                    15




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                          29/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 31 of 128 PageID: 1523
                Table of Contents



                of the Series A-1 Convertible Preferred Stock. The Preferred Shares converted to shares of
                common stock on August 24, 2017. The registration statement was declared effective on
                September 19, 2017.

                Common stock

                         On February 10, 2017, in connection with the execution of a License Agreement, the
                Company entered into the Securities Purchase Agreement (“SPA”) with Seattle Genetics Inc.
                (“Seattle Genetics”). Under the SPA, Seattle Genetics purchased 3,000,000 shares (the “Common
                Shares”) of the Company’s common stock at a price of $4.90 per share, for aggregate proceeds of
                $14.7 million. Concurrently with the sale of the Common Shares, pursuant to the SPA, the
                Company also agreed to issue the three-year warrant to purchase an aggregate of 8,655,804
                shares of common stock. On July 31, 2017, the Company filed a registration statement on Form
                S-3 to register the resale of 3,000,000 shares of Company’s common stock and 8,655,804 shares
                of common stock issuable upon the exercise of the warrants (in addition to the shares issuable
                upon the exchange of our Series A-1 Convertible Preferred Stock, as discussed above). The
                warrant was issued and became exercisable for cash on February 16, 2017 and was originally
                exercisable until February 10, 2020. On May 4, 2017, the Company and Seattle Genetics entered
                into a Termination Agreement, pursuant to which the Company and Seattle Genetics relinquished
                their respective rights under the License Agreement and agreed to amend the terms of the warrant
                to amend the expiration date from February 10, 2020 to December 31, 2017.

                         On October 11, 2016, the Company completed an underwritten public offering of 10
                million shares of its common stock and accompanying warrants to purchase 10 million shares of
                common stock at a purchase price of $3.00 per unit, comprised of one share of common stock and
                one warrant. The Company received gross and net proceeds of $30.0 million and approximately
                $28.6 million, respectively after deducting the underwriting discounts and commissions and
                estimated expenses related to the offering payable. The warrants became exercisable six months
                following the date of issuance, and will expire on the second anniversary of the date of issuance
                and have an exercise price of $3.75. On the date of issuance, the fair value of these warrants was
                determined to be $7.3 million and recognized as a liability. The shares of common stock were
                sold pursuant to an effective shelf registration statement filed with the SEC. The warrants under
                certain situations require cash settlement by the Company. On July 18, 2017 and September 1,
                2017, 900,000 and 675,000 warrants were exercised, respectively. The fair value of the 1,575,000
                exercised warrants increased $2.6 million from June 30, 2017 to the dates of exercise which has
                been recognized in the accompanying condensed consolidated statements of comprehensive loss.
                The fair value of the warrants liabilities at the exercise dates of $11.2 million was reclassified to
                capital contributed in excess of par.



                                                                    16




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 30/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 32 of 128 PageID: 1524
                Table of Contents



                8.       Accumulated Other Comprehensive Loss

                The components of accumulated other comprehensive loss were as follows (in thousands):

                                                                         Currency     Net Unrealized Gains Accumulated Other
                                                                        Translation   (Losses) on Available- Comprehensive
                                                                        Adjustments    for-Sale Securities   (Loss) Income
                Balance, July 1, 2017                                   $    (234) $                (69) $            (303)
                 Amounts reclassified from accumulated other
                 comprehensive income (loss) (a)                              (73)                   32                (41)
                Net current-period other comprehensive income                 (73)                   32                (41)
                Balance, September 30, 2017                             $    (307) $                (37) $            (344)
                Balance, July 1, 2016                                   $    (172) $                 40 $             (132)
                 Other comprehensive income before
                 reclassifications                                             —                    (48)               (48)
                 Amounts reclassified from accumulated other
                 comprehensive income (a)                                      37                    15                 52
                Net current-period other comprehensive income                  37                   (33)                 4
                Balance, September 30, 2016                             $    (135) $                  7 $             (128)


                (a) For the three-month periods ended September 30, 2017 and 2016, less than $1 thousand and
                    $15 thousand was reclassified from accumulated other comprehensive loss to interest and
                    other income, respectively.

                         All components of accumulated other comprehensive loss are net of tax, except currency
                translation adjustments, which exclude income taxes related to indefinite investments in foreign
                subsidiaries.

                9.       Stock Incentive Plan

                        The Company has a stock incentive plan, the Immunomedics, Inc. 2014 Long-Term
                Incentive Plan (the “Plan”), that includes a discretionary grant program, a stock issuance program
                and an automatic grant program. The Plan was established to promote the interests of the
                Company, by providing eligible persons with the opportunity to acquire a proprietary interest in
                the Company as an incentive to remain with the organization and to align the employee’s interest
                with our stockholders.

                        Under the Plan option awards are generally granted with an exercise price equal to the
                closing price of the Company’s common stock on the date of grant. Those option awards
                generally vest based on four years of continuous service and have seven year contractual terms.
                Option awards that are granted to non-employee Board members under the annual option grant
                program are granted with an exercise price equal to the closing price of the Company’s common
                stock on the date of grant, are vested on the first anniversary of the date of grant, provided that
                such Board members remain Board members on such date, and have seven year contractual
                terms. At September 30, 2017 there were 14,028,257 shares of common stock reserved for
                possible future issuance under the Plan, both currently outstanding (4,687,745 shares) and those
                available to be issued for future grants (9,340,512 shares).

                         The weighted average fair value at the date of grant for options granted during the three-
                month periods ended September 30, 2017 and 2016 were $4.95 and $1.75 per share, respectively.
                The Company uses historical data to estimate employee forfeitures for employees, executive
                officers and outside directors. The expected term of options granted represents the period of time
                that options granted are expected to be outstanding and the expected stock price volatility is
                based on the Company’s daily stock trading history. The risk-free rate for periods within the

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                        31/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 33 of 128 PageID: 1525
                contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of
                grant.


                                                                    17




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             32/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 34 of 128 PageID: 1526
                Table of Contents



                      Information concerning options for the three-month period ended September 30, 2017 is
                 summarized as follows:

                                                                                                       Weighted
                                                                                           Weighted    Average
                                                                                           Average    Remaining        Aggregate
                                                                                           Exercise   Contractual      Intrinsic
                                                                                Shares      Price        Life            Value
                                                                                                                      (in 000’s)
                Outstanding, July 1, 2017                                    2,893,240     $   3.48
                Granted                                                        179,289     $   8.94
                Exercised                                                     (166,330)    $   3.68
                Cancelled or forfeited                                         (14,750)    $   3.41
                Outstanding, September 30, 2017                              2,891,449     $   3.80          3.93     $ 29,424
                Exercisable, September 30, 2017                              2,396,914     $   3.40          3.52     $ 25,359

                        A summary of the Company’s non-vested restricted and performance stock units at
                September 30, 2017, and changes during the three-month period ended September 30, 2017 are
                presented below:

                                                                                                                    Weighted-
                                                                                                                    Average
                                                                                                                  per Share of
                                           Outstanding Non-Vested                                             Market Value on
                                    Restricted and Performance Stock Units                Number of Awards        Grant Date
                Non-vested at July 1, 2017                                                      1,500,000     $           2.28
                 Restricted Units Granted(a)                                                       35,366     $           8.46
                Non-vested at September 30, 2017                                                1,535,366     $           2.42

                (a) For the three-month period ended September 30, 2017, 35,366 restricted stock units were
                    awarded to the Company’s Chief Financial Officer, Chief Business Officer and one member
                    of the Company’s Board of Directors.


                         The Company has 2,029,901 non-vested options, restricted stock units and performance
                stock units outstanding as of September 30, 2017. As of September 30, 2017, there was $2.5
                million of total unrecognized compensation cost related to non-vested share-based compensation
                arrangements granted under the Plan. That cost is being recognized over a weighted-average
                period of 1.53 years. The Company recorded $0.6 million and $0.8 million for total stock-based
                compensation expense for employees, executive officers and non-employee Board members for
                the three-month periods ended September 30, 2017 and 2016, respectively.

                         On August 20, 2015, the Company awarded an additional 214,205 restricted stock units
                to certain executive officers of the Company at the closing price on that date ($1.76 per share).
                These restricted stock units will vest over a four year period. As of September 30, 2017, there
                was $0.2 million of total unrecognized compensation costs related to non-vested share-based
                compensation arrangements granted under the Plan for these executive officers, excluding
                performance stock units. The cost is being recognized over a weighted-average period of 1.47
                years. The Company recorded $32 thousand and $0.2 million for stock-based compensation
                expense for restricted stock units for the three-month periods ended September 30, 2017 and
                2016, respectively.

                        As part of the Amended and Restated Employment Agreement with Dr. Goldenberg, the
                Company’s Chief Scientific Officer and Chief Patent Officer, which became effective July 1,
                2015, (see Note 13), Dr. Goldenberg received a grant of 1,500,000 restricted stock units (the
                “Restricted Stock Units”), which shall

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                            33/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 35 of 128 PageID: 1527
                                                                    18




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    34/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 36 of 128 PageID: 1528
                Table of Contents



                vest, if at all, after the three (3) year period commencing on the grant date of July 14, 2015,
                provided the applicable milestones based on achievement of certain market conditions (stock
                prices) are met and conditioned upon Dr. Goldenberg's continued employment through the
                vesting period, subject to the terms and conditions of the Restricted Stock Units Notice and the
                Restricted Stock Units Agreement and such other terms and conditions as set forth in the grant
                agreement. The Company recorded $0.3 million for the stock-based compensation for the three-
                month periods ended September 30, 2017 and 2016. There is $0.9 million of total unrecognized
                compensation cost related to these non-vested Restricted Stock Units granted as September 30,
                2017. That cost is being recognized over a remaining weighted-average period of 0.79 years. The
                Company believes that a change in control occurred on or before May 4, 2017, as defined in Dr.
                Goldenberg's employment agreement, as a result of the new Board of Directors being seated.
                According to the terms of his employment agreement and notice of award, the Company believes
                that these 1.5 million restricted stock units did not vest since at the time of the change in control
                the actual price per share of the common stock had not achieved the specified target price
                required to trigger the vesting of the Restricted Stock Units. The Company understands that Dr.
                Goldenberg contests the Company’s interpretation of both the timing of the change in control and
                the vesting requirements of the Restricted Stock Units upon a change in control. The 1.5 million
                Restricted Stock Units are the subject of arbitration.

                10.       Geographic Segments

                         Immunomedics manages its operations as one line of business of researching,
                developing, manufacturing and marketing biopharmaceutical products, particularly antibody-
                based products for cancer, autoimmune and other serious diseases, and it currently reports as a
                single industry segment. Immunomedics conducts its research and development activities
                primarily in the United States. Immunomedics markets and sells LeukoScan® throughout Europe
                and in certain other countries outside the United States.

                         The following table presents financial information based on the geographic location of
                the facilities of Immunomedics as of and for the three -months ended September 30, 2017 and
                2016, respectively ($ in thousands):

                                                                                           As of and for the three months ended
                                                                                                   September 30, 2017
                                                                                            United
                                                                                            States        Europe        Total
                Total assets                                                              $ 151,917 $ 1,442 $ 153,359
                Property and equipment, net                                                   5,877      88     5,965
                Revenues                                                                        164     526       690
                Loss before taxes                                                          (118,752)    (10) (118,762)

                                                                                           As of and for the three months ended
                                                                                                    September 30, 2016
                                                                                            United
                                                                                             States        Europe       Total
                Total assets                                                               $ 39,341 $ 1,268 $ 40,609
                Property and equipment, net                                                   4,405      73    4,478
                Revenues                                                                        144     598      742
                Loss before taxes                                                           (16,100)   (129) (16,229)




                                                                    19



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                           35/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 37 of 128 PageID: 1529
                Table of Contents



                11.       Related Party Transactions

                        Certain of the Company’s affiliates, including members of its senior management and
                Board, as well as their respective family members and other affiliates, have relationships and
                agreements among themselves as well as with the Company and its affiliates, that create the
                potential for both real, as well as perceived, conflicts of interest. These include certain
                companies, with which the Company does business, including the Center for Molecular Medicine
                and Immunology (“CMMI”), which has ceased operations, and IBC Pharmaceuticals, Inc., a
                majority-owned subsidiary.

                       The Company incurred $2 thousand and $3 thousand of legal expenses on behalf of
                CMMI for patent related matters for each of the three-month periods ended September 30, 2017
                and 2016, respectively. The Company has first rights to license those patents, and may decide
                whether or not to support them.

                        For each of the three-month periods ended September 30, 2017 and 2016, Dr. Goldenberg
                received approximately $10 thousand, in compensation for his services to IBC.

                12.       Collaboration Agreement

                The Bayer Group (formerly Algeta ASA)

                         In fiscal 2013 the Company entered into a collaboration agreement, referred to herein as
                the Collaboration Agreement, with Algeta ASA (subsequently acquired by The Bayer Group
                “Bayer”), for the development of epratuzumab to be conjugated with Algeta’s proprietary
                thorium-227 alpha-pharmaceutical payload. Under the terms of the Collaboration Agreement, the
                Company manufactured and supplied clinical-grade epratuzumab to Bayer, which has rights to
                evaluate the potential of a Targeted Thorium Conjugate (TTC), linking thorium-227 to
                epratuzumab, for the treatment of patients with cancer. Bayer has the right to terminate the
                Collaboration Agreement with three months prior written notice, subject to certain provisions.
                Bayer will fund all non-clinical and clinical development costs up to the end of Phase 1 clinical
                testing. Upon successful completion of Phase 1 testing, the parties shall negotiate terms for a
                license agreement at Bayer’s request. The Company and Bayer have agreed to certain parameters
                in the Collaboration Agreement. Under the terms of the Collaboration Agreement, as amended,
                Immunomedics received an upfront cash payment and other payments aggregating $6.0 million,
                which have been recognized in prior periods upon the Company fulfilling its obligations under
                the Collaboration Agreement.

                        In January 2017 and 2016, the Company recorded revenue of $0.3 million representing
                an anniversary payment under the agreement. This agreement has been extended to December 30,
                2018 and, as amended, provides for the Company to receive a similar anniversary payment of
                $0.3 million in January 2018.

                13.       Commitments and Contingencies

                a. Employment Contracts

                Dr. David M. Goldenberg

                        Effective July 1, 2015, the Company entered into the Amended and Restated
                Employment Agreement with Dr. Goldenberg pertaining to Dr. Goldenberg’s service to the
                Company as the Company’s Chairman of the Board, Chief Scientific Officer and Chief Patent
                Officer (the “Amended and Restated Goldenberg Agreement”). The Amended and Restated
                Goldenberg Agreement was to continue until July 1, 2020.

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             36/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 38 of 128 PageID: 1530
                                                                    20




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    37/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 39 of 128 PageID: 1531
                Table of Contents



                         On November 2, 2017 a stipulation and agreement of settlement, compromise, and
                release (the “Settlement Agreement”) was entered into between Dr. Goldenberg and other parties
                as described in Note 14 below. Effective immediately upon execution of the Settlement
                Agreement, Dr. Goldenberg resigned from all officer and other positions of the Company and all
                director, officer and other positions at any of the Company’s affiliates (other than Dr.
                Goldenberg’s position as a member of the board of directors of IBC Pharmaceuticals, the
                Company’s majority owned U.S. subsidiary). The Settlement Agreement provides that Dr.
                Goldenberg will abide by all post-termination covenants and obligations contemplated by the
                Amended and Restated Goldenberg Agreement. In exchange for a release of claims as required
                by the Amended and Restated Goldenberg Agreement and subject to compliance with the terms
                of the Settlement Agreement, Dr. Goldenberg is entitled to (i) termination payments in
                accordance with the Amended and Restated Goldenberg Agreement for a termination without
                Good Cause after a Change in Control, (ii) accelerated vesting or extension of exercise period for
                equity awards already earned, pursuant to the Amended and Restated Goldenberg Agreement,
                (iii) COBRA payments, and (iv) royalties or payment in accordance with existing agreements.
                The foregoing cash payments accumulate to approximately $2.4 million. In addition to these
                amounts an additional cash payment of approximately $1.8 million is in dispute. Additionally, the
                vesting of the grant of 1,500,000 Restricted Stock Units to Dr. Goldenberg under the terms of the
                Amended and Restated Goldenberg Agreement, is also in dispute.

                        The Parties to the Settlement Agreement, have agreed to arbitrate these disputes. The
                Company has agreed to pay the arbitrator in full for such arbitration, as well as reasonable
                attorneys’ fees and expenses incurred by Dr. Goldenberg and Ms Sullivan in connection with any
                such arbitration, up to a maximum amount of $650,000 combined. As of September 30, 2017 no
                expenses have been incurred regarding such arbitration.

                        Under the Settlement Agreement Dr. Goldenberg is eligible to receive royalty payments
                on royalties received by the Company. For each fiscal year the Company shall pay Dr.
                Goldenberg a sum equal to a percentage of the annual royalties the Company receives on each of
                the products for which Dr. Goldenberg is an Inventor, and all products using, related to or derived
                from products for which Dr. Goldenberg is an Inventor. The percentage of royalties that the
                Company will pay to Dr. Goldenberg on each patented product will be determined based on the
                percentage of royalties that the Company must pay to external third parties, and payments are to
                continue for the life of the patent, as defined in the Amended and Restated Goldenberg
                Agreement.

                          In the event the Company completes a disposition of the Company’s undeveloped assets
                for which Dr. Goldenberg was an Inventor, the Company will pay Dr. Goldenberg a sum equal to
                at least twenty percent or more of the consideration the Company receives from each disposition.
                The Company’s obligation to compensate Dr. Goldenberg upon dispositions of undeveloped
                assets applies to all dispositions of such assets completed within the contract term or within three
                years thereafter, even if the Company actually receives the consideration at some time after the
                three (3) year period elapses.

                        For the 2017 and 2016 fiscal years, Dr. Goldenberg received the minimum payment
                under the Amended and Restated Goldenberg Agreement. Dr. Goldenberg also is compensated by
                IBC Pharmaceuticals as discussed in greater detail below.

                Cynthia L. Sullivan

                      Effective July 1, 2014, the Company entered into the Fifth Amended and Restated
                Employment Agreement with Cynthia L. Sullivan pertaining to Ms. Sullivan’s service to the
                Company as the Company’s


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                38/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 40 of 128 PageID: 1532
                                                                    21




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    39/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 41 of 128 PageID: 1533
                Table of Contents



                President and Chief Executive Officer (the “Amended Sullivan Agreement”). The Amended
                Sullivan Agreement expired in accordance with its terms on July 1, 2017.

                         On November 2, 2017 the Settlement Agreement was entered into (see Note 14 below)
                by Ms. Sullivan and other parties. Immediately upon the execution of the Settlement Agreement,
                Ms. Sullivan resigned from her position as a director of the Company and to resign from all office
                and director positions with any of the Company’s affiliates, effective as of the date of the
                Settlement Agreement. The Settlement Agreement provides that Ms. Sullivan will abide by all
                post-termination covenants and obligations contemplated by the Amended Sullivan Agreement.
                In exchange for a release of claims as required by the Amended Sullivan Agreement and subject
                to compliance with the terms of the Settlement Agreement, Ms. Sullivan will be entitled to
                (i) termination payments in accordance with the Amended Sullivan Agreement for a termination
                without Good Cause after a Change in Control, (ii) accelerated vesting or extension of the
                exercise period for equity awards already earned, pursuant to the Amended Sullivan Agreement,
                and (iii) COBRA payments. The foregoing cash payments accumulate to approximately $3.1
                million. In addition to this amount, an additional cash payment of $0.9 million is in dispute.

                        The Parties to the Settlement Agreement have agreed to arbitrate this dispute. The
                Company has agreed to pay in full the arbitrator in such arbitration as well as reasonable
                attorneys’ fees and expenses incurred by Dr. Goldenberg and Ms. Sullivan in connection with any
                such arbitration, up to a maximum amount of $650,000 combined. As of September 30, 2017 no
                expenses have been incurred regarding such arbitration.

                b. Change of Control Agreements

                         Certain employees have Change of Control Agreements, whereby if a majority of a new
                board of directors is constituted by newly elected board members not endorsed by the Company’s
                current Board of Directors, and if, subsequent to such a change, there is a significant change in
                the responsibilities or employment status of these executives, then severance provisions included
                in their Change of Control Agreements could be triggered. These severance provisions could
                result in accelerated vesting of equity compensation and significant, unbudgeted, cash severance
                payments.

                c. Legal Matters

                         The following is a summary of legal matters that are outstanding:

                Patent litigation:

                         Immunomedics filed a first amended complaint on October 22, 2015 and a second
                amended complaint on January 14, 2016 in the United States District Court for the District of
                New Jersey, against Roger Williams Medical Center (“RWMC”), Richard P. Junghans, M.D.,
                Ph.D. and Steven C. Katz, M.D., seeking lost profits, unjust enrichment damages and
                compensatory damages resulting from the infringement of its patents. The second amended
                complaint alleges that RWMC and Dr. Junghans breached a Material Transfer Agreement
                (“MTA”) through which it provided to them a monoclonal antibody known as MN-14 and related
                materials. Defendants are alleged to have breached the MTA and to have been negligent by,
                among other things, using the materials beyond the agreed-upon Research Project, sharing
                confidential information, failing to provide Immunomedics with a right of first refusal, failing to
                notify Immunomedics of intended publications prior to publishing, and refusing to return the
                materials upon request. Immunomedics also asserts defendants: claims of conversion, tortious
                interference, unjust enrichment, and infringement of three patents owned by Immunomedics. On
                January 28, 2016, defendants filed an Answer to the Second Amended Complaint. On October
                12, 2016, Immunomedics filed a Third Amended Complaint, and further

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               40/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 42 of 128 PageID: 1534
                                                                    22




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    41/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 43 of 128 PageID: 1535
                Table of Contents



                added as defendants Sorrento Therapeutics, Inc. and its subsidiaries TNK Therapeutics, Inc.,
                BDL Products, Inc., and CARgenix Holdings, LLC. Defendants Junghans, Katz, and RWMC
                subsequently moved to dismiss for failure to state a claim on November 14, 2016, but this motion
                was denied on January 4, 2017. On December 2, 2016, Sorrento, TNK, BDL, and CARgenix
                moved to dismiss for lack of personal jurisdiction over them in New Jersey. The court granted
                this motion on January 25, 2017. On January 20, 2017, the court held a Markman hearing to
                construe the claims in the patents in suit. On February 28, 2017, the court issued an opinion and
                order finding, inter alia, that the term “effective amount” in the patents in suit is not indefinite and
                should be given its plain and order meaning, as proposed by Immunomedics, of “an amount
                capable of producing the claim result.” On May 11, 2017, the court entered an order referring the
                matter to mediation and designating Garrett E. Brown, Jr. (ret.) as the mediator. The mediation
                did not result in a settlement. The court entered a Supplemental Scheduling Order on October 10,
                2017, which, inter alia, set a fact discovery end date of December 15, 2017.

                Stockholder complaints:
                Class Action Stockholder Federal Securities Cases

                         Two purported class action cases have been filed in the United States District Court for
                the District of New Jersey; namely, Fergus v. Immunomedics, Inc., et al., No. 2:16-cv-
                03335, filed June 9, 2016; and Becker v. Immunomedics, Inc., et al., No. 2:16-cv-03374, filed
                June 10, 2016. These cases arise from the same alleged facts and circumstances, and seek class
                certification on behalf of purchasers of our common stock between April 20, 2016 and June 2,
                2016 (with respect to the Fergus matter) and between April 20, 2016 and June 3, 2016 (with
                respect to the Becker matter). These cases concern the Company's statements in press releases,
                investor conference calls, and SEC filings beginning in April 2016 that the Company would
                present updated information regarding its IMMU-132 breast cancer drug at the 2016 American
                Society of Clinical Oncology ("ASCO") conference in Chicago, Illinois. The complaints allege
                that these statements were false and misleading in light of June 2, 2016 reports that ASCO had
                cancelled the presentation because it contained previously reported information. The complaints
                further allege that these statements resulted in artificially inflated prices for our common stock,
                and that the Company and certain of its officers are thus liable under Sections 10(b) and 20(a) of
                the Securities Exchange Act of 1934. An order of voluntarily dismissal without prejudice was
                entered on November 10, 2016 in the Becker matter. An order granting motion to consolidate
                cases, appoint lead plaintiff, and approve lead and liaison counsel was entered on February 7,
                2017 in the Fergus matter. A consolidated complaint was filed on October 4, 2017. As of the date
                hereof, service has not been made on the Company.

                Stockholder Derivative Action in the Superior Court of New Jersey

                         On October 3, 2016, plaintiff commenced an action captioned Rosenfeld v. Goldenberg,
                et al., No. L-2200-16, alleging the same underlying facts and circumstances as in the pending
                federal securities class action, the Fergus matter. Specifically, this action concerns the Company’s
                statements in press releases, investor conference calls, and SEC filings beginning in April 2016
                that the Company would present updated information regarding its IMMU-132 breast cancer drug
                at the 2016 ASCO conference in Chicago, Illinois. The complaint alleges that these statements
                were false and misleading in light of the June 2, 2016 reports that ASCO had cancelled the
                presentation because it contained previously reported information. The complaint further alleges
                that these statements resulted in artificially inflated prices for our common stock, and that certain
                directors and officers of the Company breached their fiduciary duties to the Company. In addition
                to monetary damages, the complaint seeks to require the Company to reform its corporate
                governance and internal procedures. Service was effectuated on all defendants on April 7, 2017.
                Defendants moved to dismiss the complaint on June 19, 2017. In lieu of responding, an amended
                complaint was filed on October 13, 2017.

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                    42/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 44 of 128 PageID: 1536
                                                                    23




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    43/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 45 of 128 PageID: 1537
                Table of Contents



                John Neff was substituted for plaintiff Seymour Rosenfeld in the amended complaint. Defendants
                are to respond to the amended complaint on or before December 4, 2017.

                Class Action Stockholder Claim in the Court of Chancery of the State of Delaware

                        On December 13, 2016, plaintiff commenced an action seeking to compel an annual
                meeting and relief for breaches of fiduciary duty for not holding such a meeting, captioned
                Desanctis v. Goldenberg, C.A. No. 12981-VCL (Del. Ch. Ct.), alleging that the Company's Board
                of Directors failed to comply with Delaware law and breached their fiduciary duties when it
                rescheduled the Immunomedics 2016 Annual Meeting of Stockholders from December 14, 2016
                to February 16, 2017. On December 22, 2016, the Delaware Court of Chancery refused to
                schedule an expedited hearing in the action and concluded that plaintiff failed to carry his burden
                of demonstrating that he had pleaded a colorable claim and that there was a threat of irreparable
                harm. The Court further stated that the Complaint failed to demonstrate that the Board's actions
                were unreasonable when it rescheduled the Annual Meeting in response to venBio Select Advisor
                LLC’s (“venBio”) proxy contest.

                Stockholder Claim in the Court of Chancery of the State of Delaware

                         On February 13, 2017, venBio commenced an action captioned venBio Select Advisor
                LLC v. Goldenberg, et al., C.A. No. 2017-0108-VCL (Del. Ch.) (the “venBio Action”), alleging
                that Company’s Board breached their fiduciary duties when the Board (i) amended the
                Company’s Amended and Restated By-laws (the “By-Laws”) to call for a plurality voting regime
                for the election of directors instead of majority voting, and providing for mandatory advancement
                of attorneys’ fees and costs for the Company’s directors and officers, (ii) rescheduled the
                Company’s 2016 Annual Meeting of Stockholders (the “2016 Annual Meeting”) from
                December 14, 2016 to February 16, 2017, and then again to March 3, 2017, and (iii) agreed to the
                proposed Licensing Transaction with Seattle Genetics. venBio also named Seattle Genetics as a
                defendant and sought an injunction preventing the Company from closing the licensing
                transaction with Seattle Genetics. On March 6, 2017, venBio amended its complaint, adding
                further allegations. The Court of Chancery entered a temporary restraining order on March 9,
                2017, enjoining the closing of the Licensing Transaction. venBio amended its complaint a second
                time on April 19, 2017, this time adding Greenhill & Co. Inc. and Greenhill & Co. LLC (together
                “Greenhill”), the Company’s financial advisor on the Licensing Transaction, as an additional
                defendant. On May 3, 2017, venBio and the Company and individual defendants Dr. Goldenberg,
                Ms. Sullivan and Mr. Brian Markison, a director of the Company (collectively, the “Individual
                Defendants”) entered into the Initial Term Sheet. On June 8, 2017, venBio, the Company and
                Greenhill entered into the Greenhill Term Sheet. Pursuant to the Settlement Agreement, if the
                Court of Chancery approves the settlement, all claims that were asserted by venBio against the
                Individual Defendants or Greenhill in the venBio Action will be released. The claims asserted
                against the remaining individual defendants (former directors Robert Forrester, Jason Aryeh,
                Geoff Cox and Bob Oliver) will remain stayed pending non-binding mediation.

                Lawsuit Against venBio Select Advisor LLC in the U.S. District Court (Delaware) (the “District
                Court”)

                         On February 17, 2017, the Company commenced an action
                captioned Immunomedics, Inc. v. venBio Select Advisor LLC, No. 17-176-LPS (D. Del.) (the
                “Federal Action”), seeking for the District Court to invalidate the proxies solicited by venBio in
                furtherance of its contest for the election of directors of the Company. The Company named as
                defendants venBio and its then-nominees, Behzad Aghazadeh, Scott Canute, Peter Barton Hutt,
                and Khalid Islam. The Company alleged that venBio had conducted its proxy contest and
                solicited proxies in violation of the federal securities laws and regulations, namely by failing to


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               44/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 46 of 128 PageID: 1538
                timely file a Schedule 13D form indicating venBio’s intent to effectuate change at the Company,
                publishing


                                                                    24




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                           45/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 47 of 128 PageID: 1539
                Table of Contents



                early voting results of the Company’s annual election of directors, publishing improper
                statements about the then-incumbent Board, forming a “group” of like-minded stockholders
                without publicly disclosing the group, and soliciting proxies without disclosing the solicitations
                to the SEC. On February 21, 2017, the Company sought an injunction preventing, among other
                things, the venBio nominees from benefiting from the allegedly illegal shadow proxy contest,
                including, but not limited to, by asserting any claimed right to take office as a member of the
                Board until venBio made corrective disclosures and the stockholders were permitted time to
                consider them. On March 2, 2017, the District Court denied the Company the requested relief. On
                April 6, 2017, the District Court entered a stipulation and order pursuant to which the Company’s
                claims were voluntarily dismissed without prejudice. On April 17, 2017, Dr. Goldenberg, the
                Company’s Chief Scientific Officer and Chief Patent Officer and director, notified the District
                Court that he may maintain the claims initially brought by the Company. Pursuant to the
                Settlement Agreement, all claims that were or could have been asserted in the Federal Action
                have been released. Upon execution of the Settlement Agreement, the parties submitted a
                stipulation dismissing the Federal Action with prejudice. On November 2, 2017, the District
                Court closed the Federal Action.

                Lawsuit Challenging the Results of the 2016 Election of Directors

                         On March 3, 2017, six of the seven then-incumbent members of the Company’s Board
                commenced an action captioned Goldenberg, et al. vs Aghazadeh, et al., C.A. No. 2017-0163-
                VCL (Del. Ch.) (the “225 Action”), challenging the results of the election of directors at the 2016
                Annual Meeting that took place on March 3, 2017, in which all four of venBio’s nominees won
                seats on the Company’s Board. The director-plaintiffs named as defendants venBio and its then-
                nominees, Behzad Aghazadeh, Scott Canute, Peter Barton Hutt, and Khalid Islam. The incumbent
                directors alleged the same underlying facts as the Company alleged in its lawsuit against venBio
                in federal court. On March 13, 2017, the Court of Chancery entered an order (the “Status Quo
                Order”) seating all four venBio nominees (with the three incumbent directors who also won
                election (based on the plurality vote standard), the “Status Quo Board”) and limiting the
                Company’s Board to actions within the “ordinary course of business,” unless either waived by the
                parties on a case-by-case basis or ordered by the Court of Chancery. On March 24, 2017, the
                defendants, venBio and its four nominees, moved to dismiss the action. The plaintiffs in the
                action have opposed this motion to dismiss, which remains pending. On April 7, 2017, three of
                the six plaintiffs voluntarily withdrew their claims, leaving Dr. Goldenberg, Ms. Sullivan and Mr.
                Markison as plaintiffs. On April 20, 2017, the parties agreed to permit the Status Quo Board to
                explore a potential financing plan for the Company and negotiate a termination of the Licensing
                Transaction. On May 3, 2017, the Parties entered into the Initial Term Sheet, pursuant to which,
                among other things, the Parties agreed to submit to the Court of Chancery a stipulation and
                proposed order lifting the Status Quo Order . On May 4, 2017, the Parties submitted that
                stipulation, which confirmed that the Status Quo Board is the lawful Board of the Company.
                Pursuant to the Settlement Agreement, all claims that were or could have been asserted in the 225
                Action have been released. Upon execution of the Settlement Agreement, the parties submitted a
                stipulation dismissing the 225 Action with prejudice. On November 6, 2017 the Court of
                Chancery entered an Order dismissing the 225 Action with prejudice.

                Material supplier litigation:

                        On July 21, 2017, Lonza Sales AG (“Lonza”) commenced an action captioned Lonza
                Sales AG v. Immunomedics, Inc., United States District Court for the Southern District of New
                York, 1:17-cv-05384 regarding the development and manufacturing of an antibody intermediate
                (the “Product”) pursuant to a Development and Manufacturing Services Agreement (the “MSA”)
                dated on or about October 2015. Specifically, the disputes that have arisen between Lonza and
                the Company with respect to the MSA, include, but are not limited to: (i) the Company’s alleged

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               46/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 48 of 128 PageID: 1540
                failure and refusal to pay for Lonza’s services, and, delivery of the Product; and (ii) Lonza’s
                failure to provide the Product in an acceptable condition for the


                                                                    25




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                           47/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 49 of 128 PageID: 1541
                Table of Contents



                Company’s use. On or about September 29, 2017 the Court dismissed this action without
                prejudice for lack of jurisdiction. The Company expresses no opinion as to the probable outcome
                of this dispute.

                Other matters:

                        Immunomedics is also a party to various claims and litigation arising in the normal
                course of business, which includes some or all of certain of its patents. While it is not possible to
                determine the outcome of these matters, the Company believes that the resolution of all such
                matters will not have a material adverse effect on its consolidated financial position or liquidity,
                but could possibly be material to its consolidated results of operations in any one accounting
                period.
                14.        Subsequent Events

                Settlement Agreement

                         On November 2, 2017 (the “Settlement Date”), the Company, venBio, Dr. Goldenberg,
                Ms. Sullivan, Mr. Markison, and Greenhill (collectively the “Parties”), entered into
                the Settlement Agreement. The terms and conditions of the Settlement Agreement supersede the
                binding settlement term sheet entered into on May 3, 2017, by and among the Company, venBio,
                Dr. Goldenberg, Ms. Sullivan and Mr. Markison (the “Initial Term Sheet”), and the second term
                sheet entered into on June 8, 2017, by and among the Company, venBio and Greenhill (the
                “Greenhill Term Sheet”).

                Resolution of Litigation
                         The Settlement Agreement includes (i) a mutual release of all claims that were or could
                have been asserted in the Federal Action or in the 225 Action (each as defined in Item 8.01
                hereof) and (ii) a comprehensive release of all direct and derivative claims that have been or
                could be asserted by or on behalf of (a) venBio or the Company, whether known or unknown,
                against Greenhill, Dr. Goldenberg, Ms. Sullivan and Mr. Markison and their affiliates and related
                persons, (b) Dr. Goldenberg, Ms. Sullivan or Mr. Markison, whether known or unknown, against
                venBio or the Company and their affiliates and related persons, and (c) Greenhill, whether known
                or unknown, against venBio, the Company, Dr. Goldenberg, Ms. Sullivan and Mr. Markison and
                their affiliates and related persons, relating to the Company’s private placement of $125 million
                of Series A-1 Convertible Preferred Stock, the 2016 Annual Meeting (defined below), the proxy
                contest waged by venBio in advance of the 2016 Annual Meeting, the engagement of Greenhill,
                the settlement of the venBio Action, the licensing transaction with Seattle Genetics, Inc. (“Seattle
                Genetics”), and the Termination Agreement, dated May 4, 2017, between the Company and
                Seattle Genetics. The settlement of claims against Greenhill, Dr. Goldenberg, Ms. Sullivan and
                Mr. Markison in the venBio Action are subject to approval of the Court of Chancery (the first
                business day after such approval becomes final and unappealable is referred to herein as the
                “Effective Date”). The Settlement Agreement contemplates that the venBio Action will remain
                stayed and that the Company and venBio will submit the claims that remain pending against the
                remaining individual defendants (former directors Robert Forrester, Jason Aryeh, Geoff Cox and
                Bob Oliver) to non-binding mediation.
                        Subject to approval by the Court of Chancery the Company agreed to reimburse venBio
                Select for reasonable fees and expenses it incurred in connection with the venBio Action. The
                Company has also agreed to reimburse venBio Select for reasonable fees and expenses it incurred
                in connection with the 225 Action and the Federal Action.



                                                                    26
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 48/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 50 of 128 PageID: 1542




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    49/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 51 of 128 PageID: 1543
                Table of Contents



                Indemnification

                         The Settlement Agreement provides that the Company will, to the extent not covered by
                the Company’s insurance policies, (i) indemnify Dr. Goldenberg, Ms. Sullivan and Mr. Markison
                from attorneys’ fees and expenses or other losses in connection with the Actions, and
                (ii) reimburse and indemnify Dr. Goldenberg and Ms. Sullivan for legal fees for actions taken
                with respect to the Actions and negotiation of the Settlement Agreement. The Settlement
                Agreement provides that the indemnification agreements entered into between the Company and
                each of Dr. Goldenberg, Ms. Sullivan and Mr. Markison on or about February 9, 2017 shall be
                terminated and not apply to acts, transactions, legal fees or expenses incurred after the Effective
                Date.

                Intellectual Property Assignments
                         Pursuant to the Settlement Agreement, Dr. Goldenberg and Ms. Sullivan have assigned
                all global intellectual property rights existing as of the Settlement Date, other than express rights
                to royalties pursuant to existing agreements with the Company and Dr. Goldenberg’s patent and
                related intellectual property relating to cyber space medicine, to the Company, and have agreed to
                perform all acts reasonably requested by the Company to perfect title in and to all such assigned
                intellectual property.
                Sullivan Resignation
                        Pursuant to the Settlement Agreement, on the Settlement Date, Ms. Sullivan resigned
                from all director, officer and other positions of the Company and any of its affiliates. The
                Settlement Agreement provides that Ms. Sullivan will abide by all post-termination covenants
                and obligations contemplated by her employment agreement with the Company (the “Sullivan
                Agreement”). The Company will pay Ms. Sullivan any accrued and unpaid salary, pension and
                welfare benefits through July 1, 2017. In exchange for a release of claims as required by the
                Sullivan Agreement and subject to compliance with the terms of the Settlement Agreement, Ms.
                Sullivan is entitled to (i) termination payments in accordance with the Sullivan Agreement for a
                termination without Cause after a Change in Control, (ii) accelerated vesting or extension of the
                exercise period for equity awards already earned, pursuant to the Sullivan Agreement, and
                (iii) COBRA payments. The foregoing cash payments accumulate to approximately $3.1 million.
                Goldenberg Resignation
                        Pursuant to the Settlement Agreement, on the Settlement Date, Dr. Goldenberg resigned
                from all officer and other positions of the Company and all director, officer and other positions at
                any of the Company’s affiliates (other than Dr. Goldenberg’s position as a member of the board of
                directors of IBC Pharmaceuticals, the Company’s majority owned U.S. subsidiary), but will
                remain a director of the Company until his successor is elected and qualified or until his earlier
                resignation or removal. The Settlement Agreement provides that Dr. Goldenberg will abide by all
                post-termination covenants and obligations contemplated by the Goldenberg Agreement. The
                Company will pay Dr. Goldenberg certain Guaranteed Payments (as defined in the Goldenberg
                Agreement) through the Settlement Date. In exchange for a release of claims as required by the
                Goldenberg Agreement and subject to compliance with the terms of the Settlement Agreement,
                Dr. Goldenberg is entitled to (i) termination payments in accordance with the Goldenberg
                Agreement for a termination without Cause after a Change in Control, (ii) accelerated vesting or
                extension of exercise period for equity awards already earned, pursuant to the Goldenberg
                Agreement, (iii) COBRA and other welfare payments, and (iv) royalties or payment in
                accordance with existing agreements. The foregoing cash payments accumulate to approximately
                $2.4 million.


                                                                    27


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 50/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 52 of 128 PageID: 1544




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    51/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 53 of 128 PageID: 1545
                Table of Contents



                Termination of Greenhill Engagement
                         Effective as of the Effective Date, the two engagement letters between Greenhill and the
                Company (the “Greenhill Agreements”) shall be terminated. The Settlement Agreement provides
                further that Greenhill has agreed to forgo and not seek any and all fees, expenses or
                indemnification from the Company, except that the Company shall reimburse Greenhill up to
                $200,000 for reasonable and documented expenses incurred in connection with Greenhill
                providing services to the Company pursuant to the Greenhill Agreements, including expenses
                incurred in connection with the venBio Action.
                Arbitration of Disputed Matters
                        The Company, Dr. Goldenberg and Ms. Sullivan have agreed to arbitrate disputes
                relating to Dr. Goldenberg’s claimed entitlement to certain equity awards and severance
                payments, and Dr. Goldenberg’s and Ms. Sullivan’s claimed rights to certain bonus
                payments. The Company has agreed to pay in full the arbitrator in such arbitration as well
                as reasonable attorneys’ fees and expenses incurred by Dr. Goldenberg and/or Ms.
                Sullivan in connection with any such arbitration, up to a cap of $650,000.


                                                                    28




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             52/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 54 of 128 PageID: 1546
                Table of Contents




                ITEM 2.    MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL
                CONDITION AND RESULTS OF OPERATIONS

                Cautionary Note Regarding Forward-Looking Statements

                        The Securities and Exchange Commission (the “SEC”) encourages companies to disclose
                forward-looking information so that investors can better understand a company’s future prospects
                and make informed investment decisions. Certain statements that we may make from time to
                time, including, without limitation, statements contained in this Quarterly Report on Form 10-Q,
                constitute “forward-looking statements” within the meaning of the Private Securities Litigation
                Reform Act of 1995. These statements may be made directly in this Quarterly Report, and they
                may also be made a part of this Quarterly Report by reference to other documents filed with the
                Securities and Exchange Commission, which is known as “incorporation by reference.”

                         Words such as “may,” “anticipate,” “estimate,” “expects,” “projects,” “intends,” “plans,”
                “believes” and words and terms of similar substance used in connection with any discussion of
                future operating or financial performance, are intended to identify forward-looking statements.
                All forward-looking statements are management’s present expectations of future events and are
                subject to a number of risks and uncertainties that could cause actual results to differ materially
                from those described in the forward-looking statements. These risks and uncertainties include,
                among other things: the risk that we may be unable to obtain additional capital through strategic
                collaborations, licensing, issuance of convertible debt securities or equity financing in order to
                continue our research and development activities and secure regulatory approval of and market
                our drug candidates; our inability to further identify, develop and achieve commercial success for
                new products and technologies; the possibility of delays in the research and development
                necessary to select drug development candidates and delays in clinical trials; the risk that clinical
                trials may not result in marketable products; the risk that we may be unable to secure regulatory
                approval of and market our drug candidates; our dependence upon pharmaceutical and
                biotechnology collaborations; uncertainties about our ability to obtain new corporate
                collaborations and acquire new technologies on satisfactory terms, if at all; the development of
                competing products; our ability to protect our proprietary technologies; patent-infringement
                claims and other stockholder litigation; and risks of new, changing and competitive technologies
                and regulations in the United States and internationally; and other factors discussed under the
                heading Item 1A “Risk Factors” in this Quarterly Report on Form 10-Q.

                        In light of these assumptions, risks and uncertainties, the results and events discussed in
                the forward-looking statements contained in this Quarterly Report or in any document
                incorporated by reference might not occur. You are cautioned not to place undue reliance on
                forward-looking statements, which speak only as of the date of this Quarterly Report or the date
                of the document incorporated by reference in this Quarterly Report. We are not under any
                obligation, and we expressly disclaim any obligation, to update or alter any forward-looking
                statements, whether as a result of new information, future events or otherwise, except as may be
                required by applicable law. All subsequent forward-looking statements attributable to
                Immunomedics, Inc. (“Immunomedics,” the “Company,” “we,” “our” or “us”), or to any person
                authorized to act on our behalf are expressly qualified in their entirety by the cautionary
                statements contained or referred to in this section.

                Overview

                         Immunomedics is a clinical-stage biopharmaceutical company developing monoclonal
                antibody-based products for the targeted treatment of cancer, autoimmune disorders and other
                serious diseases. Our advanced proprietary technologies allow us to create humanized antibodies
                that can be used either alone in

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 53/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 55 of 128 PageID: 1547
                                                                    29




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    54/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 56 of 128 PageID: 1548
                Table of Contents



                unlabeled or “naked” form, or conjugated with radioactive isotopes, chemotherapeutics,
                cytokines or toxins. Using these technologies, we have built a pipeline of six clinical-stage
                product candidates.

                         We believe that each of our antibodies has therapeutic potential either when administered
                as a naked antibody or when conjugated with chemotherapeutics, therapeutic radioisotopes
                (radiolabeled), cytokines or other toxins to create unique and potentially more effective treatment
                options. The attachment of various compounds to antibodies is intended to allow the delivery of
                these therapeutic agents to tumor sites with better specificity than conventional chemotherapy or
                radiation therapy approaches. This treatment method is designed to reduce the total exposure of
                the patient to the therapeutic agents, which ideally minimizes debilitating side effects.

                         Our portfolio of investigational products includes antibody-drug conjugates (“ADCs”)
                that are designed to deliver a specific payload of a chemotherapeutic directly to the tumor while
                reducing overall toxicities that are usually found with conventional administration of these
                chemotherapeutic agents. Our most advanced ADCs are sacituzumab govitecan (“IMMU-132”)
                and labetuzumab govitecan (“IMMU-130”), which are in Phase 2 trials for a number of solid
                tumors and metastatic colorectal cancer (“CRC”), respectively. IMMU-132 is our lead product
                candidate and has received Breakthrough Therapy Designation from the U.S. Food and Drug
                Administration (the “FDA”) for the treatment of patients with metastatic triple-negative breast
                cancer (“mTNBC”) who have failed at least two prior therapies for metastatic disease.

                         Following the election of a new Board of Directors at our Annual Meeting of
                Stockholders held on March 3, 2017, we embarked on a new corporate strategy focused on
                bringing IMMU-132 to the market on our own in the United States for the benefit of patients with
                mTNBC and the creation of value for our stockholders. To that end, we plan to submit a BLA to
                the FDA for accelerated approval of IMMU-132 in mTNBC as planned during the first quarter of
                2018. To fulfil part of the accelerated approval requirements, we also initiated and dosed the first
                patient into the Phase 3 ASCENT trial of IMMU-132 for mTNBC during the fourth quarter of
                calendar year 2017.

                        Our financial resources are adequate to sustain the Company’s operations and research
                and development programs for at least the next twelve months at a level of activity sufficient to
                support the filing of the BLA; to continue manufacturing IMMU-132 at a large scale; to prepare
                for commercial operations in the U.S.; to continue the Phase 3 ASCENT trial of IMMU-132 for
                mTNBC; and to initiate preparations to market IMMU-132 to mTNBC patients in the U.S.

                         We believe our current focus on commercializing IMMU-132 as a third-line therapy for
                patients with mTNBC is also the key to opening the door to further potential commercial
                opportunities in the future including developing IMMU-132 in earlier lines of therapy in
                mTNBC, as a monotherapy or in combination therapies, as well as expansion of IMMU-132 into
                other indications beyond mTNBC, such as urothelial cancer (“UC”), small-cell lung cancer
                (“SCLC’), and non-small-cell lung cancer (“NSCLC”). It’s only by proving IMMU-132 in
                mTNBC that we can explore, expand into, and potentially capitalize on these new opportunities.
                While our immediate focus is on commercializing IMMU-132, on our own, in the U.S. and
                potentially European markets; we are alert to opportunities to commercialize IMMU-132 in
                certain other regional markets; and we are also open to business development opportunities to
                develop other pipeline assets.

                        These other product candidates, which target solid tumors and hematologic malignancies,
                as well as other diseases, are in various stages of clinical and pre-clinical development. They
                include other ADCs such as IMMU-130 (labetuzumab govitecan), which binds the CEACAM5
                antigen expressed on colorectal and other solid cancers, and IMMU-140 that targets HLA-DR for


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                55/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 57 of 128 PageID: 1549
                the potential treatment of liquid cancers; IMMU-114, the parental antibody in IMMU-140 that
                targets the HLA-DR receptor; combination therapies


                                                                    30




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                       56/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 58 of 128 PageID: 1550
                Table of Contents



                involving our ADCs; bispecific antibodies targeting cancers and infectious diseases as T-cell
                redirecting immunotherapies; as well as bispecific antibodies for next-generation cancer and
                autoimmune disease therapies, created using our patented DOCK-AND-LOCK® (“DNL®”)
                protein conjugation technology. We believe that our portfolio of intellectual property provides
                commercially reasonable protection for our product candidates and technologies. In addition, we
                have a research collaboration with Bayer to study epratuzumab as a thorium-227-labeled antibody
                and an ongoing collaboration with an independent cancer study group to evaluate epratuzumab in
                combination with chemotherapy in a large, randomized, Phase 3 trial in children with relapsed
                acute lymphoblastic leukemia (“ALL”).

                      The development and commercialization of successful therapeutic products is subject to
                numerous risks and uncertainties including, without limitation, the following:

                         ·   we may be unable to obtain additional capital through strategic collaborations,
                             licensing, issuance of convertible debt securities or equity financing in order to
                             continue our research and secure regulatory approval of and market our drug;

                         ·   the type of therapeutic compound under investigation and nature of the disease in
                             connection with which the compound is being studied;

                         ·   our ability, as well as the ability of our partners, to conduct and complete clinical
                             trials on a timely basis;

                         ·   the time required for us to comply with all applicable federal, state and foreign legal
                             requirements, including, without limitation, our receipt of the necessary approvals of
                             the FDA, if at all;

                         ·   the financial resources available to us during any particular period; and

                         ·   many other factors associated with the commercial development of therapeutic
                             products outside of our control.


                See Risk Factors in Item 1A of this Quarterly Report.

                Research and Development

                         As of September 30, 2017, we employed 8 professionals in our research and development
                departments, 27 professionals in our pre-clinical and clinical research departments and 74
                professionals in our operations, manufacturing and quality control departments. In addition to
                salaries and benefits, the other costs associated with research and development include the costs
                associated with producing biopharmaceutical compounds, laboratory equipment and supplies, the
                costs of conducting clinical trials, legal fees and expenses associated with pursuing patent
                protection, as well as facilities costs.

                        At any one time our scientists are engaged in the research and development of multiple
                therapeutic compounds. Because we do not track expenses on the basis of each individual
                compound under investigation, but rather aggregate research and development costs for
                accounting purposes, it is not possible for investors to analyze and compare the expenses
                associated with unsuccessful research and development efforts for any particular fiscal period,
                with those associated with compounds that are determined to be worthy of further development.
                This may make it more difficult for investors to evaluate our business and future prospects.


                                                                    31


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                57/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 59 of 128 PageID: 1551




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    58/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 60 of 128 PageID: 1552
                Table of Contents



                Clinical Pipeline Update

                         The following is an update of the status of our clinical trials.

                Antibody-Drug Conjugates (ADCs)

                        We have two ADC product candidates currently in clinical development focusing on the
                treatment of patients with metastatic solid tumors. The first ADC program, IMMU-132, is an
                anti-TROP-2-SN-38 ADC currently being evaluated in patients with a variety of solid tumors,
                including Phase 3 ASCENT trial for patients with mTNBC who have failed at least two prior
                therapies. IMMU-130, the second agent from our ADC program, is an anti-CEACAM5-SN-38
                ADC currently in development for the treatment of metastatic CRC.

                         IMMU-132

                        IMMU-132 has been studied in over 500 diverse cancer patients in more than 15 types of
                solid cancers, with the dose of 10 mg/kg given on days 1 and 8 of repeated 21-day cycles being
                the established dose regimen. IMMU-132 received Breakthrough Therapy Designation from the
                FDA for the treatment of patients with mTNBC who have failed at least two prior therapies for
                metastatic disease. The FDA has also granted IMMU-132 Fast Track designation for the
                treatment of patients with mTNBC and for patients with SCLC, or NSCLC. IMMU-132 has also
                been designated an orphan drug by the FDA for the treatment of patients with SCLC or
                pancreatic cancer in the U.S. and by the European Medicines Agency (“EMA”) for the treatment
                of patients with pancreatic cancer in the European Union.

                        Currently, clinical development of IMMU-132 focuses on a number of select types of
                solid cancers including mTNBC, UC, SCLC, NSCLC, and certain other cancers.

                         Initial results from a single-arm Phase 2 study in heavily-pretreated patients with
                mTNBC were published in the Journal of Clinical Oncology (J Clin Oncol. 35(19):2141-2148
                2017). This study was updated by our clinical investigator at the 2017 Investor R&D Day to show
                IMMU-132 produced tumor shrinkage from baseline measurements in 81% of 85 assessable
                mTNBC patients, with two confirmed complete responses (“CRs”) and 23 confirmed partial
                responses (“PRs”) for a confirmed objective response rate (“ORR”) of 29%. An abstract on
                results from this Phase 2 study was submitted and accepted for oral presentation at the 2017 San
                Antonio Breast Cancer Symposium in December.

                         The final results in mTNBC will be part of a BLA package, which the Company plans to
                submit to the FDA for the accelerated approval of IMMU-132 as a third-line treatment for
                patients with mTNBC as planned during the first quarter of 2018. A prerequisite for FDA
                acceptance of the BLA filing is to have a confirmatory Phase 3 trial to be underway at the time of
                BLA submission. To that end, we initiated and dosed the first patient in the confirmatory Phase 3
                ASCENT study in November 2017, thereby satisfying FDA’s requirement. Details of this trial can
                be obtained at the website: https://clinicaltrials.gov/, using the identifier NCT02574455.

                         Our financial resources are adequate to sustain the Company’s operations and research
                and development programs for at least the next twelve months at a level of activity sufficient to
                support the filing of the BLA; to continue manufacturing IMMU-132 at a large scale to prepare
                for commercial operations in the U.S. marketplace; to conduct the Phase 3 ASCENT trial of
                IMMU-132 for mTNBC; and to initiate preparations to market IMMU-132 to mTNBC patients in
                the U.S.


                                                                    32

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                              59/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 61 of 128 PageID: 1553




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    60/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 62 of 128 PageID: 1554
                Table of Contents



                         In metastatic UC, IMMU-132 was found to be active in patients who have relapsed or are
                refractory to chemotherapies and immune checkpoint inhibitors (“IOs”), as reported by our
                clinical investigator at the European Society for Medical Oncology Congress held during
                September 2017. The confirmed ORR among forty-one intention-to-treat (“ITT”) patients was
                34% (14/41), including two confirmed CRs and twelve confirmed PRs. While eight of the
                fourteen responders are ongoing and are still receiving treatment, including four long-term
                responses greater than 1 year and two currently ongoing at 15 and 22 months, the median
                duration of response (“DOR”) at the time of data cutoff was 12.6 months (95% confidence
                interval [CI], 7.5 to 12.9 months). Median progression-free survival (“PFS”) at 80% data maturity
                was 7.1 months (95% CI, 5.0 to 10.7 months). The enrolled cohort included fourteen patients who
                progressed after prior IO therapy, eleven of whom received IMMU-132 as the fourth or later line
                of therapies. Despite the late-stage setting, the confirmed ORR in this subset of patients was 29%
                (4/14), with median PFS of 5.4 months (95% CI, 1.9 to 7.2 months) but median overall survival
                (“OS”) was not met. All four responders in this subgroup had three or more prior therapies before
                IMMU-132.

                        Results with IMMU-132 in SCLC and NSCLC were recently published in medical
                journals. For SCLC, as reported in the journal Clinical Cancer Research (Clin Cancer Res.
                23(19):5711-5719, 2017), 60% of patients showed tumor shrinkage from baseline computed
                tomography (“CT”) measurements. On an ITT basis (N= 50), the ORR was 14% (17% for 10
                mg/kg group) and the median DOR was 5.7 months. Median PFS and median OS were 3.7
                months and 7.5 months, respectively. There was a suggested improvement in PR and PFS with
                IMMU-132 in second-line patients who were sensitive to frontline therapy, but no difference
                between frontline chemosensitive versus chemoresistant patients in the overall population.

                         In NSCLC, in the response-assessable study population (N = 47), which had a median of
                3 prior therapies (range, 2-7), 67% of patients showed a shrinkage from baseline CT
                measurements. The confirmed ORR was 19% and the median DOR was 6.0 months (95% CI, 4.8
                to 8.3 months). Responses occurred with a median onset of 3.8 months, including patients who
                had relapsed or progressed after IO therapy. On an ITT basis (N=54), median PFS was 5.2
                months (95% CI, 3.2 to 7.1 months) and median OS was 9.5 months (95% CI, 5.9 to 16.7
                months). More information on this study can be obtained from the Journal of Clinical Oncology
                (J Clin Oncol. 35(24):2790-2797, 2017).

                        The safety profile of IMMU-132 in these patients with solid cancers was manageable.
                Grade 3 or higher adverse events were similar and limited to neutropenia, fatigue, diarrhea, and
                anemia. Despite repeated dosing, no antibodies to the drug conjugate or its components were
                detected on serial blood collections. Trop-2 tumor staining was not required for patient selection,
                due to greater than 80% expression.

                         We have an extensive intellectual property portfolio protecting IMMU-132. Specifically,
                37 patents were issued in the U.S. and 22 foreign patents were issued covering composition of
                matter, synthesis and uses. Certain patents relating to the protein sequence of the hRS7 antibody
                used in IMMU-132 expire in 2017 in the U.S. and 2023 overseas. Patents to compositions and
                use of the CL2A linker incorporated in IMMU-132 expire between 2023 and 2029 in the U.S. and
                overseas. Other patents relating to use of hRS7 for cancer therapy, including the SN-38
                conjugated form of hRS7 used in IMMU-132, extend to 2036. Additionally, we are entitled to
                extend the term of our key patent for up to 5 more years. Outside the U.S., patents were issued in
                Australia, Canada, China, Europe, Israel, Japan, Mexico, South Korea and other key global
                markets.

                         IMMU-130



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               61/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 63 of 128 PageID: 1555
                        Our second investigational solid-tumor ADC involves our anti-CEACAM5 antibody
                labetuzumab, conjugated to SN-38. The agent is currently being studied in patients with
                metastatic CRC who had received at least one prior irinotecan-containing regimen and had an
                elevated blood titer of carcinoembryonic antigen.


                                                                    33




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                       62/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 64 of 128 PageID: 1556
                Table of Contents



                         In a Phase 2 study examining dosing schedules, safety and any evidence of efficacy, a
                total of 86 patients with progressive disease who had received prior therapy with an irinotecan-
                containing regimen, half of whom had completed 5 prior lines of therapy, were enrolled to
                receive labetuzumab govitecan either once-weekly at 8 and 10 mg/kg, or twice-weekly at 4 and 6
                mg/kg, on weeks 1 and 2 of 3-week repeated cycles. Results from this study were published in
                the Journal of Clinical Oncology (J Clin Oncol. 35(29):3338-3346, 2017).

                        Median PFS and OS for patients who received once-weekly labetuzumab govitecan at the
                8 or 10 mg/kg dose level are summarized below.

                                                                         Labetuzumab Govitecan Dose
                                                            8 mg/kg once-weekly              10 mg/kg once-weekly
                 Number of Patients                                   21                               22
                 Median PFS*, months (95% CI)                   4.6 (3.9 – 6.1)                  3.6 (2.1 – 6.0)
                 Median OS, months (95% CI)                    7.5 (5.7 – 16.1)                 6.4 (5.0 – 11.2)
                * Treatment response was evaluated in accordance with the rules set by the Response Evaluation
                Criteria in Solid Tumors (RECIST 1.1) using CT as the imaging tool for tumor size
                measurements.

                         All of these patients had received prior irinotecan therapy. Interestingly, 23 patients had
                prior treatment with regorafenib, which was approved in the U.S. for the treatment of patients
                with previously-treated mCRC based on a median PFS of 2.0 months and a median OS of 6.4
                months. In this subset of the patients, the median PFS and OS with labetuzumab govitecan were
                4.0 and 6.7 months, respectively.

                         Labetuzumab govitecan was well-tolerated, with a manageable toxicity profile. Major
                toxicities (Grade >3) among all cohorts were neutropenia (16%), leukopenia (11%), anemia (9%),
                and diarrhea (7%). Anti-drug or anti-antibody antibodies were not detected.

                         Since there was no significant difference in safety and efficacy between the two once-
                weekly dosing schedules, for patient’s convenience, once-a-week dosing was chosen for future
                studies in metastatic CRC patients. Although certain patents relating to labetuzumab used in
                labetuzumab govitecan expired in 2016, other patents relating to use of labetuzumab for cancer
                therapy, including the SN-38 conjugated form of labetuzumab used in labetuzumab govitecan,
                extend to 2033.

                Other Product Candidates

                        We have additional potential products for the treatment of cancer and autoimmune
                diseases including epratuzumab, our anti-CD22 antibody; veltuzumab, our anti-CD20 antibody;
                milatuzumab, our anti-CD74 antibody; and IMMU-114, a humanized anti-HLA-DR antibody.

                         Epratuzumab

                        We have a research collaboration with Bayer to study epratuzumab as a thorium-227
                labeled antibody. Targeted Thorium Conjugates (“TTCs”) represent a new technology directing
                the power of the alpha-particle selectively towards tumor cells. The high linear energy transfer of
                the alpha particle generated by decay of the radionuclide thorium-227 induces double-strand
                DNA breaks causing cell death in targeted tumor cells.

                        Our corporate partner, Bayer, is enrolling patients with relapsed or refractory CD22-
                positive non-Hodgkin lymphoma (“NHL”) into a Phase 1 clinical trial evaluating epratuzumab
                labeled with thorium-227.

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                63/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 65 of 128 PageID: 1557
                                                                    34




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    64/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 66 of 128 PageID: 1558
                Table of Contents



                This study is focusing on patients with diffuse large B-cell lymphoma and potentially follicular
                lymphomas who have been previously treated with, or are not considered candidates for available
                therapies. An overview of the TTC platform and the CD22 TTC program was provided in an oral
                presentation by Bayer at the 2016 AACR Annual Meeting.

                         We also have an ongoing collaboration with the IntReALL, Inter-European study group
                who is conducting a large, randomized, Phase 3 trial combining epratuzumab with chemotherapy
                in children with relapsed ALL at clinical sites in Australia, Europe, and Israel. This Phase 3
                study, which is partially funded by the European Commission, assesses the efficacy and safety of
                this combination therapy using event-free survival as the surrogate for survival, the primary
                endpoint.

                         Although certain patents to the epratuzumab protein sequence expired in 2014 in the U.S.
                and in 2015 overseas, other issued patents to therapeutic use of epratuzumab extend to 2018-2023
                for cancer and 2020 for autoimmune disease. The method of preparing concentrated epratuzumab
                for subcutaneous administration is covered by another patent family with expiration in the United
                States in 2032.

                         Veltuzumab

                        Veltuzumab is a humanized monoclonal antibody targeting CD20 receptors on B
                lymphocytes currently in clinical development for the treatment of NHL and autoimmune
                diseases. The Office of Orphan Products Development of the FDA has granted orphan status for
                the use of veltuzumab for the treatment of patients with immune thrombocytopenia (“ITP”) and
                pemphigus. We have studied the subcutaneous formulation of veltuzumab in patients with ITP in
                a Phase 1/2 trial, which was designed to evaluate different dosing schedules. This trial has
                completed patient accrual and patients are being followed for up to five years. In oncology, we
                have completed a National Cancer Institute-funded Phase 2 study in patients with aggressive
                NHL in combination with 90Y-epratuzumab tetraxetan.

                       We are currently evaluating various options for further clinical development of
                veltuzumab in ITP and other autoimmune disease indications, including pemphigus, as well as in
                oncology, including licensing arrangements and collaborations with outside study groups.

                         Milatuzumab

                         Milatuzumab is the first anti-CD74 antibody that has entered into human testing and we
                have completed initial Phase 1studies in patients with relapsed multiple myeloma, NHL or
                chronic lumphocytic leukemia (“CLL”). It has received orphan drug designation from the FDA
                for the treatment of patients with multiple myeloma or CLL.

                         The anti-CD74 antibody is also being studied subcutaneously in a Phase 1b study in
                patients with active systemic lupus erythematosus supported by a three-year research grant from
                the Department of Defense with a potential funding of $2 million. First results from the open-
                label study were presented at a poster session during the 2016 annual European League Against
                Rheumatism Congress. Based on early encouraging results, the study has been expanded into a
                double-blind, placebo-controlled 30-patient trial to confirm the activity of milatuzumab in this
                population and have received approval from the Department of Defense for an increased budget
                to support the expansion.


                                                                    35



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             65/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 67 of 128 PageID: 1559




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    66/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 68 of 128 PageID: 1560
                Table of Contents



                         IMMU-114

                         IMMU-114 is a novel humanized antibody directed against an immune response target,
                HLA-DR, currently in Phase 1development for the treatment of patients with B-cell and other
                cancers. HLA-DR is a receptor located on the cell surface whose role is to present foreign objects
                to the immune system for the purpose of eliciting an immune response. Increased presence of
                HLA-DR in hematologic cancers has made it a prime target for antibody therapy. The anti-HLA-
                DR antibody is being evaluated as a subcutaneously administered monotherapy for patients with
                NHL or CLL in a Phase 1 study. Results from this study were presented at the December 2015
                Annual Meeting of the American Society of Hematology and updated at the 2016 Pan Pacific
                Lymphoma Symposium. IMMU-114 showed early evidence of efficacy in both NHL and CLL
                and was well tolerated by patients, with only local skin reactions at the injection sites, which were
                all mild to moderate and transient.

                Critical Accounting Policies

                         For a description of our significant accounting policies, see Notes to Unaudited
                Condensed Consolidated Financial Statements – Note 2 Summary of Significant Accounting
                Policies. Of these policies, the following are considered critical to an understanding of the
                Company’s Consolidated Financial Statements as they require the application of the most
                difficult, subjective and complex judgments; (i) Revenue recognition, (ii) Stock-based
                compensation and (iii) Research and development costs.

                Government Regulation

                Regulatory Compliance

                        Our research and development activities, including testing in laboratory animals and in
                humans, our manufacture of antibodies, as well as the design, manufacturing, safety, efficacy,
                handling, labeling, storage, record-keeping, advertising, promotion and marketing of the product
                candidates that we are developing, are all subject to stringent regulation, primarily by the FDA in
                the U.S. under the Federal Food, Drug, and Cosmetic Act and its implementing regulations, and
                the Public Health Service Act and its implementing regulations, and by comparable authorities
                under similar laws and regulations in other countries. If for any reason we do not comply with
                applicable requirements, such noncompliance can result in various adverse consequences,
                including one or more delays in approval of, or even the refusal to approve, product licenses or
                other applications, the suspension or termination of clinical investigations, the revocation of
                approvals previously granted, as well as fines, criminal prosecution, recall or seizure of products,
                injunctions against shipping products and total or partial suspension of production and/or refusal
                to allow us to enter into governmental supply contracts.

                         Product Approval

                        In the United States, our product candidates are regulated as biologic pharmaceuticals, or
                biologics. The process required by the FDA before biologic product candidates may be marketed
                in the United States generally involves the following:

                    ·    completion of preclinical laboratory tests and animal studies performed in accordance
                         with the FDA’s current Good Laboratory Practices regulations;

                    ·    submission to the FDA of an Investigational New Drug Application (“IND”) which must
                         become effective before human clinical trials may begin and must be updated annually;



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 67/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 69 of 128 PageID: 1561
                                                                    36




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    68/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 70 of 128 PageID: 1562
                Table of Contents



                    ·    approval by an independent Institutional Review Board (“IRB”) the ethics committee at
                         each clinical site before the trial is initiated.

                    ·    performance of adequate and well-controlled clinical trials to establish the safety, purity
                         and potency of the proposed biologic, and the safety and efficacy of the proposed drug
                         for each indication;

                    ·    preparation of and submission to the FDA of a BLA for a new biologic, after completion
                         of all pivotal clinical trials;

                    ·    satisfactory completion of an FDA Advisory Committee review, if applicable;

                    ·    a determination by the FDA within 60 days of its receipt of a BLA to file the application
                         for review;

                    ·    satisfactory completion of an FDA pre-approval inspection of the manufacturing
                         facilities to assess compliance with current Good Manufacturing Practice (“cGMP”)
                         regulations; and

                    ·    FDA review and approval of a BLA for a new biologic, prior to any commercial
                         marketing or sale of the product in the United States.


                         Preclinical tests assess the potential safety and efficacy of a product candidate in animal
                models. Clinical trials involve the administration of the investigational product to human subjects
                under the supervision of qualified investigators in accordance with current Good Clinical
                Practices (“cGCPs”), which include the requirement that all research subjects provide their
                informed consent for their participation in any clinical trial. A protocol for each clinical trial and
                any subsequent protocol amendments must be submitted to the FDA as part of the IND.
                Additionally, approval must also be obtained from each clinical trial site’s IRB before the trials
                may be initiated, and the IRB must monitor the study until completed. There are also
                requirements governing the reporting of ongoing clinical trials and clinical trial results to public
                registries.

                         The clinical investigation of a pharmaceutical, including a biologic, is generally divided
                into three phases. Although the phases are usually conducted sequentially, they may overlap or be
                combined.

                    ·    Phase 1 studies are designed to evaluate the safety, dosage tolerance, metabolism and
                         pharmacologic actions of the investigational product in humans, the side effects
                         associated with increasing doses, and if possible, to gain early evidence on effectiveness.

                    ·    Phase 2 includes controlled clinical trials conducted to preliminarily or further evaluate
                         the effectiveness of the investigational product for a particular indication(s) in patients
                         with the disease or condition under study, to determine dosage tolerance and optimal
                         dosage, and to identify possible adverse side effects and safety risks associated with the
                         product.

                    ·    Phase 3 clinical trials are generally controlled clinical trials conducted in an expanded
                         patient population generally at geographically dispersed clinical trial sites, and are
                         intended to further evaluate dosage, clinical effectiveness and safety, to establish the
                         overall benefit-risk relationship of the investigational product, and to provide an adequate
                         basis for product approval.


                        The FDA may place clinical trials on hold at any point in this process if, among other
                reasons, it concludes that clinical subjects are being exposed to an unacceptable health risk. Trials
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                  69/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 71 of 128 PageID: 1563
                may also be terminated by IRBs, which must review and approve all research involving human
                subjects. Side effects or adverse events that are reported during clinical trials can delay, impede or
                prevent marketing authorization.


                                                                    37




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                  70/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 72 of 128 PageID: 1564
                Table of Contents



                         The results of the preclinical and clinical testing, along with information regarding the
                manufacturing of the product and proposed product labeling, are evaluated and, if determined
                appropriate, submitted to the FDA through a BLA. The application includes all relevant data
                available from pertinent preclinical and clinical trials, including negative or ambiguous results as
                well as positive findings, together with detailed information relating to the product’s chemistry,
                manufacturing, controls and proposed labeling, among other things. Once the BLA submission
                has been accepted for filing, the FDA’s standard goal is to review applications within ten months
                of the filing date or, if the application relates to an unmet medical need in a serious or life-
                threatening indication, six months from the filing date. The review process is often significantly
                extended by FDA requests for additional information or clarification.

                         The FDA offers certain programs, such as Breakthrough Therapy designation and Fast
                Track designation, designed to expedite the development and review of applications for products
                intended for the treatment of a serious or life-threatening disease or condition. For Breakthrough
                Therapy designation, preliminary clinical evidence of the product indicates that it may
                demonstrate substantial improvement over existing therapies on one or more clinically significant
                endpoints, such as substantial treatment effects observed early in clinical development. If
                Breakthrough Therapy or Fast Track designation is obtained, the FDA may initiate review of
                sections of a BLA before the application is complete, and the product may be eligible for
                accelerate approval. However, receipt of Breakthrough Therapy or Fast Track designation for a
                product candidate does not ensure that a product will be developed or approved on an expedited
                basis, and such designation may be rescinded if the product candidate is found to no longer meet
                the qualifying criteria.

                        The FDA reviews the BLA to determine, among other things, whether the proposed
                product is safe, pure and potent, which includes determining whether it is effective for its
                intended use, and whether the product is being manufactured in accordance with cGMP, to assure
                and preserve the product’s identity, strength, quality, potency and purity. The FDA may refer the
                application to an advisory committee for review, evaluation and recommendation as to whether
                the application should be approved. The FDA is not bound by the recommendation of an advisory
                committee, but it typically follows such recommendations.

                         After the FDA evaluates the BLA and conducts inspections of manufacturing facilities, it
                may issue an approval letter or a Complete Response Letter. An approval letter authorizes
                commercial marketing of the biologic with specific prescribing information for specific
                indications. A Complete Response Letter indicates that the review cycle of the application is
                complete and the application is not ready for approval. A Complete Response Letter may require
                additional clinical data and/or an additional pivotal Phase 3 clinical trial(s), and/or other
                significant, expensive and time-consuming requirements related to clinical trials, preclinical
                studies or manufacturing. Even if such additional information is submitted, the FDA may
                ultimately decide that the BLA does not satisfy the criteria for approval. The FDA could approve
                the BLA with a Risk Evaluation and Mitigation Strategy plan to mitigate risks, which could
                include medication guides, physician communication plans, or elements to assure safe use, such
                as restricted distribution methods, patient registries and other risk minimization tools. The FDA
                also may condition approval on, among other things, changes to proposed labeling, development
                of adequate controls and specifications, or a commitment to conduct one or more post-market
                studies or clinical trials. Such post-market testing may include Phase 4 clinical trials and
                surveillance to further assess and monitor the product’s safety and effectiveness after
                commercialization.

                        The Biologics Price Competition and Innovation Act of 2009 (“BPCIA”) created an
                abbreviated pathway for the approval of biosimilar and interchangeable biologic products. The
                abbreviated pathway establishes legal authority for the FDA to review and approve biosimilar
                biologics, including the possible designation of a biosimilar as “interchangeable” based on its
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                71/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 73 of 128 PageID: 1565
                similarity to an existing brand product. Under the BPCIA, an application for a biosimilar product
                cannot be approved by the FDA until 12 years after the original branded product was approved
                under a BLA. In March 2015, the FDA approved Novartis’s Zarxio as


                                                                    38




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             72/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 74 of 128 PageID: 1566
                Table of Contents



                a biosimilar product to Amgen’s Neupogen. The approval, the first biosimilar product approved
                for distribution in the United States, could usher in more biosimilar products and lower prices for
                biologic products from increased competition. Indeed, on February 9, 2016, the Arthritis
                Advisory Committee of the FDA recommended for approval Pfizer’s Inflectra as a biosimilar
                product to Johnson & Johnson’s Remicade.

                         Expedited Review and Approval

                         The FDA has four program designations/approval pathways — Fast Track, Breakthrough
                Therapy, Accelerated Approval, and Priority Review — to facilitate and expedite development
                and review of new drugs to address unmet medical needs in the treatment of serious or life-
                threatening conditions. The Fast Track designation provides pharmaceutical manufacturers with
                opportunities for frequent interactions with FDA reviewers during the product’s development and
                the ability for the manufacturer to do a rolling submission of the BLA. A rolling submission
                allows completed portions of the application to be submitted and reviewed by the FDA on an
                ongoing basis. The Breakthrough Therapy designation provides manufacturers with all of the
                features of the Fast Track designation as well as intensive guidance on implementing an efficient
                development program for the product and a commitment by the FDA to involve senior managers
                and experienced review staff in the review. The Accelerated Approval designation allows the
                FDA to approve a product based on an effect on a surrogate or intermediate endpoint that is
                reasonably likely to predict a product’s clinical benefit and generally requires the manufacturer to
                conduct required post-approval confirmatory trials to verify the clinical benefit. The Priority
                Review designation means that the FDA’s goal is to take action on the BLA within six months,
                compared to ten months under standard review. In February 2016, IMMU-132 was granted
                Breakthrough Therapy designation from the FDA for the treatment of patients with mTNBC who
                have failed at least two prior therapies for metastatic disease.

                         Post-Approval Requirements

                         Any products manufactured or distributed by us or on our behalf pursuant to FDA
                approvals are subject to continuing regulation by the FDA and certain state agencies, including
                requirements for record-keeping, reporting of adverse experiences with the biologic, submitting
                biological product deviation reports to notify the FDA of unanticipated changes in distributed
                products, establishment registration, compliance with cGMP standards (including investigation
                and correction of any deviations from cGMP), and certain state chain of distribution pedigree
                requirements. Additionally, any significant change in the approved product or in how it is
                manufactured, including changes in formulation or the site of manufacture, generally require
                prior FDA approval. The packaging and labeling of all products developed by us are also subject
                to FDA approval and ongoing regulation. Noncompliance with any regulatory requirements can
                result in, among other things, issuance of warning letters, civil and criminal penalties, seizures,
                and injunctive action. Accordingly, manufacturers must continue to expend time, money and
                effort in the area of production and quality control to maintain compliance with cGMP and other
                aspects of regulatory compliance.

                         Orphan Drug Act

                        To date, we have successfully obtained Orphan Drug designation by the FDA under the
                Orphan Drug Act of 1983 for epratuzumab NHL, yttrium-90-labeled clivatuzumab tetraxetan for
                pancreatic cancer, IMMU-132 for SCLC and pancreatic cancer, labetuzumab for ovarian,
                pancreatic and SCLCs pancreatic, milatuzumab for multiple myeloma and CLL, and veltuzumab
                for ITP and pemphigus. Under the Orphan Drug Act, the FDA may grant orphan drug designation
                to drugs intended to treat a rare disease or condition, which is generally defined as a disease or
                condition that affects fewer than 200,000 individuals in the United States. Orphan drug
                designation must be requested before submitting a BLA. In the United States, orphan drug

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                73/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 75 of 128 PageID: 1567
                designation entitles a party to financial incentives such as opportunities for grant funding towards
                clinical trial costs, tax advantages, and user-fee waivers. Orphan drug designation does not
                convey any


                                                                    39




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                74/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 76 of 128 PageID: 1568
                Table of Contents



                advantage in, or shorten the duration of, the regulatory review and approval process. The first
                BLA applicant to receive FDA approval for a particular active ingredient to treat a particular
                disease with FDA orphan drug designation is entitled to a seven-year exclusive marketing period
                in the United States for that product, for that indication. During the seven-year exclusivity period,
                the FDA may not approve any other applications to market the same drug for the same orphan
                indication, except in limited circumstances, such as a showing of clinical superiority to the
                product with orphan exclusivity or where the manufacturer of the approved product cannot assure
                sufficient quantities. As a result, there can be no assurance that our competitors will not receive
                approval of drugs or biologics that have a different active ingredient for treatment of the diseases
                for which our products and product candidates are targeted.

                         Foreign Regulation

                         In addition to regulations in the United States, we are subject to a variety of foreign
                regulations governing clinical trials and commercial sales and distribution of our product
                candidates being developed, and products being marketed outside of the United States. We must
                obtain approval by the comparable regulatory authorities of foreign countries before we can
                commence clinical trials or marketing of our products in those countries. The approval process
                varies from country to country, and the time may be longer or shorter than that required by the
                FDA for BLA licensure. The requirements governing the conduct of clinical trials, product
                licensing, pricing and reimbursement vary greatly from country to country. As in the United
                States, we are subject to post-approval regulatory requirements, such as those regarding product
                manufacturing, marketing, or distribution.

                         Other Regulatory Considerations

                         We are also subject to regulation under the Occupational Safety and Health Act, the
                Toxic Substances Control Act, the Resource Conservation and Recovery Act, The Clean Air Act,
                New Jersey Department of Environmental Protection and other current and potential future
                federal, state, or local regulations. Our research and development activities involve the controlled
                use of hazardous materials, chemicals, biological materials and various radioactive compounds.
                We believe that our procedures comply with the standards prescribed by state and federal
                regulations; however, the risk of injury or accidental contamination cannot be completely
                eliminated.

                        We may also be subject to healthcare regulation and enforcement by the federal
                government and the states and foreign governments where we may market our products and
                product candidates, if approved. These laws include, without limitation, state and federal anti-
                kickback, fraud and abuse, false claims, privacy, and security and physician sunshine laws and
                regulations.

                         The federal Anti-Kickback Statute prohibits, among other things, any person from
                knowingly and willfully offering, soliciting, receiving or providing remuneration, directly or
                indirectly, to induce either the referral of an individual, for an item or service or the purchasing or
                ordering of a good or service, for which payment may be made under federal healthcare
                programs, such as the Medicare and Medicaid programs. The Anti-Kickback Statute is subject to
                evolving interpretations. In the past, the government has enforced the Anti-Kickback Statute to
                reach large settlements with healthcare companies, based on sham consulting and other financial
                arrangements with physicians. A person or entity does not need to have actual knowledge of the
                statute or specific intent to violate it in order to have committed a violation. In addition, the
                government may assert that a claim, including items or services resulting from a violation of the
                federal Anti-Kickback Statute, constitutes a false or fraudulent claim for purposes of the federal
                False Claims Act. The majority of states also have anti-kickback laws, which establish similar


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                   75/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 77 of 128 PageID: 1569
                prohibitions and, in some cases, may apply to items or services reimbursed by any third-party
                payor, including commercial insurers.


                                                                    40




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                         76/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 78 of 128 PageID: 1570
                Table of Contents



                         Additionally, the civil False Claims Act prohibits knowingly presenting or causing the
                presentation of a false, fictitious or fraudulent claim for payment to the U.S. government. Actions
                under the False Claims Act may be brought by the Attorney General or as a qui tam action by a
                private individual in the name of the government. Violations of the False Claims Act can result in
                very significant monetary penalties and treble damages. The federal government is using the
                False Claims Act, and the accompanying threat of significant liability, in its investigation and
                prosecution of pharmaceutical and biotechnology companies throughout the U.S., for example, in
                connection with the promotion of products for unapproved uses and other sales and marketing
                practices. The government has obtained multi-million and multi-billion dollar settlements under
                the False Claims Act in addition to individual criminal convictions under applicable criminal
                statutes. Given the significant size of actual and potential settlements, it is expected that the
                government will continue to devote substantial resources to investigating compliance of
                healthcare providers and manufacturers with applicable fraud and abuse laws.

                         The federal Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) also
                created new federal criminal statutes that prohibit, among other actions, knowingly and willfully
                executing, or attempting to execute, a scheme to defraud any healthcare benefit program,
                including private third-party payors, knowingly and willfully embezzling or stealing from a
                healthcare benefit program, willfully obstructing a criminal investigation of a healthcare offense,
                and knowingly and willfully falsifying, concealing or covering up a material fact or making any
                materially false, fictitious or fraudulent statement in connection with the delivery of or payment
                for healthcare benefits, items or services. Similar to the federal Anti-Kickback Statute, a person
                or entity does not need to have actual knowledge of the statute or specific intent to violate it in
                order to have committed a violation.

                         There has also been a recent trend of increased federal and state regulation of payments
                made to physicians and other healthcare providers. The Affordable Care Act (“ACA”) imposes,
                among other things, new reporting requirements on drug manufacturers for payments made by
                them to physicians and teaching hospitals, as well as ownership and investment interests held by
                physicians and their immediate family members. Failure to submit required information may
                result in civil monetary penalties of up to an aggregate of $150,000 per year (or up to an
                aggregate of $1 million per year for “knowing failures”), for all payments, transfers of value or
                ownership or investment interests that are not timely, accurately and completely reported in an
                annual submission. Drug manufacturers were required to begin collecting data on August 1, 2013
                and submit reports to the government by September 30, 2014 and June 30, 2014, and the 90th day
                of each subsequent calendar year. Certain states also mandate implementation of compliance
                programs, impose restrictions on drug manufacturer marketing practices and/or require the
                tracking and reporting of gifts, compensation and other remuneration to physicians.

                         We may also be subject to data privacy and security regulation by both the federal
                government and the states in which we conduct our business. HIPAA, as amended by the Health
                Information Technology and Clinical Health Act (“HITECH”) and their respective implementing
                regulations, including the final omnibus rule published on January 25, 2013, imposes specified
                requirements relating to the privacy, security and transmission of individually identifiable health
                information. Among other things, HITECH makes HIPAA’s privacy and security standards
                directly applicable to “business associates,” defined as independent contractors or agents of
                covered entities that create, receive, maintain or transmit protected health information in
                connection with providing a service for or on behalf of a covered entity. HITECH also increased
                the civil and criminal penalties that may be imposed against covered entities, business associates
                and possibly other persons, and gave state attorneys general new authority to file civil actions for
                damages or injunctions in federal courts to enforce the federal HIPAA laws and seek attorney’s
                fees and costs associated with pursuing federal civil actions. In addition, state laws govern the
                privacy and security of health information in certain


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                77/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 79 of 128 PageID: 1571
                                                                    41




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    78/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 80 of 128 PageID: 1572
                Table of Contents



                circumstances, many of which differ from each other in significant ways, thus complicating
                compliance efforts.

                         We are subject to the U.S. Foreign Corrupt Practices Act, which prohibits corporations
                and individuals from engaging in certain activities to obtain or retain business or to influence a
                person working in an official capacity. Under this act, it is illegal to pay, offer to pay, or authorize
                the payment of anything of value to any foreign government official, government staff member,
                political party or political candidate in an attempt to obtain or retain business or to otherwise
                influence a person working in an official capacity. Our present and future business has been and
                will continue to be subject to various other laws and regulations.

                Results of Operations

                        Our results for any interim period, such as those described in the following analysis, are
                not necessarily indicative of the results for the entire fiscal year or any other future period.

                Three-Month Period Ended September 30, 2017 Compared to 2016

                Revenues

                         Revenues for each of the three-month periods ended September 30, 2017 and 2016 were
                $0.7 million. Product sales for the three-month period ended September 30, 2017 were $0.5
                million, compared to $0.6 million for the same period in 2016, a decrease of $0.1 million, or
                approximately 17%, due to lower sales volume of LeukoScan® in Europe. This reduction was
                offset by higher research and development revenues.

                Costs and Expenses

                          Total costs and expenses for the three-month period ended September 30, 2017 were
                $22.3 million, compared to $15.7 million for the same period in 2016, an increase of $6.6 million,
                or approximately 42%. Research and development expenses for the three-month period ended
                September 30, 2017 were $17.3 million, compared to $14.5 million for the same period in 2016,
                an increase of $2.8 million, or approximately 19%. This increase is due primarily to the increased
                number of Company employees and temporary use of outside consultants to prepare for the
                regulatory submission and launch of IMMU-132 for patients with mTNBC in the United States,
                including preparing and filing the BLA with the FDA, initiating the Phase 3 ASCENT clinical
                trial for mTNBC, and continuing large scale manufacturing and process validation.

                         General and administrative expenses were $4.7 million and $0.7 million for the three
                month periods ended September 30, 2017 and 2016, respectively. The $4.0 million increase was
                due primarily to a $0.6 million increase in legal and advisory fees associated with the proxy
                contest, a $0.6 million increase in general corporate legal fees, a $0.6 million increase in certain
                proxy related costs incurred by venBio Select LLC, and additional expenditures of $0.8 million
                for consulting services for strategic planning. Additionally, prior year results included a reversal
                of an accrual of $1.1 million for deferred unearned executive bonuses that reduced that periods’
                total expense.

                         The cost of goods sold for the three-month periods ended September 30, 2017 and 2016
                was $0.1 million and $0.3 million, respectively, a decrease of $0.2 million, or 67%. During the
                first quarter of fiscal year 2017, cost of goods sold included a $0.2 million write down relating to
                LeukoScan® work-in-process inventories that were deemed to be unsaleable due to a
                manufacturing process deviation that resulted in product that did not meet our quality control
                standards.


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                    79/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 81 of 128 PageID: 1573
                                                                    42




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    80/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 82 of 128 PageID: 1574
                Table of Contents



                       Sales and marketing expenses for the three-month periods ended September 30, 2017 and
                2016 were $0.2 million.

                Changes in Fair Value of Warrant Liabilities

                        The Company recognized $86.4 million in non-cash expense during the three-month
                period ended September 30, 2017 as a result of the increase in fair value of warrant liabilities at
                September 30, 2017, including a $43.5 million increase in value of the October 2016 Financing
                Warrants, and a $42.9 million increase in fair market value of the SGEN Warrant issued on
                February 10, 2017, commensurate with the increase in the price of the Company’s stock during
                the quarter.

                Loss on Induced Exchanges of Debt

                         On September 21, 2017, the Company entered into separate, privately negotiated
                Exchange Agreements with certain holders of the Convertible Senior Notes. As a result of the
                Agreements, the Company recognized a non-cash loss on induced exchanges of debt of $13.0
                million, representing the fair value of the incremental consideration (1,133,173 common shares)
                paid to induce the holders to exchange their Convertible Senior Notes for equity, based on the
                closing market price of the Company’s Common Stock on the date of the Exchange Agreements.
                The remaining balance of the Convertible Senior Notes after the exchange is $20.0 million.

                Interest Expense

                         Total interest expense for the Convertible Senior Notes for the three-month periods ended
                September 30, 2017 and 2016 was $2.6 million and $1.4 million, respectively. Included in
                interest expense is the amortization of debt issuance costs of $1.6 million ($1.4 million of which
                related to the accelerated amortization of debt issuance costs associated with the $80.0 million
                exchange of Convertible Senior Notes) and $0.2 million for three-month periods ended
                September 30, 2017 and 2016, respectively.

                Insurance Reimbursement

                        The Company received a $4.4 million insurance reimbursement related to legal costs
                incurred during the Company’s proxy contest in fiscal year 2017.

                Net Loss Attributable to Immunomedics, Inc. Stockholders

                         Net loss attributable to Immunomedics, Inc. common stockholders for the three-month
                period ended September 30, 2017 was $118.7 million, or $0.97 per share, compared to a net loss
                of $16.2 million, or $0.17 per share, for the same period in 2016. The $102.5 million increase in
                net loss in the current period was due primarily to the $86.4 million non-cash expense from the
                increase in the fair value of warrant liabilities, the $13.0 million non-cash loss on induced
                exchanges of debt related to the Convertible Senior Notes, the $4.0 million increase in general
                and administrative expenses, the $2.8 million of increased research and development expenses,
                and the $1.4 million increase in the amortization of the debt issuance costs, partially offset by the
                receipt of $4.4 million non-recurring insurance reimbursement relate to the proxy contest in fiscal
                year 2017, a $0.3 million increase in interest income, a $0.2 million decrease in cost of goods
                sold and a $0.1 million increase in foreign currency exchange gains.


                                                                    43



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 81/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 83 of 128 PageID: 1575
                Table of Contents



                Liquidity and Capital Resources

                Discussion of Cash Flows

                    Cash flows from operating activities. Net cash used in operating activities for the three month
                period ended September 30, 2017 was $20.6 million, compared to $16.8 million net cash used in
                operating activities for the three month period ended September 30, 2016, an increase of $3.8
                 million, or approximately 23%. Cash used in operating activities for the three months ended
                September 30, 2017 resulted from net loss of approximately $118.8 million, reduced by net non-
                cash charges of $100.4 million for stock based compensation, changes in fair value of warrant
                liabilities, loss on induced exchange of debt and non-cash interest expense due to amortization of
                debt discount and depreciation and a change of $1.7 million in operating assets and liabilities
                primarily due to a $5.4 million increase in prepaid expenses and other current assets offset by a
                $2.0 million increase in accounts payable and accrued expenses.

                    Cash flows from investing activities. Net cash provided by investing activities for the three
                months ended September 30, 2017 was $14.1 million, compared to $12.1 million for the three-
                months ended September 30, 2016; an increase of $2.0 million, or approximately 17%, due
                primarily from a $2.4 million increase in proceeds from sales or maturities of marketable
                securities, offset partially by a $0.2 million increase in the purchases of property and equipment
                and a $0.2 million increase in purchases of marketable securities.

                    Cash flows from financing activities. Net cash provided by financing activities during the
                three-month period ended September 30, 2017 was $6.0 million, compared to approximately zero
                of cash used in financing activities the three-months ended September 30, 2016. The increase was
                due primarily to the receipt of $5.9 million net cash proceeds from the exercise of certain
                warrants during the quarter ended September 30, 2017 and a $0.5 million increase in proceeds
                from the exercise of stock options, partially offset by a $0.4 million increase in direct cost for
                raising equity.

                Working Capital and Cash Requirements

                         The Company had a working capital deficit of $52.0 million as of September 30, 2017, a
                decrease of $87.1 million, compared to a surplus of $35.1 million as of June 30, 2017, due
                primarily to a $75.1 million increase in current warrant liability from the increase in fair value of
                the Company’s warrants issued in October 2016 and February 2017 and still outstanding as of
                September 30, 2017. The Company had $139.6 million in cash, cash equivalents and marketable
                securities as of September 30, 2017, a decrease of $15.3 million, compared to $154.9 million as
                of June 30, 2017. The decrease in cash was due primarily to the use of $20.5 million for
                operations and $1.3 million for capital expenditures, offset partially by the increase of
                approximately $5.9 million in net proceeds from the exercise of certain warrants during the
                quarter and an increase of approximately $0.6 million in net proceeds from the exercise of stock
                options during the quarter.

                         We believe our financial resources as of September 30, 2017 are sufficient to sustain the
                Company’s operations and research and development programs for at least the next twelve
                months at a level of activity sufficient to support the filing of a Biologics License Application
                (“BLA”) with the FDA for accelerated approval of IMMU-132 for patients with mTNBC in the
                U.S.; to continue manufacturing IMMU-132 at a large scale to prepare for commercial
                operations in the U.S.; to continue the Phase 3 ASCENT trial of IMMU-132 for mTNBC patients
                to support the filing of the BLA, and to initiate preparations to market IMMU-132 to mTNBC
                patients in the U.S.



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 82/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 84 of 128 PageID: 1576
                        We will require additional funding after November 2018 to secure regulatory approval
                from the FDA, complete commercial preparations to market IMMU-132 to mTNBC patients in
                the United States, complete our clinical trials currently underway or planned, continue research
                and new development programs, and


                                                                    44




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                            83/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 85 of 128 PageID: 1577
                Table of Contents



                continue operations. Potential sources of funding include the exercise of outstanding warrants, the
                entrance into various potential strategic partnership transactions towards advancing and
                maximizing our full pipeline for mTNBC and beyond, and potential equity and debt financing.

                         Until we can generate significant cash through the exercise of outstanding warrants, the
                entrance into various potential strategic partnerships towards advancing and maximizing our full
                pipeline for mTNBC and beyond, or commercial operations, we expect to continue to fund our
                operations with our current financial resources. After November 2018, if we cannot obtain
                sufficient funding through the exercise of outstanding warrants, or through the entrance into
                various potential strategic partnership transactions towards advancing and maximizing our full
                pipeline for mTNBC and beyond, we could be required to finance future cash needs through the
                sale of additional equity and/or debt securities in capital markets. However, there can be no
                assurance that we will be able to raise the additional capital needed to complete our pipeline of
                research and development programs on commercially acceptable terms, if at all. The capital
                markets have experienced volatility in recent years, which has resulted in uncertainty with respect
                to availability of capital and hence the timing to meet an entity’s liquidity needs. Our existing
                debt may also negatively impact our ability to raise additional capital. If we are unable to raise
                capital on acceptable terms, our ability to continue our business would be materially and
                adversely affected. Actual results could differ materially from our expectations as a result of a
                number of risks and uncertainties, including the risks described in Item 1A Risk Factors, “Factors
                That May Affect Our Business and Results of Operations,” and elsewhere in our Annual Report
                on Form 10-K, as amended on Form 10-K/A. Our working capital and working capital
                requirements are affected by numerous factors and such factors may have a negative impact on
                our liquidity. Principal among these are the success of product commercialization and marketing
                products, the technological advantages and pricing of our products, the impact of the regulatory
                requirements applicable to us, and access to capital markets that can provide us with the
                resources, when necessary, to fund our strategic priorities.

                Effects of Inflation

                        We do not believe that inflation has had a material impact on our business, sales or
                operating results during the periods presented.

                ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET
                      RISK

                        The following discussion about our exposure to market risk of financial instruments
                contains forward-looking statements under the Private Securities Litigation Reform Act of 1995.
                Actual results may differ materially from those described due to a number of factors, including
                uncertainties associated with general economic conditions and conditions impacting our industry.

                         We may be exposed to fluctuations in foreign currencies with regard to certain
                agreements with service providers relating to certain clinical trials that are in process. Depending
                on the strengthening or weakening of the U.S. dollar, realized and unrealized currency
                fluctuations could be significant.

                ITEM 4. CONTROLS AND PROCEDURES

                        (a)      Disclosure Controls and Procedures: We maintain controls and procedures
                designed to ensure that we are able to collect the information we are required to disclose in the
                reports we file with the SEC, and to record, process, summarize and disclose this information
                within the time periods specified in the rules promulgated by the SEC. Our Chief Executive and
                Chief Financial Officers are responsible for establishing and maintaining these disclosure controls
                and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) and, as

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                84/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 86 of 128 PageID: 1578
                required by the rules of the SEC, evaluating their effectiveness. Based on their evaluation of our
                disclosure controls and procedures as of the end of the period covered by this


                                                                    45




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                              85/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 87 of 128 PageID: 1579
                Table of Contents



                Quarterly Report on Form 10-Q, our Chief Executive and Chief Financial Officers believe that
                these procedures are effective to ensure that we are able to collect, process and disclose the
                information we are required to disclose in the reports we file with the SEC within the required
                time periods.

                         (b)       Changes in Internal Controls over Financial Reporting: There were no
                significant changes in our internal control over financial reporting (as defined in Rules 13a-15(f)
                and 15d-15(f) under the Exchange Act), identified in connection with the evaluation of such
                internal control that occurred during our last fiscal quarter, that have materially affected, or are
                reasonably likely to materially affect, our internal control over financial reporting.


                PART II.              OTHER INFORMATION

                ITEM 1.               LEGAL PROCEEDINGS

                Patent litigation:

                         Immunomedics filed a first amended complaint on October 22, 2015 and a second
                amended complaint on January 14, 2016 in the United States District Court for the District of
                New Jersey, against Roger Williams Medical Center (“RWMC”), Richard P. Junghans, M.D.,
                Ph.D. and Steven C. Katz, M.D. seeking lost profits, unjust enrichment damages and
                compensatory damages resulting from the infringement of its patents. The second amended
                complaint alleges that RWMC and Dr. Junghans breached a Material Transfer Agreement
                (“MTA”) through which it provided to them a monoclonal antibody known as MN-14 and related
                materials. Defendants are alleged to have breached the MTA and to have been negligent by,
                among other things, using the materials beyond the agreed-upon Research Project, sharing
                confidential information, failing to provide Immunomedics with a right of first refusal, failing to
                notify Immunomedics of intended publications prior to publishing, and refusing to return the
                materials upon request. Immunomedics also asserts defendants: claims of conversion, tortious
                interference, unjust enrichment, and infringement of three patents owned by Immunomedics. On
                January 28, 2016, defendants filed an Answer to the Second Amended Complaint. On October
                12, 2016, Immunomedics filed a Third Amended Complaint, and further added as defendants
                Sorrento Therapeutics, Inc. and its subsidiaries TNK Therapeutics, Inc., BDL Products, Inc., and
                CARgenix Holdings, LLC. Defendants Junghans, Katz, and RWMC subsequently moved to
                dismiss for failure to state a claim on November 14, 2016, but this motion was denied on January
                4, 2017. On December 2, 2016, Sorrento, TNK, BDL, and CARgenix moved to dismiss for lack
                of personal jurisdiction over them in New Jersey. The court granted this motion on January 25,
                2017. On January 20, 2017, the court held a Markman hearing to construe the claims in the
                patents in suit. On February 28, 2017, the court issued an opinion and order finding, inter alia,
                that the term “effective amount” in the patents in suit is not indefinite and should be given its
                plain and order meaning, as proposed by Immunomedics, of “an amount capable of producing the
                claim result.” On May 11, 2017, the court entered an order referring the matter to mediation and
                designating Garrett E. Brown, Jr. (ret.) as the mediator. The mediation did not result in a
                settlement. The court entered a Supplemental Scheduling Order on October 10, 2017, which,
                inter alia, set a fact discovery end date of December 15, 2017.

                Stockholder complaints:
                Class Action Stockholder Federal Securities Cases

                        Two purported class action cases have been filed in the United States District Court for
                the District of New Jersey; namely, Fergus v. Immunomedics, Inc., et al., No. 2:16-cv-
                03335, filed June 9, 2016; and Becker v. Immunomedics, Inc., et al., No. 2:16-cv-03374, filed
                June 10, 2016. These cases arise from the same
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                86/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 88 of 128 PageID: 1580
                                                                    46




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    87/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 89 of 128 PageID: 1581
                Table of Contents



                alleged facts and circumstances, and seek class certification on behalf of purchasers of our
                common stock between April 20, 2016 and June 2, 2016 (with respect to the Fergus matter) and
                between April 20, 2016 and June 3, 2016 (with respect to the Becker matter). These cases
                concern the Company's statements in press releases, investor conference calls, and SEC filings
                beginning in April 2016 that the Company would present updated information regarding its
                IMMU-132 breast cancer drug at the 2016 American Society of Clinical Oncology ("ASCO")
                conference in Chicago, Illinois. The complaints allege that these statements were false and
                misleading in light of June 2, 2016 reports that ASCO had cancelled the presentation because it
                contained previously reported information. The complaints further allege that these statements
                resulted in artificially inflated prices for our common stock, and that the Company and certain of
                its officers are thus liable under Sections 10(b) and 20(a) of the Securities Exchange Act of
                1934. An order of voluntarily dismissal without prejudice was entered on November 10, 2016 in
                the Becker matter. An order granting motion to consolidate cases, appoint lead plaintiff, and
                approve lead and liaison counsel was entered on February 7, 2017 in the Fergus matter. A
                consolidated complaint was filed on October 4, 2017. As of the date hereof, service has not been
                made on the Company.

                Stockholder Derivative Action in the Superior Court of New Jersey

                         On October 3, 2016, plaintiff commenced an action captioned Rosenfeld v. Goldenberg,
                et al., No. L-2200-16, alleging the same underlying facts and circumstances as in the pending
                federal securities class action, the Fergus matter. Specifically, this action concerns the Company’s
                statements in press releases, investor conference calls, and SEC filings beginning in April 2016
                that the Company would present updated information regarding its IMMU-132 breast cancer drug
                at the 2016 ASCO conference in Chicago, Illinois. The complaint alleges that these statements
                were false and misleading in light of the June 2, 2016 reports that ASCO had cancelled the
                presentation because it contained previously reported information. The complaint further alleges
                that these statements resulted in artificially inflated prices for our common stock, and that certain
                directors and officers of the Company breached their fiduciary duties to the Company. In addition
                to monetary damages, the complaint seeks to require the Company to reform its corporate
                governance and internal procedures. Service was effectuated on all defendants on April 7, 2017.
                Defendants moved to dismiss the complaint on June 19, 2017. In lieu of responding, an amended
                complaint was filed on October 13, 2017. John Neff was substituted for plaintiff Seymour
                Rosenfeld in the amended complaint. Defendants are to respond to the amended complaint on or
                before December 4, 2017.

                Class Action Stockholder Claim in the Court of Chancery of the State of Delaware

                        On December 13, 2016, plaintiff commenced an action seeking to compel an annual
                meeting and relief for breaches of fiduciary duty for not holding such a meeting, captioned
                Desanctis v. Goldenberg, C.A. No. 12981-VCL (Del. Ch. Ct.), alleging that the Company's Board
                of Directors failed to comply with Delaware law and breached their fiduciary duties when it
                rescheduled the Immunomedics 2016 Annual Meeting of Stockholders from December 14, 2016
                to February 16, 2017. On December 22, 2016, the Delaware Court of Chancery refused to
                schedule an expedited hearing in the action and concluded that plaintiff failed to carry his burden
                of demonstrating that he had pleaded a colorable claim and that there was a threat of irreparable
                harm. The Court further stated that the Complaint failed to demonstrate that the Board's actions
                were unreasonable when it rescheduled the Annual Meeting in response to venBio Select Advisor
                LLC's proxy contest.

                Stockholder Claim in the Court of Chancery of the State of Delaware

                        On February 13, 2017, venBio commenced an action captioned venBio Select Advisor
                LLC v. Goldenberg, et al., C.A. No. 2017-0108-VCL (Del. Ch.) (the “venBio Action”), alleging

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 88/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 90 of 128 PageID: 1582
                that Company’s Board breached their fiduciary duties when the Board (i) amended the
                Company’s Amended and Restated By-


                                                                    47




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm               89/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 91 of 128 PageID: 1583
                Table of Contents



                laws (the “By-Laws”) to call for a plurality voting regime for the election of directors instead of
                majority voting, and providing for mandatory advancement of attorneys’ fees and costs for the
                Company’s directors and officers, (ii) rescheduled the Company’s 2016 Annual Meeting of
                Stockholders (the “2016 Annual Meeting”) from December 14, 2016 to February 16, 2017, and
                then again to March 3, 2017, and (iii) agreed to the proposed Licensing Transaction with Seattle
                Genetics. venBio also named Seattle Genetics as a defendant and sought an injunction preventing
                the Company from closing the licensing transaction with Seattle Genetics. On March 6, 2017,
                venBio amended its complaint, adding further allegations. The Court of Chancery entered a
                temporary restraining order on March 9, 2017, enjoining the closing of the Licensing Transaction.
                venBio amended its complaint a second time on April 19, 2017, this time adding Greenhill & Co.
                Inc. and Greenhill & Co. LLC (together “Greenhill”), the Company’s financial advisor on the
                Licensing Transaction, as an additional defendant. On May 3, 2017, venBio and the Company
                and individual defendants Dr. Goldenberg, Ms. Sullivan and Mr. Brian A. Markison, a director of
                the Company (collectively, the “Individual Defendants”) entered into the Initial Term Sheet. On
                June 8, 2017, venBio the Company and Greenhill entered into the Greenhill Term Sheet. Pursuant
                to the Settlement Agreement, if the Court of Chancery approves the settlement, all claims that
                were asserted by venBio against the Individual Defendants or Greenhill in the venBio Action will
                be released. The claims asserted against the remaining individual defendants (former directors
                Robert Forrester, Jason Aryeh, Geoff Cox and Bob Oliver) will remain stayed pending non-
                binding mediation.

                Lawsuit Against venBio Select Advisor LLC in the U.S. District Court (Delaware)(the “District
                Court”)

                         On February 17, 2017, the Company commenced an action
                captioned Immunomedics, Inc. v. venBio Select Advisor LLC, No. 17-176-LPS (D. Del.) (the
                “Federal Action”), seeking for the District Court to invalidate the proxies solicited by venBio in
                furtherance of its contest for the election of directors of the Company. The Company named as
                defendants venBio and its then-nominees, Behzad Aghazadeh, Scott Canute, Peter Barton Hutt,
                and Khalid Islam. The Company alleged that venBio had conducted its proxy contest and
                solicited proxies in violation of the federal securities laws and regulations, namely by failing to
                timely file a Schedule 13D form indicating venBio’s intent to effectuate change at the Company,
                publishing early voting results of the Company’s annual election of directors, publishing
                improper statements about the then-incumbent Board, forming a “group” of like-minded
                stockholders without publicly disclosing the group, and soliciting proxies without disclosing the
                solicitations to the SEC. On February 21, 2017, the Company sought an injunction preventing,
                among other things, the venBio nominees from benefiting from the allegedly illegal shadow
                proxy contest, including, but not limited to, by asserting any claimed right to take office as a
                member of the Board until venBio made corrective disclosures and the stockholders were
                permitted time to consider them. On March 2, 2017, the District Court denied the Company the
                requested relief. On April 6, 2017, the District Court entered a stipulation and order pursuant to
                which the Company’s claims were voluntarily dismissed without prejudice. On April 17, 2017,
                Dr. Goldenberg, the Company’s Chief Scientific Officer and Chief Patent Officer and director,
                notified the District Court that he may maintain the claims initially brought by the Company.
                Pursuant to the Settlement Agreement, all claims that were or could have been asserted in the
                Federal Action have been released. Upon execution of the Settlement Agreement, the parties
                submitted a stipulation dismissing the Federal Action with prejudice. On November 2, 2017 the
                District Court closed the Federal Action.

                Lawsuit Challenging the Results of the 2016 Election of Directors

                      On March 3, 2017, six of the seven then-incumbent members of the Company’s Board
                commenced an action captioned Goldenberg, et al. vs Aghazadeh, et al., C.A. No. 2017-0163-
                VCL (Del. Ch.) (the “225 Action”), challenging the results of the election of directors at the 2016
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               90/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 92 of 128 PageID: 1584
                Annual Meeting that took place on March 3, 2017, in which all four of venBio’s nominees won
                seats on the Company’s Board. The director-


                                                                    48




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                       91/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 93 of 128 PageID: 1585
                Table of Contents



                plaintiffs named as defendants venBio and its then-nominees, Behzad Aghazadeh, Scott Canute,
                Peter Barton Hutt, and Khalid Islam. The incumbent directors alleged the same underlying facts
                as the Company alleged in its lawsuit against venBio in federal court. On March 13, 2017, the
                Court of Chancery entered an order (the “Status Quo Order”) seating all four venBio nominees
                (with the three incumbent directors who also won election (based on the plurality vote standard),
                the “Status Quo Board”) and limiting the Company’s Board to actions within the “ordinary course
                of business,” unless either waived by the parties on a case-by-case basis or ordered by the Court
                of Chancery. On March 24, 2017, the defendants, venBio and its four nominees, moved to
                dismiss the action. The plaintiffs in the action have opposed this motion to dismiss, which
                remains pending. On April 7, 2017, three of the six plaintiffs voluntarily withdrew their claims,
                leaving Dr. Goldenberg, Ms. Sullivan and Mr. Markison as plaintiffs. On April 20, 2017, the
                parties agreed to permit the Status Quo Board to explore a potential financing plan for the
                Company and negotiate a termination of the Licensing Transaction. On May 3, 2017, the Parties
                entered into the Initial Term Sheet, pursuant to which, among other things, the Parties agreed to
                submit to the Court of Chancery a stipulation and proposed order lifting the Status Quo Order. On
                May 4, 2017, the Parties submitted that stipulation, which confirmed that the Status Quo Board is
                the lawful Board of the Company. Pursuant to the Settlement Agreement, all claims that were or
                could have been asserted in the 225 Action have been released. Upon execution of the Settlement
                Agreement the parties submitted a stipulation dismissing the 225 Action with prejudice. On
                November 6, 2017 the Court of Chancery entered an Order dismissing the 225 Action with
                prejudice.

                Material supplier litigation:

                         On July 21, 2017, Lonza Sales AG (“Lonza”) commenced an action captioned Lonza
                Sales AG v. Immunomedics, Inc., United States District Court for the Southern District of New
                York, 1:17-cv-05384 regarding the development and manufacturing of an antibody intermediate
                (the “Product”) pursuant to a Development and Manufacturing Services Agreement (the “MSA”)
                dated on or about October 2015. Specifically, the disputes that have arisen between Lonza and
                the Company with respect to the MSA, include, but are not limited to: (i) the Company’s alleged
                failure and refusal to pay for Lonza’s services, and, delivery of the Product; and (ii) Lonza’s
                failure to provide the Product in an acceptable condition for the Company’s use. On or about
                September 29, 2017 the Court dismissed this action without prejudice for lack of jurisdiction. The
                Company expresses no opinion as to the probable outcome of this dispute.

                Other matters:

                        Immunomedics is also a party to various claims and litigation arising in the normal
                course of business, which includes some or all of certain of its patents. While it is not possible to
                determine the outcome of these matters, the Company believes that the resolution of all such
                matters will not have a material adverse effect on its consolidated financial position or liquidity,
                but could possibly be material to its consolidated results of operations in any one accounting
                period.

                Item 1A.             RISK FACTORS

                               Factors That May Affect Our Business and Results of Operations

                       Our business is subject to certain risks and uncertainties, each of which could materially
                and adversely affect our business, financial condition, cash flows and results of operations.


                                                                    49


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 92/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 94 of 128 PageID: 1586




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    93/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 95 of 128 PageID: 1587
                Table of Contents



                Risks Relating to Our Business, Operations and Product Development

                        We have a long history of operating losses and it is likely that our operating expenses
                will continue to exceed our revenues for the foreseeable future.

                         We have incurred significant operating losses since our formation in 1982. As of
                September 30, 2017, we had an accumulated deficit of approximately $640.4 million. We
                continue to spend our cash resources to fund our research and development programs and, subject
                to adequate funding, we expect these expenses to increase for the foreseeable future. Our only
                significant sources of revenue in recent years have been derived from our collaboration
                agreement with Bayer and sales of our LeukoScan® product in certain European countries.
                There can be no assurance that we will be profitable in future quarters or other periods.
                Additionally, the only product sales we have earned to date have come from the limited sales of
                our diagnostic imaging product for which our patent protection has expired (which may leave us
                vulnerable to increased competition, for example, from biosimilar manufacturers). In addition, we
                have made the strategic decision to de-emphasize sales of our diagnostic product and focus on
                our therapeutic pipeline. We have never had product sales of any therapeutic product. Although
                we may have net income from time to time based on the timing and amount of proceeds received
                under collaborative or licensing agreements, we expect to experience significant operating losses
                as we invest further in our research and development activities while simultaneously attempting
                to develop and commercialize our other therapeutic product candidates. If we are unable to
                develop commercially viable therapeutic products or to license them to third parties, it is likely
                that we will never achieve significant revenues or become profitable, either of which would
                jeopardize our ability to continue as a going concern.

                        We have significant future capital needs and may be unable to raise capital when
                needed, which could force us to delay or reduce our clinical development efforts.

                         As of September 30, 2017 we had $139.6 million in cash, cash equivalents and
                marketable securities; Our financial resources are adequate to sustain the Company’s operations
                and research and development programs for at least the next twelve months at a level of activity
                sufficient to support the filing of the BLA with the FDA for accelerated approval of IMMU-132
                for patients with mTNBC in the U.S.; to continue manufacturing IMMU-132 at a large scale; to
                prepare for commercial operations in the U.S.; to continue the Phase 3 ASCENT trial of IMMU-
                132 for mTNBC to support the filing of the BLA; and to initiate preparations to market IMMU-
                132 to mTNBC patients in the U.S.

                         We will require additional funding after November 2018 to secure regulatory approval
                from the FDA, complete commercial preparations to market IMMU-132 to mTNBC patients in
                the United States, complete our clinical trials currently planned or underway, continue research
                and new development programs, and continue operations. Potential sources of funding include
                the exercise of outstanding warrants, the entrance into various potential strategic partnership
                transactions towards advancing and maximizing our full pipeline for mTNBC and beyond, and
                potential equity and debt financing.

                        Until we can generate significant cash through the exercise of outstanding warrants, the
                entrance into various potential strategic partnership transactions towards advancing and
                maximizing our full pipeline for mTNBC and beyond, or commercial operations, we expect to
                continue to fund our operations with our current financial resources. After November 2018, if we
                cannot obtain sufficient funding through the exercise of outstanding warrants, or through the
                entrance into various potential strategic partnership transactions towards advancing and
                maximizing our full pipeline for mTNBC and beyond, we could be required to finance future
                cash needs through the sale of additional equity and/or debt securities in capital markets.


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                              94/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 96 of 128 PageID: 1588
                However, there can be no assurance that we will be able to raise the additional capital needed to
                complete our pipeline of research


                                                                    50




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             95/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 97 of 128 PageID: 1589
                Table of Contents



                and development programs on commercially acceptable terms, if at all. The capital markets have
                experienced volatility in recent years, which has resulted in uncertainty with respect to
                availability of capital and hence the timing to meet an entity’s liquidity needs. Our existing debt
                may also negatively impact our ability to raise additional capital. If we are unable to raise capital
                on acceptable terms, our ability to continue our business would be materially and adversely
                affected.

                        Our most advanced therapeutic product candidates are still only in the clinical
                development stage, and will require us to raise capital in the future in order to fund further
                expensive and time-consuming studies before they can even be submitted for final regulatory
                approval. A failure of a clinical trial could severely harm our business and results of
                operations.

                         Clinical trials involve the administration of a product candidate to patients who are
                already extremely ill, making patient enrollment often difficult and expensive. Moreover, even in
                ideal circumstances where the patients can be enrolled and then followed for the several months
                or more required to complete the study, the trials can be suspended, terminated, delayed or
                otherwise fail for any number of reasons, including:

                ·   later-stage clinical trials may raise safety or efficacy concerns not readily apparent in earlier
                    trials or fail to meet the primary endpoint;
                ·   unforeseen difficulties in manufacturing the product candidate in compliance with all
                    regulatory requirements and in the quantities needed to complete the trial which may become
                    cost-prohibitive;
                ·   we or our collaboration partner may experience delays in obtaining, or be unable to obtain,
                    agreement for the conduct of our clinical trials from the FDA, IRBs, or other reviewing
                    entities at clinical sites selected for participation in our clinical trials;
                ·   while underway, the continuation of clinical trials may be delayed, suspended or terminated
                    due to modifications to the clinical trial’s protocols based on interim results obtained or
                    changes required or conditions imposed by the FDA, an IRB, a data and safety monitoring
                    board (“DSMB”), or any other regulatory authority;
                ·   our third-party contractors may fail to meet their contractual obligations to us in a timely
                    manner;
                ·   the FDA or other regulatory authorities may impose a clinical hold, for example based an
                    inspection of the clinical trial operations or trial sites;
                ·   we or our collaboration partner may suspend or cease trials in our or their sole discretion;
                ·   during the long trial process alternative therapies may become available which make further
                    development of the product candidate impracticable; and
                ·   if we are unable to obtain the additional capital we need to fund all of the clinical trials we
                    foresee, we may be forced to cancel or otherwise curtail such trials and other studies.

                        Any substantial delay in successfully completing clinical trials for our IMMU-132
                product candidate, could severely harm our business and results of operations.

                         Moreover, principal investigators for our clinical trials may serve as scientific advisors or
                consultants to us from time to time and receive compensation in connection with such services.
                Under certain circumstances, the Company may be required to report some of these relationships
                to the FDA. The FDA may conclude that a financial relationship between the company and a
                principal investigator has created a conflict of interest or otherwise affected interpretation of the
                study. The FDA may therefore question the integrity of the data generated at the applicable
                clinical trial site and the utility of the clinical trial itself may be jeopardized. This could result in a
                delay in approval, or rejection, of our marketing applications by the FDA and may ultimately lead
                to the denial of regulatory approval of one or more of our product candidates.


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                       96/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 98 of 128 PageID: 1590
                                                                    51




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    97/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document immu_CurrentFolio_10Q
                                             37-3 Filed 07/02/19 Page 99 of 128 PageID: 1591
                Table of Contents



                         Our clinical trials may not adequately show that our drugs are safe or effective, and a
                failure to achieve the planned endpoints could result in termination of product development.

                      Progression of our drug products through the clinical development process is dependent
                upon our trials indicating our drugs have adequate safety and efficacy in the patients being treated
                by achieving pre-determined safety and efficacy endpoints according to the trial protocols.
                Failure to achieve either of these endpoints could result in delays in our trials; require the
                performance of additional unplanned trials or termination of any further development of the
                product for the intended indication.

                        These factors could result in delays in the development of our product candidates and
                could result in significant unexpected costs or the termination of programs.

                        Should the clinical development process be successfully completed, our ability to derive
                revenues from the sale of therapeutics will depend upon our first obtaining FDA as well as
                foreign regulatory approvals, all of which are subject to a number of unique risks and
                uncertainties.

                         Even if we are able to demonstrate the safety and efficacy of our product candidates in
                clinical trials, if we fail to gain timely approval to commercialize our product candidates from the
                FDA and other foreign regulatory authorities, we will be unable to generate the revenues we will
                need to build our business. These approvals may not be granted on a timely basis, if at all, and
                even if and when they are granted, they may not cover all the indications for which we seek
                approval. For example, while we may develop a product candidate with the intention of
                addressing a large, unmet medical need, the FDA may only approve the use of the drug for
                indications affecting a relatively small number of patients, thus greatly reducing the market size
                and our potential revenues. The approvals may also contain significant limitations in the form of
                warnings, precautions or contraindications with respect to conditions of use, which could further
                narrow the size of the market. In certain countries, even if the health regulatory authorities
                approve a drug, it cannot be marketed until pricing for the drug is also approved. Finally, even
                after approval can be obtained, we may be required to recall or withdraw a product as a result of
                newly discovered safety or efficacy concerns, either of which would have a materially adverse
                effect on our business and results of operations.

                        In order to fund future operations, we will need to raise significant amounts of
                additional capital. Because it can be difficult for a small-cap company like ours to raise equity
                capital on acceptable terms, we cannot assure you that we will be able to obtain the necessary
                capital when we need it, or on acceptable terms, if at all.

                         Even if our technologies and product candidates are superior, if we lack the capital
                needed to bring our future products to market, we will never be successful. We have obtained the
                capital necessary to fund our research and development programs to date primarily from the
                following sources:

                ·   upfront payments, milestone payments, and payments for limited amounts of our antibodies
                    received from licensing partners;
                · proceeds from the public and private sale of our equity or debt securities; and
                · limited product sales of LeukoScan®, licenses, grants and interest income from our
                    investments
                        Over the long term, we expect to commercialize IMMU-132 in mTNBC in the U.S. and
                globally, to expand IMMU-132 to treat patients with other solid tumors, including UC, SCLC,
                 NSCLC, and other serious cancers, to expand research and development activities to continue to
                expand and we do not believe we will have adequate cash to continue commercial expansion and
                development of IMMU-132, or to complete

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                98/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 100 of 128 PageID: 1592
                                            immu_CurrentFolio_10Q

                                                                    52




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm     99/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 101 of 128 PageID: 1593
                                            immu_CurrentFolio_10Q

                Table of Contents



                development of product candidates in line with our pipeline included in our long term corporate
                strategy. Our capital requirements are dependent on numerous factors, including:

                ·   the rate of progress of commercialization of IMMU-132 in mTNBC and our ability to
                    develop it for other cancers
                ·   the rate at which we progress our research programs and the number of product candidates
                    we have in pre-clinical and clinical development at any one time;
                ·   the cost of conducting clinical trials involving patients in the United States, Europe and
                    possibly elsewhere;
                ·   our need to establish the manufacturing capabilities necessary to produce the quantities of our
                    product candidates we project we will need;
                ·   the time and costs involved in obtaining FDA and foreign regulatory approvals;
                ·   the cost of first obtaining, and then defending, our patent claims and other intellectual
                    property rights; and
                ·   our ability to enter into licensing and other collaborative agreements to help offset some of
                    these costs.

                         There may be additional cash requirements for many reasons, including, but not limited
                to, changes in our commercial expansion plans, our research and development plans, the need for
                unexpected capital expenditures or costs associated with any acquisitions of other businesses,
                assets or technologies that we may choose to undertake and marketing and commercialization of
                our product candidates. If we deplete our existing capital resources, we will be required to either
                obtain additional capital quickly, or significantly reduce our operating expenses and capital
                expenditures, either of which could have a material adverse effect on us.

                         Until we can generate significant cash through the exercise of outstanding warrants, the
                entrance into various potential strategic partnership transactions towards advancing and
                maximizing the Company’s full pipeline for mTNBC and beyond, we expect to continue to fund
                our operations with our current financial resources. These financial resources will not be adequate
                to sustain our operations beyond November 2018. Consequently, if we cannot obtain sufficient
                funding through the exercise of outstanding warrants, the entrance into various potential strategic
                partnership transactions towards advancing and maximizing the Company’s full pipeline for
                mTNBC and beyond, we could be required to finance future cash needs through the sale of
                additional equity and/or debt securities in capital markets. However, there can be no assurance
                that we will be able to raise the additional capital needed to complete our pipeline of research and
                development programs on commercially acceptable terms, if at all. The capital markets have
                experienced volatility in recent years, which has resulted in uncertainty with respect to
                availability of capital and hence the timing to meet an entity’s liquidity needs. The Company’s
                existing debt will also negatively impact the Company’s ability to raise additional capital. If the
                Company is unable to raise capital on acceptable terms, its ability to continue its business would
                be materially and adversely affected. Having insufficient funds may require us to delay, scale-
                back, or eliminate some or all of our programs, or renegotiate less favorable terms than we would
                otherwise choose. Failure to obtain adequate financing also may adversely affect our ability to
                operate as a going concern.

                         Additionally, if we raise funds by issuing equity securities, dilution to existing
                stockholders would result; and if we raise funds by incurring additional debt financing, the terms
                of the debt may involve future cash payment obligations and/or conversion to equity as well as
                restrictions that may limit our ability to operate our business.


                                                                    53



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                100/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 102 of 128 PageID: 1594
                                            immu_CurrentFolio_10Q

                Table of Contents



                        If we, or our collaboration partner, cannot successfully and efficiently manufacture
                the compounds that make up our products and product candidates, our ability, and the ability
                of our collaboration partner, to sell products and conduct clinical trials will be impaired.

                        Our ability to conduct our pre-clinical and clinical research and development programs
                depends, in large part, upon our ability to manufacture our proprietary compounds in accordance
                with the FDA and other regulatory requirements. We have limited historical experience in
                manufacturing these compounds in significant quantities, and we may not be able to do so in the
                quantities required to commercialize these products. Any interruption in manufacturing at this
                site, whether by natural acts or otherwise, could significantly and adversely affect our operations,
                and delay our research and development programs.

                        We and our collaboration partner also depend on third parties to provide certain raw
                materials, manufacturing and processing services. All manufacturers of pharmaceutical products
                must comply with current Good Manufacturing Practice regulations or cGMPs, required by the
                FDA and other regulatory agencies. Such regulations address, among other matters, controls in
                manufacturing processes, quality control and quality assurance requirements and the maintenance
                of proper records and documentation. The FDA and other regulatory agencies routinely inspect
                manufacturing facilities. The FDA generally will issue a notice on Form 483 if it finds issues
                with respect to its inspections. If our manufacturing facility or those facilities of our partner and
                our respective contract manufacturers or processors do not comply with applicable cGMPs and
                other regulatory requirements, we may be subject to product liability claims, we may be unable to
                meet clinical demand for our products, and we could suffer delays in the progress of clinical trials
                for products under development.

                        Although historically we have been a research and development company, we plan to
                commercialize our lead product candidate internally rather than license such asset. There can
                be no assurance that we will be successful in developing and expanding commercial operations
                or balancing our research and development activities with our commercialization activities.

                         We have historically been engaged primarily in research and development activities, but
                plan to commercialize our lead product candidate, IMMU-132, ourselves. There can be no
                assurance that we will be able to successfully manage the balance of our research and
                development operations with our planned commercialization activities. Potential investors should
                be aware of the problems, delays, expenses and difficulties frequently encountered by companies
                balancing development of product candidates, which can include problems such as unanticipated
                issues relating to clinical trials and receipt of approvals from the FDA and foreign regulatory
                bodies, with commercialization efforts, which can include problems relating to managing
                manufacturing and supply, reimbursement, marketing problems and additional costs. Our product
                candidates will require significant additional research and clinical trials, and we will need to
                overcome significant regulatory burdens prior to commercialization in the U.S. and other
                countries. In addition, we may be required to spend significant funds on building out our
                commercial operations. There can be no assurance that after the expenditure of substantial funds
                and efforts, we will successfully develop and commercialize any of our product candidates,
                generate any significant revenues or ever achieve and maintain a substantial level of sales of our
                products.

                       We may not successfully establish and maintain collaborative and licensing
                arrangements, which could adversely affect our ability to develop and commercialize certain of
                our product candidates. Our future collaboration partners may not adequately perform their
                responsibilities under our agreement, which could adversely affect our development and
                commercialization program.



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 101/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 103 of 128 PageID: 1595
                                            immu_CurrentFolio_10Q

                        A key element of our business strategy has been to develop, market and commercialize
                our product candidates through collaborations with more established pharmaceutical companies.
                To the extent we


                                                                    54




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                         102/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 104 of 128 PageID: 1596
                                            immu_CurrentFolio_10Q

                Table of Contents



                continue to rely on this business strategy, we may not be able to maintain or expand these licenses
                and collaborations or establish additional licensing and collaboration arrangements necessary to
                develop and commercialize any of our product candidates. Even if we are able to maintain or
                establish licensing or collaboration arrangements, these arrangements may not be on favorable
                terms and may contain provisions that will restrict our ability to develop, test and market our
                product candidates. Any failure to maintain or establish licensing or collaboration arrangements
                on favorable terms could adversely affect our business prospects, financial condition or ability to
                develop and commercialize our product candidates.

                         We expect to rely at least in part on third party collaborators to perform a number of
                activities relating to the development and commercialization of certain of our product candidates,
                including the manufacturing of product materials, the design and conduct of clinical trials for
                certain of our product candidates, and potentially the obtaining of regulatory approvals and
                marketing and distribution of any successfully developed products. Our collaborative partners
                may also have or acquire rights to control aspects of our product development and clinical
                programs. As a result, we may not be able to conduct these programs in the manner or on the time
                schedule we currently contemplate. In addition, if any of these collaborative partners withdraw
                support for our programs or product candidates or otherwise impair their development, our
                business could be negatively affected. Our expenses may also increase as a result of our plan to
                undertake these activities internally to commercialize IMMU-132.

                        In addition, our success depends on the performance of our collaborators of their
                responsibilities under these arrangements. Some potential collaborators may not perform their
                obligations in a timely fashion or in a manner satisfactory to us. Because such agreements may be
                exclusive, we may not be able to enter into a collaboration agreement with any other company
                covering the same product field during the applicable collaborative period. In addition, our
                collaborators’ competitors may not wish to do business with us at all due to our relationship with
                our collaborators. If we are unable to enter into additional product discovery and development
                collaborations, our ability to sustain or expand our business will be significantly diminished.

                         Our future success will depend upon our ability to first obtain and then adequately
                protect our patent and other intellectual property rights, as well as avoiding the infringement
                of the rights of others.

                         Our future success will be highly dependent upon our ability to first obtain and then
                defend the patent and other intellectual property rights necessary for the commercialization of our
                product candidates. We have filed numerous patent applications on the technologies and
                processes that we use in the United States and certain foreign countries. Although we have
                obtained a number of issued U.S. patents to date, the patent applications owned or licensed by us
                may not result in additional patents being issued. Moreover, these patents may not afford us the
                protection we need against competitors with similar technologies or products. A number of
                jurisdictions where we have sought, or may in future choose to seek, intellectual property
                protection, have intellectual property laws and patent offices which are still developing.
                Accordingly, we may have difficulty obtaining intellectual property protection in these markets,
                and any intellectual property protections which we do obtain may be less protective than in the
                United States, which could have an adverse effect on our operations and financial prospects.


                                                                    55




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               103/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 105 of 128 PageID: 1597
                                            immu_CurrentFolio_10Q

                Table of Contents



                         The successful development of therapeutic products frequently requires the application of
                multiple technologies that may be subject to the patent or other intellectual property rights of
                third parties. Although we believe it is likely we will need to license technologies and processes
                from third parties in the ordinary course of our business, we are not currently aware of any
                material conflict involving our technologies and processes with any valid patents or other
                intellectual property rights owned or licensed by others. In the event that a third party was to
                claim such a conflict existed, they could sue us for damages as well as seek to prevent us from
                commercializing our product candidates. It is possible that a third party could successfully claim
                that our products infringe on their intellectual property rights. Uncertainties resulting from the
                litigation and continuation of patent litigation or other proceedings could have a material adverse
                effect on our ability to compete in the marketplace. Any patent litigation or other proceeding,
                even if resolved in our favor, would require significant financial resources and management time.

                         Some of our competitors may be able to sustain these costs more effectively than we can
                because of their substantially greater financial and managerial resources. If a patent litigation or
                other proceeding is resolved unfavorably to us, we may be enjoined from manufacturing or
                selling our products without a license from the other party, in addition to being held liable for
                significant damages. We may not be able to obtain any such license on commercially acceptable
                terms, if at all.

                        In addition to our reliance on patents, we attempt to protect our proprietary technologies
                and processes by relying on trade secret laws, nondisclosure and confidentiality agreements and
                licensing arrangements with our employees and other persons who have access to our proprietary
                information. These agreements and arrangements may not provide meaningful protection for our
                proprietary technologies and processes in the event of unauthorized use or disclosure of such
                information. In addition, our competitors may independently develop substantially equivalent
                technologies and processes or otherwise gain access to our trade secrets or technology, either of
                which could materially and adversely affect our competitive position.

                         Expiry of our intellectual property rights could lead to increased competition

                         Even where we are able to obtain and then defend patent and other intellectual property
                rights necessary for research, development and commercialization of our product candidates,
                such intellectual property rights will be for a limited term. Where patents which we own or
                license expire, the technology the subject of the patent may be utilized by third parties in research
                and development or competing products (for example, biosimilars of a patented product may be
                manufactured by third parties once the patent expires). While we endeavor to maintain robust
                intellectual property protection, as our existing issued patents expire it may materially and
                adversely affect our competitive position.

                       We face substantial competition in the biotechnology industry and may not be able to
                compete successfully against one or more of our competitors.

                         The biotechnology industry is highly competitive, particularly in the area of diagnostic
                and therapeutic oncology and autoimmune disease products. In recent years, there have been
                extensive technological innovations achieved in short periods of time, and it is possible that
                future technological changes and discoveries by others could result in our products and product
                candidates quickly becoming uncompetitive or obsolete. A number of companies, including
                Amgen, AstraZeneca, Bayer Healthcare Pharmaceuticals, Biogen Idec, Bristol-Myers Squibb,
                Celgene, Eli Lilly, Genmab, GlaxoSmithKline, Immunogen, Johnson & Johnson, Merck, Merck
                Serono, Novartis, Pfizer, Roche, and Seattle Genetics, are engaged in the development of
                therapeutic oncology products. Many of these companies have significantly greater financial,
                technical and marketing resources than we do. In addition, many of these companies have more
                established positions in the pharmaceutical industry and are therefore better equipped to develop,

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 104/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 106 of 128 PageID: 1598
                                            immu_CurrentFolio_10Q

                commercialize and market oncology and autoimmune disease products. Even some smaller
                competitors may


                                                                    56




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                105/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 107 of 128 PageID: 1599
                                            immu_CurrentFolio_10Q

                Table of Contents



                obtain a significant competitive advantage over us if they are able to discover or otherwise
                acquire patentable inventions, form collaborative arrangements or merge with larger
                pharmaceutical companies. Further, even if we are able to successfully develop and
                commercialize products, other manufacturers operating in emerging markets may also have a
                competitive advantage over us with respect to competing products due to their ability to
                manufacture with a lower cost base.

                         We expect to face increasing competition from universities and other non-profit research
                organizations. These institutions carry out a significant amount of research and development in
                the field of antibody-based technologies, and they are increasingly aware of the commercial value
                of their findings. As a result, they are demanding greater patent and other proprietary rights, as
                well as licensing and future royalty revenues. It is possible that such competition could come
                from universities with which we have, or have previously had, collaborative research and
                development relationships, notwithstanding our efforts to protect our intellectual property in the
                course of such relationships.

                        We may be liable for contamination or other harm caused by hazardous materials that
                we use in the operations of our business.

                        In addition to laws and regulations enforced by the FDA, we are also subject to
                regulation under various other foreign, federal, state and local laws and regulations. Our
                manufacturing and research and development programs involve the controlled use of viruses,
                hazardous materials, chemicals and various radioactive compounds. The risk of accidental
                contamination or injury from these materials can never be completely eliminated, and if an
                accident occurs we could be held liable for any damages that result, which could exceed our
                available resources.

                       The nature of our business exposes us to significant liability claims, and our insurance
                coverage may not be adequate to cover any future claims.

                         The use of our compounds in clinical trials and any future sale exposes us to liability
                claims that could be substantial. These claims might be made directly by healthcare providers,
                medical personnel, patients, consumers, pharmaceutical companies, and others selling or
                distributing our compounds. While we currently have product liability insurance that we consider
                adequate for our current needs, we may not be able to continue to obtain comparable insurance in
                the future at an acceptable cost, if at all. If for any reason we cannot maintain our existing or
                comparable liability insurance, our ability to clinically test and market products could be
                significantly impaired. Moreover, the amount and scope of our insurance coverage, as well as the
                indemnification arrangements with third parties upon which we rely, may be inadequate to protect
                us in the event of a successful product liability claim. Any successful claim in excess of our
                insurance coverage could materially and adversely affect our financial condition and operating
                results.

                         Certain potential for conflicts of interest, both real and perceived, exist which could
                result in expensive and time-consuming litigation.

                         Certain members of our senior management and Board of Directors have relationships
                and agreements, both with us as well as among themselves and their respective affiliates, which
                create the potential for both real, as well as perceived, conflicts of interest. These include
                Dr. David M. Goldenberg, a director, and our former Chairman of our Board of Directors, our
                former Chief Scientific Officer and our former Chief Patent Officer, Ms. Cynthia L. Sullivan, a
                 former director and our former President and Chief Executive Officer (who is also the wife of
                Dr. Goldenberg), and certain companies with which we do business, including the Center for
                Molecular Medicine and Immunology and the Garden State Cancer Center (which operated as the

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                              106/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 108 of 128 PageID: 1600
                                            immu_CurrentFolio_10Q

                clinical arm of CMMI to facilitate the translation of CMMI’s research efforts in the treatment of
                patients), collectively defined as CMMI. For example, Dr. Goldenberg was the President and a


                                                                    57




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             107/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 109 of 128 PageID: 1601
                                            immu_CurrentFolio_10Q

                Table of Contents



                Trustee of CMMI, a not-for-profit cancer research center that we used to conduct certain research
                activities. CMMI has ceased operations. Dr. Goldenberg is also a minority stockholder, director
                and officer of our majority-owned subsidiary, IBC. Dr. Goldenberg is the primary inventor of new
                intellectual property for Immunomedics and IBC and is largely responsible for allocating
                ownership between the two companies. Immunomedics has incurred expenses on behalf of the
                IBC operations, including interest, over the past thirteen years. As of September 30, 2017, IBC
                has a liability to Immunomedics Inc. of approximately $17.1 million, which is eliminated in
                consolidation. Dr. Goldenberg also has primary responsibility for monitoring the market for
                incidences of potential infringement of the Company’s intellectual property by third parties.

                         As a result of these and other relationships, the potential for both real and perceived
                conflicts of interest exists and disputes could arise over the allocation of funds, research projects
                and ownership of intellectual property rights. In addition, in the event that we become involved in
                stockholder litigation regarding these potential conflicts, we might be required to devote
                significant resources and management time defending the company from these claims, which
                could adversely affect our results of operations.

                        Given that recent cancer therapeutics for solid cancers such as the ones we are
                developing can cost approximately in excess of $12,500 a month, even if our product
                candidates become available for sale it is likely that federal and state governments, insurance
                companies and other payers of health care costs will try to first limit the use of these drugs to
                certain patients, and may be reluctant to provide a level of reimbursement that permits us to
                earn a significant profit on our investment, if any.

                         Our ability to successfully commercialize therapeutic products will depend, in significant
                part, on the extent to which hospitals and physicians can obtain appropriate reimbursement levels
                for the cost of our products and related treatment. Third-party payers are increasingly challenging
                the prices charged for diagnostic and therapeutic products and related services. In addition,
                legislative proposals to reform health care or reduce government insurance programs may result
                in lower prices or the actual inability of prospective customers to purchase our products.
                Furthermore, even if reimbursement is available, it may not be available at price levels sufficient
                for us to realize a positive return on our investment.

                        A portion of our funding has come from federal government grants and research
                contracts. Due to reductions in funding, we may not be able to rely on these grants or contracts
                as a continuing source of funds.

                        During the last few years, we have generated revenues from awards made to us by the
                National Institutes of Health and the Department of Defense to partially fund some of our
                programs. We cannot rely on grants or additional contracts as a continuing source of funds. Funds
                available under these grants and contracts must be applied by us toward the research and
                development programs specified by the government rather than for all our programs generally.
                The government’s obligation to make payments under these grants and contracts is subject to
                appropriation by the United States Congress for funding in each year. It is possible that Congress
                or the government agencies that administer these government research programs will continue to
                scale back these programs or terminate them due to their own budgetary constraints, as they have
                recently been doing. Additionally, these grants and research contracts are subject to adjustment
                based upon the results of periodic audits performed on behalf of the granting authority.
                Consequently, the government may not award grants or research contracts to us in the future, and
                any amounts that we derive from existing awards may be less than those received to date. In those
                circumstances, we would need to provide funding on our own, obtain other funding, or scale back
                or terminate the affected program. In particular, we cannot assure you that any currently-
                contemplated or future efforts to obtain funding for our product candidate programs through
                government grants or contracts will be successful, or that any such arrangements which we do

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 108/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 110 of 128 PageID: 1602
                                            immu_CurrentFolio_10Q

                conclude will supply us with sufficient funds to complete our development programs without
                providing additional funding on our own or obtaining other funding. Where funding is obtained
                from government


                                                                    58




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                         109/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 111 of 128 PageID: 1603
                                            immu_CurrentFolio_10Q

                Table of Contents



                agencies or research bodies, our intellectual property rights in the research or technology funded
                by the grant are typically subject to certain licenses to such agencies or bodies, which could have
                an impact on our utilization of such intellectual property in future.

                        We face a number of risks relating to the maintenance of our information systems and
                our use of information relating to clinical trials.

                         In managing our operations, we rely on computer systems and electronic
                communications, including systems relating to record keeping, financial information, sourcing,
                and back-up and the internet (“Information Systems”). Our Information Systems include the
                electronic storage of financial, operational, research, patient and other data. Our Information
                Systems may be subject to interruption or damage from a variety of causes, including power
                outages, computer and communications failures, system capacity constraints, catastrophic events
                (such as fires, tornadoes and other natural disasters), cyber risks, computer viruses and security
                breaches. If our Information Systems cease to function properly, are damaged or are subject to
                unauthorized access, we may suffer interruptions in our operations, be required to make
                significant investments to fix or replace systems and/or be subject to fines, penalties, lawsuits, or
                government action. The realization of any of these risks could have a material adverse effect on
                our business, financial condition and results of operations. Our clinical trials information and
                patient data (which may include personally identifiable information) is part of our Information
                Systems and is therefore subject to all of the risks set forth above, notwithstanding our efforts to
                code and protect such information.

                Risks Related to Government Regulation of our Industry

                       Legislative or regulatory reform of the healthcare system may affect our ability to sell
                our products profitably.

                         In both the United States and certain foreign jurisdictions, there have been a number of
                legislative and regulatory proposals to change the healthcare system in ways that could impact
                our ability to sell our future products and profitability. On March 23, 2010, President Obama
                signed into law the Patient Protection and Affordable Care Act, as amended by the Health Care
                and Education Reconciliation Act (collectively, “PPACA”), which includes a number of health
                care reform provisions and requires most United States citizens to have health insurance. The
                new law, among other things, imposes a significant annual fee on companies that manufacture or
                import branded prescription drug products, addresses a new methodology by which rebates owed
                by manufacturers under the Medicaid Drug Rebate Program are calculated for drugs that are
                inhaled, infused, instilled, implanted or injected, increases the minimum Medicaid rebates owed
                by manufacturers under the Medicaid Drug Rebate Program and extends the rebate program to
                individuals enrolled in Medicaid managed care organizations, and establishes a new Medicare
                Part D coverage gap discount program, in which manufacturers must agree to offer 50% point-of-
                sale discounts off negotiated prices of applicable brand drugs to eligible beneficiaries during their
                coverage gap period, as a condition for the manufacturer’s outpatient drugs to be covered under
                Medicare Part D. Substantial new provisions affecting compliance also have been added, which
                may require modification of business practices with health care practitioners.

                        In the coming years, additional changes could be made to governmental healthcare
                programs that could significantly impact the success of our future products, and we could be
                adversely affected by current and future health care reforms.


                                                                    59



https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 110/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 112 of 128 PageID: 1604
                                            immu_CurrentFolio_10Q

                Table of Contents



                       Our industry and we are subject to intense regulation from the United States
                Government and such other governments and quasi-official regulatory bodies where our
                products are and product candidates may be sold.

                         Both before and after regulatory approval to market a particular product candidate,
                including our biologic product candidates, the manufacturing, labeling, packaging, adverse event
                reporting, storage, advertising, promotion, distribution and record keeping related to the product
                are subject to extensive, ongoing regulatory requirements, including, without limitation,
                submissions of safety and other post-marketing information and reports, registration, as well as
                continued compliance with cGMP requirements and good clinical practice requirements for any
                clinical trials that we conduct post-approval. As a result, we are subject to a number of
                governmental and other regulatory risks, which include:

                ·   clinical development is a long, expensive and uncertain process; delay and failure can occur
                    at any stage of our clinical trials;
                ·   our clinical trials are dependent on patient enrollment and regulatory approvals; we do not
                    know whether our planned trials will begin on time, or at all, or will be completed on
                    schedule, or at all;
                ·   the FDA or other regulatory authorities may not approve a clinical trial protocol or may place
                    a clinical trial on hold;
                ·   we rely on third parties, such as consultants, contract research organizations, medical
                    institutions, and clinical investigators, to conduct clinical trials for our drug candidates and if
                    we or any of our third-party contractors fail to comply with applicable regulatory
                    requirements, such as cGCP requirements, the clinical data generated in our clinical trials
                    may be deemed unreliable and the FDA, the EMA or comparable foreign regulatory
                    authorities may require us to perform additional clinical trials;
                ·   if the clinical development process is completed successfully, our ability to derive revenues
                    from the sale of therapeutics will depend on our first obtaining FDA or other comparable
                    foreign regulatory approvals, each of which are subject to unique risks and uncertainties;
                ·   there is no assurance that we will receive FDA or corollary foreign approval for any of our
                    product candidates for any indication; we are subject to government regulation for the
                    commercialization of our product candidates;
                ·   we have not received regulatory approval in the United States for the commercial sale of any
                    of our biologic product candidates;
                ·   even if one or more of our product candidates does obtain approval, regulatory authorities
                    may approve such product candidate for fewer or more limited indications than we request,
                    may not approve the price we intend to charge for our products, may grant approval
                    contingent on the performance of costly post-marketing clinical trials, or may approve with a
                    label that does not include the labeling claims necessary or desirable for the successful
                    commercialization of that product candidate;
                ·   undesirable side effects caused by our product candidates could cause us or regulatory
                    authorities to interrupt, delay or halt clinical trials and could result in a more restrictive label
                    or the delay or denial of regulatory approval by the FDA or other comparable foreign
                    authorities;
                ·   later discovery of previously unknown problems with a product, including adverse events of
                    unanticipated severity or frequency, or with our third-party manufacturers or manufacturing
                    processes, or failure to comply with the regulatory requirements of FDA and other applicable
                    United States and foreign regulatory authorities could subject us to administrative or
                    judicially imposed sanctions;
                ·   although several of our product candidates have received orphan drug designation in the
                    United States and the EU for particular indications, we may not receive orphan drug
                    exclusivity for any or all of those product candidates or indications upon approval, and even
                    if we do obtain orphan drug exclusivity, that exclusivity may not effectively protect the
                    product from competition;
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                    111/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 113 of 128 PageID: 1605
                                            immu_CurrentFolio_10Q

                                                                    60




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    112/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 114 of 128 PageID: 1606
                                            immu_CurrentFolio_10Q

                Table of Contents



                ·   even if one or more of our product candidates is approved in the United States, it may not
                    obtain the 12 years of exclusivity from biosimilars for which innovator biologics are eligible,
                    and even if it does obtain such exclusivity, that exclusivity may not effectively protect the
                    product from competition;
                ·   the FDA’s policies may change and additional government regulations may be enacted that
                    could prevent, limit or delay regulatory approval of our drug candidates, and if we are slow
                    or unable to adapt to changes in existing requirements or the adoption of new requirements or
                    policies, or if we are not able to maintain regulatory compliance, we may lose any marketing
                    approval that we may have obtained; and
                ·   we may be liable for contamination or other harm caused by hazardous materials used in the
                    operations of our business.

                        In addition, our operations are also subject to various federal and state fraud and abuse,
                physician payment transparency and privacy and security laws, including, without limitation:

                ·   The federal Anti-Kickback Statute, which prohibits, among other things, soliciting, receiving,
                    offering or providing remuneration intended to induce the purchase or recommendation of an
                    item or service reimbursable under a federal healthcare program, such as the Medicare or
                    Medicaid programs. This statute has been applied to pharmaceutical manufacturer marketing
                    practices, educational programs, pricing policies and relationships with healthcare providers.
                    A person or entity does not need to have actual knowledge of this statute or specific intent to
                    violate it to have committed a violation;

                ·   Federal civil and criminal false claims laws and civil monetary penalty laws, including civil
                    whistleblower or qui tam actions that prohibit, among other things, knowingly presenting, or
                    causing to be presented, claims for payment or approval to the federal government that are
                    false or fraudulent, knowingly making a false statement material to an obligation to pay or
                    transmit money or property to the federal government or knowingly concealing or knowingly
                    and improperly avoiding or decreasing an obligation to pay or transmit money or property to
                    the federal government. The government may assert that a claim including items or services
                    resulting from a violation of the federal Anti-Kickback Statute constitutes a false or
                    fraudulent claim for purposes of the false claims statutes;

                ·   HIPAA and its implementing regulations, which created federal criminal laws that prohibit,
                    among other things, executing a scheme to defraud any healthcare benefit program or making
                    false statements relating to healthcare matters;

                ·   HIPAA, as amended by the Health Information Technology for Economic and Clinical
                    Health Act, also imposes certain regulatory and contractual requirements regarding the
                    privacy, security and transmission of individually identifiable health information;

                ·   Federal “sunshine” requirements imposed by PPACA on drug manufacturers regarding any
                    “transfer of value” made or distributed to physicians and teaching hospitals, and any
                    ownership and investment interests held by such physicians and their immediate family
                    members. Failure to submit the required information may result in civil monetary penalties of
                    up an aggregate of $150,000 per year (and up to an aggregate of $1 million per year for
                    “knowing failures”), for all payments, transfers of value or ownership or investment interests
                    not reported in an annual submission, and may result in liability under other federal laws or
                    regulations; and

                ·   State and foreign law equivalents of each of the above federal laws, such as anti-kickback
                    and false claims laws that may apply to items or services reimbursed by any third-party
                    payor, including commercial insurers; state laws that require drug manufacturers to comply
                    with the industry’s voluntary compliance guidelines and the relevant compliance guidance


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                               113/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 115 of 128 PageID: 1607
                                            immu_CurrentFolio_10Q

                    promulgated by the federal government or otherwise restrict payments that may be made to
                    healthcare providers; state laws that require drug



                                                                    61




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                        114/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 116 of 128 PageID: 1608
                                            immu_CurrentFolio_10Q

                Table of Contents



                    manufacturers to report information related to payments and other transfers of value to
                    physicians and other healthcare providers or marketing expenditures; and state laws
                    governing the privacy and security of certain health information, many of which differ from
                    each other in significant ways and often are not preempted by HIPAA.


                        Because of the breadth of these laws and the narrowness of the statutory exceptions and
                safe harbors available under such laws, it is possible that some of our business activities,
                including certain sales and marketing practices and financial arrangements with physicians, could
                be subject to challenge under one or more of such laws. Any action against us, even if we
                successfully defend against it, could result in the commencement of civil and/or criminal
                proceedings, exclusion from governmental health care programs, substantial fines, penalties,
                and/or administrative remedies, any of which could have an adverse effect on our financial
                condition and results of operations.

                Risks Related to Our Securities

                         Our indebtedness and debt service obligations may adversely affect our cash flow.

                         As of September 30, 2017, our total consolidated indebtedness was $220.7 million. We
                intend to fulfill our current debt service obligations, including repayment of the principal from
                our existing cash and investments, as well as the proceeds from potential licensing agreements
                and any additional financing from equity or debt transactions. However, our ability to make
                scheduled payments of the principal of, to pay interest on or to refinance our indebtedness,
                depends on our future performance, which is subject to economic, financial, competitive and
                other factors beyond our control. Our business may not generate cash flow from operations in the
                future sufficient to service our debt and make necessary capital expenditures. If we are unable to
                generate such cash flow to meet these obligations, we may be required to adopt one or more
                alternatives, such as selling assets, restructuring debt or obtaining additional equity capital on
                terms that may be onerous or highly dilutive, or delaying or curtailing research and development
                programs. Our ability to refinance our indebtedness will depend on the capital markets and our
                financial condition at such time. We may not be able to engage in any of these activities or
                engage in these activities on desirable terms, which could result in a default on our debt
                obligations.

                         Our common stock may be delisted from the NASDAQ Global Market, or NASDAQ.

                        If the bid price of our common stock falls below $1.00 for an extended period, or we are
                unable to continue to meet NASDAQ’s listing maintenance standards for any other reason, our
                common stock could be delisted from NASDAQ.

                         If our stock is delisted from NASDAQ, we will make every possible effort to have it
                listed on the Over the Counter Bulletin Board (the “OTC Bulletin Board”). If our common stock
                was to be traded on the OTC Bulletin Board, the Securities Exchange Act of 1934, as amended,
                and related SEC rules would impose additional sales practice requirements on broker-dealers that
                sell our securities. These rules may adversely affect the ability of stockholders to sell our
                common stock and otherwise negatively affect the liquidity, trading market and price of our
                common stock.

                        If our common stock would not be able to be traded on the OTC Bulletin Board, we
                would make every effort to have it available for trading on the National Quotation Bureau’s Pink
                Sheets (“the Pink Sheets”). The Pink Sheets market consists of security firms who act as market
                makers in the stocks, usually, of very small companies. The bid and asked prices are not quoted
                electronically, but are quoted daily in “hard copy” which is delivered to firms that subscribe.

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                              115/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 117 of 128 PageID: 1609
                                            immu_CurrentFolio_10Q

                Stocks that trade in the Pink Sheets are usually not as liquid as those that trade in electronic
                markets and, often time, the difference between the bid and the asked prices


                                                                    62




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                            116/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 118 of 128 PageID: 1610
                                            immu_CurrentFolio_10Q

                Table of Contents



                are substantial. As a result, if our common stock were traded on the Pink Sheets, there would
                likely be a further negative affect on the liquidity, trading market and price of our common stock
                even compared to what we might suffer if we were traded on the OTC Bulletin Board.

                         As a result of the above, we cannot assure you that our common stock will be listed on a
                national securities exchange, a national quotation service, the OTC Bulletin Board or the Pink
                Sheets; or if it is to be listed, whether or not there would be an interruption in the trading of our
                common stock. We believe that the listing of our stock on a recognized national trading market,
                such as NASDAQ, is an important part of our business and strategy. Such a listing helps our
                stockholders by providing a readily available trading market with current quotations. Without
                that, stockholders may have a difficult time getting a quote for the sale or purchase of our stock,
                the sale or purchase of our stock would likely be made more difficult and the trading volume and
                liquidity of our stock would likely decline. The absence of such a listing may adversely affect the
                acceptance of our common stock as currency or the value accorded it by other parties. In that
                regard, listing on a recognized national trading market will also affect our ability to benefit from
                the use of its operations and expansion plans, including for use in licensing agreements, joint
                ventures, the development of strategic relationships and acquisitions, which are critical to our
                business and strategy and none of which is currently the subject of any agreement, arrangement
                or understanding, with respect to any future financing or strategic relationship it may undertake.
                The delisting from NASDAQ would result in negative publicity and would negatively impact our
                ability to raise capital in the future.

                       If we were delisted from NASDAQ, we may become subject to the trading
                complications experienced by “Penny Stocks” in the over-the-counter market.

                          Delisting from NASDAQ may depress the price of our common stock such that we may
                become a penny stock. The SEC generally defines a penny stock as an equity security that has a
                market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject
                to specific exemptions. We continue to be listed on NASDAQ. “Penny Stock” rules require,
                among other things, that any broker engaging in a purchase or sale of our securities provide its
                customers with: (i) a risk disclosure document; (ii) disclosure of market quotations, if any;
                (iii) disclosure of the compensation of the broker and its salespersons in the transaction; and
                (iv) monthly account statements showing the market values of our securities held in the
                customers’ accounts.

                         A broker would be required to provide the bid and offer quotations and compensation
                information before effecting the transaction. This information must be contained on the
                customers’ confirmation. Generally, brokers are less willing to effect transactions in penny stocks
                due to these additional delivery requirements. These requirements may make it more difficult for
                stockholders to purchase or sell our common stock. Because the broker, not us, prepares this
                information, we would not be able to assure that such information is accurate, complete or
                current.

                        We may add lease lines to finance capital expenditures and may obtain additional
                long‑term debt and lines of credit. If we issue other debt securities in the future, our debt
                service obligations will increase further.

                        Our indebtedness could have significant additional negative consequences, including, but
                not limited to:


                         ·     requiring the dedication of a substantial portion of our existing cash and marketable
                               securities balances and, if available, future cash flow from operations to service our


https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 117/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 119 of 128 PageID: 1611
                                            immu_CurrentFolio_10Q

                               indebtedness, thereby reducing the amount of our expected cash flow available for
                               other purposes, including capital expenditures;


                                                                    63




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                            118/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 120 of 128 PageID: 1612
                                            immu_CurrentFolio_10Q

                Table of Contents




                         ·     increasing our vulnerability to general adverse economic and industry conditions;

                         ·     limiting our ability to obtain additional financing;

                         ·     limiting our ability to sell assets if deemed necessary;

                         ·     limiting our flexibility in planning for, or reacting to, changes in our business and
                               the industry in which we compete; and

                         ·     placing us at a possible competitive disadvantage to less leveraged competitors and
                               competitors that have better access to capital resources.

                          Shares eligible for future sale may adversely affect our ability to sell equity securities.

                          Sales of our common stock in the public market could materially and adversely affect
                the market price of shares. As of September 30, 2017 we had 152,055,301 shares of common
                stock issued, plus (1) options to purchase 2,891,449 shares of common stock with a
                weighted‑average exercise price of $3.80 per share, (2) 296,296 restricted stock units, (3)
                1,500,000 restricted stock units issued to Dr. Goldenberg as part of the Amended and Restated
                Employment Agreement, (4) 9,340,512 shares of common stock reserved for potential future
                issuance under the Plan, (5) warrants to purchase 8,425,000 shares of common stock with an
                exercise price of $3.75, (6) warrants to purchase 8,655,804 shares of common stock with an
                exercise price of $4.90 and (7) $20 million of principal amount of Convertible Senior Notes
                convertible into up to approximately 3,916,672 shares of common stock at the conversion rate of
                $5.11 subject to adjustment as described in the indenture. Of the 250,000,000 shares of common
                stock authorized under our Certificate of Incorporation, there are 62,918,966 shares of common
                stock that remain available for future issuance.

                        Our outstanding options and warrants may adversely affect our ability to consummate
                future equity‑based financings due to the dilution potential to future investors.

                        Due to the number of shares of common stock we are obligated to issue pursuant to
                outstanding options and warrants, potential investors may not purchase our future equity
                offerings at market price because of the potential dilution such investors may suffer as a result of
                the exercise of the outstanding options and warrants.

                         The market price of our common stock has fluctuated widely in the past, and is likely
                to continue to fluctuate widely based on a number of factors, many of which are beyond our
                control.

                         The market price of our common stock has been, and is likely to continue to be, highly
                volatile. Furthermore, the stock market and the market for stocks of relatively small
                biopharmaceutical companies like ours have from time to time experienced, and likely will again
                experience, significant price and volume fluctuations that are unrelated to actual operating
                performance.

                         From time to time, stock market analysts publish research reports or otherwise comment
                upon our business and future prospects. Due to a number of factors, we may fail to meet the
                expectations of securities analysts or investors and our stock price would likely decline as a
                result. These factors include:

                ·   Announcements by us, our current collaboration partner, any future alliance partners or our
                    competitors of pre-clinical studies and clinical trial results, regulatory developments,

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                 119/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 121 of 128 PageID: 1613
                                            immu_CurrentFolio_10Q

                    technological innovations or new therapeutic products, product sales, new products or
                    product candidates and product development timelines;
                ·   The formation or termination of corporate alliances;
                ·   Developments in patent or other proprietary rights by us or our respective competitors,
                    including litigation;


                                                                    64




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                       120/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 122 of 128 PageID: 1614
                                            immu_CurrentFolio_10Q

                Table of Contents



                ·   Developments or disputes concerning our patent or other proprietary rights, and the issuance
                    of patents in our field of business to others;
                ·   Government regulatory action;
                ·   Period-to-period fluctuations in the results of our operations; and
                ·   Developments and market conditions for emerging growth companies and biopharmaceutical
                    companies, in general.

                        In addition, Internet “chat rooms” have provided forums where investors make
                predictions about our business and prospects, oftentimes without any real basis in fact, that
                readers may trade on.

                        In the past, following periods of volatility in the market prices of the securities of
                companies in our industry, securities class action litigation has often been instituted against those
                companies. Please see Item 3 (“Legal Proceedings”) for a description of such litigation. If we
                face such litigation in the future, it would result in substantial costs and a diversion of
                management’s attention and resources, which could negatively impact our business.

                       Our principal stockholders can significantly influence all matters requiring the
                approval by our stockholders.

                         As of September 30, 2017 venBio Select Advisor LLC, (“venBio”) is the beneficial
                owner of approximately 9.7% of our outstanding common stock and approximately 8.5% of our
                fully diluted common stock. venBio is our largest stockholder, and Dr. Behzad Aghazadeh, the
                Managing Partner and portfolio manager of the venBio Select Fund, serves as Chairman of our
                Board of Directors.

                        As of September 30, 2017, Dr. David M. Goldenberg, our former Chairman of the Board,
                former Chief Scientific Officer and former Chief Patent Officer together with certain members of
                his family, including Ms. Cynthia L. Sullivan, our former President and Chief Executive Officer,
                who is Dr. Goldenberg’s wife, and other affiliates, controlled the right to vote approximately
                5.0% of our outstanding common stock and approximately 4.4% of our fully diluted common
                stock.

                         As a result of this voting power, venBio and Dr. Goldenberg have the ability to
                significantly influence the outcome of substantially all matters that may be put to a vote of our
                stockholders, including the election of our directors.

                        There are limitations on the liability of our directors, and we may have to indemnify
                our officers and directors in certain instances.

                         Our certificate of incorporation limits, to the maximum extent permitted under Delaware
                law, the personal liability of our directors for monetary damages for breach of their fiduciary
                duties as directors. Our bylaws provide that we will indemnify our officers and directors and may
                indemnify our employees and other agents to the fullest extent permitted by law. These
                provisions may be in some respects broader than the specific indemnification provisions under
                Delaware law. The indemnification provisions may require us, among other things, to indemnify
                such officers and directors against certain liabilities that may arise by reason of their status or
                service as directors or officers (other than liabilities arising from willful misconduct of a culpable
                nature), to advance their expenses incurred as a result of certain proceedings against them as to
                which they could be indemnified and to obtain directors’ and officers’ insurance. Section 145 of
                the Delaware General Corporation Law provides that a corporation may indemnify a director,
                officer, employee or agent made or threatened to be made a party to an action by reason of the
                fact that he or she was a director, officer, employee or agent of the corporation or was serving at
                the request of the corporation, against expenses

https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                  121/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 123 of 128 PageID: 1615
                                            immu_CurrentFolio_10Q

                                                                    65




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    122/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 124 of 128 PageID: 1616
                                            immu_CurrentFolio_10Q

                Table of Contents



                actually and reasonably incurred in connection with such action if he or she acted in good faith
                and in a manner he or she reasonably believed to be in, or not opposed to, the best interests of the
                corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to
                believe his or her conduct was unlawful. Delaware law does not permit a corporation to eliminate
                a director’s duty of care and the provisions of our certificate of incorporation have no effect on
                the availability of equitable remedies, such as injunction or rescission, for a director’s breach of
                the duty of care.

                         We believe that our limitation of officer and director liability assists us to attract and
                retain qualified employees and directors. However, in the event an officer, a director or the board
                of directors commits an act that may legally be indemnified under Delaware law, we will be
                responsible to pay for such officer(s) or director(s) legal defense and potentially any damages
                resulting there from. Furthermore, the limitation on director liability may reduce the likelihood of
                derivative litigation against directors and may discourage or deter stockholders from instituting
                litigation against directors for breach of their fiduciary duties, even though such an action, if
                successful, might benefit our stockholders and us. Given the difficult environment and potential
                for incurring liabilities currently facing directors of publicly-held corporations, we believe that
                director indemnification is in our and our stockholders’ best interests because it enhances our
                ability to attract and retain highly qualified directors and reduce a possible deterrent to
                entrepreneurial decision-making.

                        Nevertheless, limitations of director liability may be viewed as limiting the rights of
                stockholders, and the broad scope of the indemnification provisions contained in our certificate of
                incorporation and bylaws could result in increased expenses. Our board of directors believes,
                however, that these provisions will provide a better balancing of the legal obligations of, and
                protections for, directors and will contribute positively to the quality and stability of our corporate
                governance. Our board of directors has concluded that the benefit to stockholders of improved
                corporate governance outweighs any possible adverse effects on stockholders of reducing the
                exposure of directors to liability and broadened indemnification rights.

                        We are exposed to potential risks from legislation requiring companies to evaluate
                controls under Section 404 of the Sarbanes-Oxley Act.

                         The Sarbanes-Oxley Act requires that we maintain effective internal controls over
                financial reporting and disclosure controls and procedures. Among other things, we must perform
                system and process evaluation and testing of our internal controls over financial reporting to
                allow management to report on, and our independent registered public accounting firm to attest
                to, our internal controls over financial reporting, as required by Section 404 of the Sarbanes-
                Oxley Act (“Section 404”). Compliance with Section 404 requires substantial accounting expense
                and significant management efforts. Our testing, or the subsequent review by our independent
                registered public accounting firm, may reveal deficiencies in our internal controls that would
                require us to remediate in a timely manner so as to be able to comply with the requirements of
                Section 404 each year. If we are not able to comply with the requirements of Section 404 in a
                timely manner each year, we could be subject to sanctions or investigations by the SEC, the
                NASDAQ Stock Market or other regulatory authorities that would require additional financial
                and management resources and could adversely affect the market price of our common stock.

                        We do not intend to pay dividends on our common stock. Until such time as we pay
                cash dividends our stockholders, must rely on increases in our stock price for appreciation.

                        We have never declared or paid dividends on our common stock. We intend to retain
                future earnings to develop and commercialize our product candidates and therefore we do not
                intend to pay cash dividends in the foreseeable future. Until such time as we determine to pay
                cash dividends on our common stock, our stockholders must rely on increases in the market price
                of our common stock for appreciation of their investment.
https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                   123/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 125 of 128 PageID: 1617
                                            immu_CurrentFolio_10Q

                                                                    66




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm    124/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 126 of 128 PageID: 1618
                                            immu_CurrentFolio_10Q

                Table of Contents




                ITEM 6.             EXHIBITS

                The exhibits required by Item 601 of Regulation S-K are included with this Form 10-Q and are
                listed on the “Exhibit Index” immediately following the Signatures.


                                                                    67




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                        125/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 127 of 128 PageID: 1619
                                            immu_CurrentFolio_10Q

                Table of Contents



                EXHIBIT INDEX

                Exhibit          Description of Document
                Number
                10.1             Form of Exchange Agreement. (Incorporated by reference to exhibit 10.1 to
                                 the Company’s current report on Form 8-K, as filed with the Commission on
                                 September 15, 2017).
                10.2             Master Services Agreement, dated as of July 3, 2017, between the Company
                                 and Covance, Inc. *±
                10.3             Work Order, dated as of July 3, 2017, between the Company and Covance,
                                 Inc. *±
                31.1             Certification of Chief Executive Officer pursuant to Section 302(a) of the
                                 Sarbanes-Oxley Act of 2002.*
                31.2             Certification of Chief Financial Officer pursuant to Section 302(a) of the
                                 Sarbanes-Oxley Act of 2002.*
                32.1             Certifications of Chief Executive Officer and Chief Financial Officer
                                 pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.*
                101              The following financial information from this Quarterly Report on Form 10-
                                 Q for the fiscal quarter ended September 30, 2017, formatted in XBRL
                                 (eXtensible Business Reporting Language) filed electronically herewith: (i)
                                 the Condensed Consolidated Balance Sheets; (ii) the Condensed Consolidated
                                 Statements of Comprehensive Loss; (iii) the Condensed Consolidated
                                 Statements of Cash Flows; and, (iv) the Notes to Unaudited Condensed
                                 Consolidated Financial Statements. *

                *     Filed herewith.
                ±     Confidential treatment has been requested for certain portions of this exhibit. The
                      confidential portions of this exhibit have been omitted and filed separately with the Securities
                      and Exchange Commission.




                                                                    68




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                                  126/127
      Case
1/24/2018    2:16-cv-03335-KSH-CLW Document 37-3  Filed 07/02/19 Page 128 of 128 PageID: 1620
                                            immu_CurrentFolio_10Q

                Table of Contents



                                                             SIGNATURES

                        Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has
                duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.

                                                                     IMMUNOMEDICS, INC.



                November 9, 2017                                     By:/s/ Michael R. Garone
                                                                     Michael R. Garone
                                                                     Principal Executive Officer, Vice President
                                                                     Finance, and Chief Financial Officer




                                                                    69




https://www.sec.gov/Archives/edgar/data/722830/000155837017008736/immu-20170930x10q.htm                             127/127
